--------------------------------------------------------------------------------

EXHIBIT 10.57
 
LEASE


by and between


BMR-6300 DUMBARTON CIRCLE LP,
a Delaware limited partnership


and


ASTERIAS BIOTHERAPEUTICS, INC.,
a Delaware corporation

--------------------------------------------------------------------------------

LEASE


THIS LEASE (this “Lease”) is entered into as of this 30th day of December, 2013
(the “Execution Date”), by and between BMR-6300 DUMBARTON CIRCLE LP, a Delaware
limited partnership (“Landlord”), and ASTERIAS BIOTHERAPEUTICS, INC., a Delaware
corporation (“Tenant”).


RECITALS


A.                  WHEREAS, Landlord owns certain real property (the
“Property”) and the improvements on the Property located at 6300 Dumbarton
Circle, Fremont, California, including the building located thereon (the
“Building”); and


B.                   WHEREAS, Landlord wishes to lease to Tenant, and Tenant
desires to lease from Landlord, the Premises (as defined below), pursuant to the
terms and conditions of this Lease, as detailed below.


AGREEMENT


NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:


1.                   Lease of Premises.  Effective on the Term Commencement Date
(as defined below), Landlord hereby leases to Tenant, and Tenant hereby leases
from Landlord, the premises shown on Exhibit A attached hereto, including
shafts, cable runs, mechanical spaces, rooftop areas, landscaping, parking
facilities, private drives and other improvements and appurtenances related
thereto (including the Building), for use by Tenant in accordance with the
Permitted Use (as defined below) and no other uses (collectively, the
“Premises”).


2.                   Basic Lease Provisions.  For convenience of the parties,
certain basic provisions of this Lease are set forth herein.  The provisions set
forth herein are subject to the remaining terms and conditions of this Lease and
are to be interpreted in light of such remaining terms and conditions.


2.1.                This Lease shall take effect upon the Execution Date and,
except as specifically otherwise provided within this Lease, each of the
provisions hereof shall be binding upon and inure to the benefit of Landlord and
Tenant from the date of execution and delivery hereof by all parties hereto.


2.2.               “Rentable Area” of the Premises:  Approximately forty-four
thousand (44,000) square feet, subject to adjustment pursuant to the terms
hereof.


2.3.                Initial monthly and annual installments of Base Rent for the
Premises (“Base Rent”) as of the Term Commencement Date, subject to adjustment
under this Lease:



--------------------------------------------------------------------------------

Dates (as of the
Term
Commencement
Date)
Square Feet
of Rentable
Area*
Base Rent per
Square Foot of
Rentable Area
Monthly
Base Rent*
Annual Base Rent*
Months 1-12
44,000
$2.25 monthly
$99,000.00
$1,188,000.00
Months 13-24
44,000
$2.32 monthly
$102,080.00
$1,224,960.00
Months 25-36
44,000
$2.39 monthly
$105,160.00
$1,261,920.00
Months 37-48
44,000
$2.46 monthly
$108,240.00
$1,298,880.00
Months 49-60
44,000
$2.53 monthly
$111,320.00
$1,335,840.00
Months 61-72
44,000
$2.61 monthly
$114,840.00
$1,378,080.00
Months 73-84
44,000
$2.69 monthly
$118,360.00
$1,420,320.00
Months 85-96
44,000
$2.77 monthly
$121,880.00
$1,462,560.00

* Note:                          Subject to adjustment based upon the Rentable
Area of the Premises as of the Term Commencement Date.


Notwithstanding anything to the contrary in the above chart, during the first
fifteen (15) months of the Term (and provided that Tenant is not then in default
(beyond any applicable notice and cure periods) of any of its obligations under
this Lease), Tenant’s Base Rent shall be calculated based upon twenty-two
thousand (22,000) square feet of Rentable Area; provided, however, that Tenant
shall have access to and use of the entire Premises subject to and in accordance
with the terms and provisions of this Lease.


2.4.               Estimated Term Commencement Date:  October 1, 2014


2.5.               Estimated Term Expiration Date:  September 30, 2022


2.6.               Security Deposit: $300,000.00


2.7.               Permitted Use:  Office, laboratory, research, development,
manufacturing and distribution use in conformity with all federal, state,
municipal and local laws, codes, ordinances, rules and regulations of
Governmental Authorities (as defined below), committees, associations, or other
regulatory committees, agencies or governing bodies having jurisdiction over the
Premises or any portion thereof, Landlord or Tenant, including both statutory
and common law and hazardous waste rules and regulations (“Applicable Laws”).
2

--------------------------------------------------------------------------------

2.8.               Address for Rent
Payment:                                                BMR-6300 Dumbarton
Circle LP
Attention Entity 218
P.O. Box 511415
Los Angeles, California  90051-7970


2.9.          Address for Notices to Landlord:                 
              BMR-6300 Dumbarton Circle LP
17190 Bernardo Center Drive
San Diego, California  92128
Attn:  Vice President, Real Estate Legal
 
2.10.        Address for Notices to Tenant:                             
       Prior to the Term Commencement Date:


Asterias Biotherapeutics, Inc.
230 Constitution Drive
Menlo Park, California  94025


From and after the Term Commencement Date:


Asterias Biotherapeutics, Inc.
6300 Dumbarton Circle
Fremont, California  94555


2.11.            Address for Invoices to
Tenant:                                   Prior to the Term Commencement Date:
Asterias Biotherapeutics, Inc.
230 Constitution Drive
Menlo Park, California  94025


From and after the Term Commencement Date:


Asterias Biotherapeutics, Inc.
6300 Dumbarton Circle
Fremont, California  94555


2.12.            The following Exhibits are attached hereto and incorporated
herein by reference:
 

 
Exhibit A
Premises

Exhibit B Work Letter

Exhibit C Acknowledgement of Term Commencement Date and Term Expiration Date

Exhibit D [Intentionally omitted]

Exhibit E Form of Letter of Credit

Exhibit F Rules and Regulations

Exhibit G Tenant’s Personal Property

Exhibit H Form of Estoppel Certificate

3

--------------------------------------------------------------------------------

3.                   Term.  The actual term of this Lease (as the same may be
extended pursuant to Article 42 hereof, and as the same may be earlier
terminated in accordance with this Lease, the “Term”) shall commence on the
actual Term Commencement Date (as defined in Article 4) and end on the date that
is ninety-six (96) months after the actual Term Commencement Date (such date,
the “Term Expiration Date”), subject to earlier termination of this Lease as
provided herein.  TENANT HEREBY WAIVES THE REQUIREMENTS OF SECTION 1933 OF THE
CALIFORNIA CIVIL CODE, AS THE SAME MAY BE AMENDED FROM TIME TO TIME.


4.                   Possession and Commencement Date.


4.1.               Landlord shall use commercially reasonable efforts to tender
possession of the Premises to Tenant (for the purposes of commencing the Tenant
Improvements (as defined below)) on the date (the “Estimated Delivery Date”)
that is forty-five (45) days after the Execution Date with the Condition
Obligation (as defined below) satisfied.  Tenant agrees that in the event the
Condition Obligation is not satisfied on or before the Estimated Delivery Date
for any reason, then (a) this Lease shall not be void or voidable, (b) Landlord
shall not be liable to Tenant for any loss or damage resulting therefrom and (c)
the Estimated Term Commencement Date shall be extended accordingly on a
day-for-day basis.  Notwithstanding the foregoing sentence, if the Condition
Obligation is not satisfied by the date (“Outside Delivery Date”) that is one
hundred twenty (120) days after the Execution Date (which date is subject to
extension on a day-for-day basis due to Force Majeure (as defined below)), but
the work that remains to be completed in order to satisfy the Condition
Obligation (“Remaining Work”) will not prevent or materially impede or
materially interfere with Tenant’s performance of the Tenant Improvements, then
Landlord shall have the right to tender possession of the Premises to Tenant, so
long as Landlord diligently prosecutes the Remaining Work to completion and
completes the Remaining Work as of or prior to Substantial Completion (as
defined below) of the Tenant Improvements; provided, however, that if the
Condition Obligation is not satisfied by the Outside Delivery Date and the
Remaining Work will prevent or materially impede or materially interfere with
Tenant’s performance of the Tenant Improvements, then Tenant shall have the
right to deliver written notice to Landlord (a “Termination Notice”) stating
that if the Remaining Work is not completed within thirty (30) days after
delivery of such Termination Notice, then this Lease shall terminate, and if
Landlord fails to complete the Remaining Work within such thirty (30)-day
period, then this Lease shall terminate effective as of the date that is thirty
(30) days after delivery of the Termination Notice.    The “Delivery Date” shall
be the day Landlord tenders possession of the Premises to Tenant in accordance
with this Section.
 
4.2.               The “Term Commencement Date” shall be the earlier of (a) the
Estimated Term Commencement Date and (b) the day that Tenant occupies the
Premises for the conduct of its business in accordance with the Permitted Use. 
Tenant shall execute and deliver to Landlord written acknowledgment of the
actual Term Commencement Date and the Term Expiration Date within ten (10) days
after Tenant takes occupancy of the Premises, in the form attached as Exhibit C
hereto.  Failure to execute and deliver such acknowledgment, however, shall not
affect the Term Commencement Date or Landlord’s or Tenant’s liability
hereunder.  Failure by Tenant to obtain validation by any medical review board
or other similar governmental licensing of the Premises required for the
Permitted Use by Tenant shall not serve to extend the Term Commencement Date. 
The term “Substantially Complete” or “Substantial Completion” means that the
Tenant Improvements are substantially complete in accordance with the Approved
Plans (as defined in the Work Letter), except for minor punch list items.
4

--------------------------------------------------------------------------------

4.3.               Tenant shall cause the work described in the Work Letter (the
“Tenant Improvements”) to be constructed in the Premises pursuant to the Work
Letter attached hereto as Exhibit B (the “Work Letter”) at a cost to Landlord
not to exceed Four Million Four Hundred Thousand Dollars ($4,400,000) (based
upon One Hundred Dollars ($100) per square foot of Rentable Area (as defined
below)) (the “TI Allowance”).  The TI Allowance shall be funded by Landlord as
provided by and subject to this Lease and the Work Letter and may be applied to
the costs of (n) construction, (o) project review by Landlord (which fee shall
equal one percent (1%) of the cost of the Tenant Improvements, including the TI
Allowance), (p) space planning, architect, engineering and other related
services performed by third parties unaffiliated with Tenant, (q) building
permits and other taxes, fees, charges and levies by Governmental Authorities
(as defined below) for permits or for inspections of the Tenant Improvements,
(r) costs and expenses for labor, materials, equipment and fixtures (including
HVAC, filtration and similar Building systems) and (s) removable trade fixtures,
furniture and removable equipment (“FF&E”); provided that, no more than ten
percent (10%) of the TI Allowance may be applied toward the cost of FF&E.  In no
event shall the TI Allowance be used for (v) the cost of work that is not
authorized by the Approved Plans (as defined in the Work Letter) or otherwise
approved in writing by Landlord, (w) payments to Tenant or any affiliates of
Tenant, (x) the purchase of any furniture, personal property or other
non-building system equipment (other than the amount permitted to be applied to
FF&E in accordance with Subsection 4.2(s)), (y) costs resulting from any default
by Tenant of its obligations under this Lease or (z) costs that are recoverable
by Tenant from a third party (e.g., insurers, warrantors, or tortfeasors).


4.4.               Tenant shall have until the date (the “TI Deadline”) that is
eighteen (18) months after the Execution Date, to expend the unused portion of
the TI Allowance, after which date Landlord’s obligation to fund such costs
shall expire.


4.5.               In no event shall any unused TI Allowance entitle Tenant to a
credit against Rent payable under this Lease.  Tenant shall deliver to Landlord
(a) a certificate of occupancy for the Premises suitable for the Permitted Use
and (b) a Certificate of Substantial Completion in the form of the American
Institute of Architects document G704, executed by the project architect and the
general contractor.


4.6.               Prior to entering upon the Premises, Tenant shall furnish to
Landlord evidence satisfactory to Landlord that insurance coverages required of
Tenant under the provisions of Article 23 are in effect, and such entry shall be
subject to all the terms and conditions of this Lease other than the payment of
Base Rent.
 
4.7.               Landlord and Tenant shall mutually agree upon the selection
of the architect, engineer, general contractor and major subcontractors, and
Landlord and Tenant shall each participate in the review of the competitive bid
process.  Landlord may refuse to use any architects, consultants, contractors,
subcontractors or material suppliers that Landlord reasonably believes could
cause labor disharmony.
5

--------------------------------------------------------------------------------

5.                   Condition of Premises.  Tenant acknowledges that neither
Landlord nor any agent of Landlord has made any representation or warranty with
respect to the condition of the Premises (except as specifically set forth in
this Article) or with respect to the suitability of the Premises for the conduct
of Tenant’s business.  Tenant acknowledges that (a) it is fully familiar with
the condition of the Premises and agrees to take the same in its condition “as
is” as of the Execution Date and (b) Landlord shall have no obligation to alter,
repair or otherwise prepare the Premises for Tenant’s occupancy or to pay for or
construct any improvements to the Premises, except with respect to the TI
Allowance.  Tenant’s taking of possession of the Premises shall, except as
otherwise agreed to in writing by Landlord and Tenant, conclusively establish
that (y) the Premises were at such time in good, sanitary and satisfactory
condition and repair and (z) the Condition Obligation was satisfied.  In each of
the following cases as of the date specified in Section 4.1 above, the heating,
ventilating, air-conditioning, plumbing and electrical systems (excluding any
process systems (which by way of example only, includes any reverse osmosis or
deionized water systems, vacuum, compressed air and specialty gases to
laboratory benches) and any generator); the roof of the Building; all exterior
Building windows; the structural elements of the Building; and the foundation of
the Building, in each case that were installed on or prior to the Execution
Date, shall be in good working order and condition (collectively, the “Condition
Obligation”).


6.                   [Intentionally omitted]


7.                   Rent.


7.1.               Tenant shall pay to Landlord as Base Rent for the Premises,
commencing on the Term Commencement Date, the sums set forth in Section 2.3. 
Base Rent shall be paid in equal monthly installments as set forth in Section
2.3, each in advance on the first day of each and every calendar month during
the Term.


7.2.               In addition to Base Rent, Tenant shall pay to Landlord as
additional rent (“Additional Rent”) at times hereinafter specified in this Lease
(a) Insurance Costs and Taxes (each as defined below), subject to Sections 23.9
and 9.7, respectively, (b) the Property Management Fee (as defined below) and
(c) any other amounts that Tenant assumes or agrees to pay under the provisions
of this Lease that are owed to Landlord, including any and all other sums that
may become due by reason of any default of Tenant or failure on Tenant’s part to
comply with the agreements, terms, covenants and conditions of this Lease to be
performed by Tenant, after notice and the lapse of any applicable cure periods.
 
7.3.                Base Rent and Additional Rent shall together be denominated
“Rent.”  Rent shall be paid to Landlord, without abatement, deduction or offset,
in lawful money of the United States of America at the office of Landlord as set
forth in Section 2.8 or to such other person or at such other place as Landlord
may from time designate in writing.  In the event the Term commences or ends on
a day other than the first day of a calendar month, then the Rent for such
fraction of a month shall be prorated for such period on the basis of the number
of days in the month and shall be paid at the then-current rate for such
fractional month.
6

--------------------------------------------------------------------------------

7.4.                Tenant’s obligation to pay Rent shall not be discharged or
otherwise affected by (a) any Applicable Laws now or hereafter applicable to the
Premises, (b) any other restriction on Tenant’s use, (c) except as expressly
provided herein, any casualty or taking or (d) any other occurrence; and Tenant
waives all rights now or hereafter existing to terminate or cancel this Lease or
quit or surrender the Premises or any part thereof, or to assert any defense in
the nature of constructive eviction to any action seeking to recover rent. 
Tenant’s obligation to pay Rent with respect to any period or obligations
arising, existing or pertaining to the period prior to the date of the
expiration or earlier termination of the Term or this Lease shall survive any
such expiration or earlier termination; provided, however, that nothing in this
sentence shall in any way affect Tenant’s obligations with respect to any other
period.
 
8.                   [Intentionally omitted.]


9.                    Taxes.


9.1.                Commencing on the Term Commencement Date and continuing for
each calendar year or, at Landlord’s option, tax year (each such “tax year”
being a period of twelve (12) consecutive calendar months for which the
applicable taxing authority levies or assesses Taxes), for the balance of the
Term Tenant shall pay to Landlord the amount of all Taxes levied and assessed
for any such year upon the Premises. “Taxes” means all government impositions,
including property tax costs consisting of real and personal property taxes and
assessments (including amounts due under any improvement bond upon the Premises
or any portion thereof) or assessments in lieu thereof imposed by any federal,
state, regional, local or municipal governmental authority, agency or
subdivision (each, a “Governmental Authority”); taxes on or measured by gross
rentals received from the rental of space at the Premises; taxes based on the
square footage of the Premises or any portion thereof, as well as any parking
charges, utilities surcharges or any other costs levied, assessed or imposed by,
or at the direction of, or resulting from Applicable Laws or interpretations
thereof, promulgated by any Governmental Authority in connection with the use or
occupancy of the Premises or the parking facilities serving the Premises; taxes
on this transaction or any document to which Tenant is a party creating or
transferring an interest in the Premises; any fee for a business license to
operate an office building; and any expenses, including the reasonable cost of
attorneys or experts, reasonably incurred by Landlord in seeking reduction by
the taxing authority of the applicable taxes, less tax refunds obtained as a
result of an application for review thereof.  Taxes shall not include any net
income, franchise, capital stock, estate or inheritance taxes or franchise fees,
including fees payable by limited liability companies in California with respect
to gross revenues.
 
9.2.                Tenant shall be solely responsible for the payment of any
and all taxes levied upon personal property and trade fixtures located at the
Premises, and shall pay the same at least twenty (20) days prior to delinquency.


9.3.               [Intentionally omitted.]
 
9.4.                Tenant shall not be responsible for Taxes attributable to
the time period prior to the Term Commencement Date; provided, however, that if
Tenant Substantially Completes the Tenant Improvements and occupies the Premises
for the conduct of its business prior to the Term Commencement Date, Tenant
shall be responsible for Taxes from such earlier date of possession.  Tenant’s
responsibility for Taxes shall continue to the latest of (a) the date of
termination of the Lease, (b) the date Tenant has fully vacated the Premises and
(c) if termination of the Lease is due to a default by Tenant, the date of
rental commencement of a replacement tenant.
7

--------------------------------------------------------------------------------

9.5.                Taxes for the calendar year in which Tenant’s obligation to
share therein commences and for the calendar year in which such obligation
ceases shall be prorated on the basis of the number of days of such year for
which Tenant is obligated to pay Rent.  Taxes that are incurred for an extended
time period (a “Tax Period”) shall be prorated to Tenant based upon the number
of days of the Tax Period during which Tenant has an obligation to share in
Taxes.


9.6.                Within thirty (30) days after the end of each calendar
month, Tenant shall submit to Landlord an invoice, or, in the event an invoice
is not available, an itemized list, of all costs and expenses that (a) Tenant
has incurred (either internally or by employing third parties) during the prior
month and (b) for which Tenant reasonably believes it is entitled to
reimbursements from Landlord pursuant to the terms of this Lease or that Tenant
reasonably believes is the responsibility of Landlord pursuant to this Lease or
the Work Letter; provided, however, that this Section shall not supersede the
procedures for invoicing expenses and requesting payment of the TI Allowance as
set forth in the Work Letter.


9.7.                During the first fifteen (15) months of the Term (and
provided that Tenant is not then in default (beyond any applicable notice and
cure periods) of any of its obligations under this Lease), Taxes shall be
calculated such that the amount included for real property taxes and assessments
levied against Landlord or the Building or the Property shall be an amount that
is fifty percent (50%) of such actual amount; provided, however, that if any
improvements in or alterations to the Premises (including the Tenant
Improvements), whether owned by Landlord or Tenant and whether or not affixed to
the real property so as to become a part thereof, are assessed for real property
tax purposes at a valuation higher than the valuation of the improvements of the
Building or the Property as of the Execution Date, then Tenant shall be
responsible for one hundred percent (100%) of the taxes levied on such excess
assessed valuation.


10.                Property Management Fee.  Tenant shall pay to Landlord on the
first day of each calendar month of the Term, as Additional Rent, the Property
Management Fee (as defined below).  The “Property Management Fee” shall equal
three percent (3%) of Base Rent due from Tenant.  Tenant shall pay the Property
Management Fee with respect to the entire Term, including any extensions thereof
or any holdover periods, regardless of whether Tenant is obligated to pay Base
Rent, Operating Expenses or any other Rent with respect to any such period or
portion thereof.  For purposes of clarity (and provided that Tenant is not then
in default (beyond any applicable notice and cure periods) of any of its
obligations under this Lease), during the first fifteen (15) months of the Term,
the Property Management Fee shall be calculated based upon Tenant’s obligation
to pay Base Rent based upon twenty-two thousand square feet of Rentable Area, as
set forth in Section 2.3.
8

--------------------------------------------------------------------------------

11.                Security Deposit.


11.1.             Tenant shall deposit with Landlord on or before the Execution
Date the sum set forth in Section 2.6 (the “Security Deposit”), which sum shall
be held by Landlord as security for the faithful performance by Tenant of all of
the terms, covenants and conditions of this Lease to be kept and performed by
Tenant during the period commencing on the Execution Date and ending upon the
expiration or termination of Tenant’s obligations under this Lease.  If Tenant
Defaults (as defined below) with respect to any provision of this Lease,
including any provision relating to the payment of Rent, then Landlord may (but
shall not be required to) use, apply or retain all or any part of the Security
Deposit for the payment of any Rent or any other sum in default, or to
compensate Landlord for any other loss or damage that Landlord may suffer by
reason of Tenant’s default.  If any portion of the Security Deposit is so used
or applied, then Tenant shall, within ten (10) days following demand therefor,
deposit cash with Landlord in an amount sufficient to restore the Security
Deposit to its original amount, and Tenant’s failure to do so shall be a
material breach of this Lease.  The provisions of this Article shall survive the
expiration or earlier termination of this Lease.  TENANT HEREBY WAIVES THE
REQUIREMENTS OF SECTION 1950.7 OF THE CALIFORNIA CIVIL CODE, AS THE SAME MAY BE
AMENDED FROM TIME TO TIME.


11.2.            In the event of bankruptcy or other debtor-creditor proceedings
against Tenant, the Security Deposit shall be deemed to be applied first to the
payment of Rent and other charges due Landlord for all periods prior to the
filing of such proceedings.


11.3.            Landlord may deliver to any purchaser of Landlord’s interest in
the Premises the funds deposited hereunder by Tenant, and thereupon Landlord
shall be discharged from any further liability with respect to such deposit. 
Landlord shall provide notice of such transfer to Tenant, which notice shall
include the name and address of the transferee.  This provision shall also apply
to any subsequent transfers.


11.4.         If Tenant shall fully and faithfully perform every provision of
this Lease to be performed by it, then the Security Deposit, or any balance
thereof, shall be returned to Tenant (or, at Landlord’s option, to the last
assignee of Tenant’s interest hereunder) within thirty (30) days after the
expiration or earlier termination of this Lease.


11.5.            [Intentionally omitted.]


11.6.            If the Security Deposit shall be in cash, Landlord shall hold
the Security Deposit in an account at a banking organization selected by
Landlord; provided, however, that Landlord shall not be required to maintain a
separate account for the Security Deposit, but may intermingle it with other
funds of Landlord.  Landlord shall be entitled to all interest and/or dividends,
if any, accruing on the Security Deposit.  Landlord shall not be required to
credit Tenant with any interest for any period during which Landlord does not
receive interest on the Security Deposit.


11.7.            The Security Deposit may be in the form of cash, a letter of
credit or any other security instrument acceptable to Landlord in its sole
discretion.  Tenant may at any time, except when Tenant is in Default (as
defined below), deliver a letter of credit (the “L/C Security”) as the entire
Security Deposit, as follows:
9

--------------------------------------------------------------------------------

(a)            If Tenant elects to deliver L/C Security, then Tenant shall
provide Landlord, and maintain in full force and effect throughout the Term and
until the date that is six (6) months after the then-current Term Expiration
Date, a letter of credit in the form of Exhibit E issued by an issuer reasonably
satisfactory to Landlord, in the amount of the Security Deposit, with an initial
term of at least one year.  Landlord may require the L/C Security to be
re-issued by a different issuer at any time during the Term if Landlord
reasonably believes that the issuing bank of the L/C Security is or may soon
become insolvent; provided, however, Landlord shall return the existing L/C
Security to the existing issuer immediately upon receipt of the substitute L/C
Security.  If any issuer of the L/C Security shall become insolvent or placed
into FDIC receivership, then Tenant shall immediately deliver to Landlord
(without the requirement of notice from Landlord) substitute L/C Security issued
by an issuer reasonably satisfactory to Landlord, and otherwise conforming to
the requirements set forth in this Article.  As used herein with respect to the
issuer of the L/C Security, “insolvent” shall mean the determination of
insolvency as made by such issuer’s primary bank regulator (i.e., the state bank
supervisor for state chartered banks; the OCC or OTS, respectively, for
federally chartered banks or thrifts; or the Federal Reserve for its member
banks).  If, at the Term Expiration Date, any Rent remains uncalculated or
unpaid, then (i) Landlord shall with reasonable diligence complete any necessary
calculations, (ii) Tenant shall extend the expiry date of such L/C Security from
time to time as Landlord reasonably requires and (iii) in such extended period,
Landlord shall not unreasonably refuse to consent to an appropriate reduction of
the L/C Security.  Tenant shall reimburse Landlord’s legal costs (as estimated
by Landlord’s counsel) in handling Landlord’s acceptance of L/C Security or its
replacement or extension.


(b)            If Tenant delivers to Landlord satisfactory L/C Security in place
of the entire Security Deposit, Landlord shall remit to Tenant any cash Security
Deposit Landlord previously held.


(c)            Landlord may draw upon the L/C Security, and hold and apply the
proceeds in the same manner and for the same purposes as the Security Deposit,
if (i) an uncured Default (as defined below) exists, (ii) as of the date
forty-five (45) days before any L/C Security expires (even if such scheduled
expiry date is after the Term Expiration Date) Tenant has not delivered to
Landlord an amendment or replacement for such L/C Security, reasonably
satisfactory to Landlord, extending the expiry date to the earlier of (1) six
(6) months after the then-current Term Expiration Date or (2) the date one year
after the then-current expiry date of the L/C Security, (iii) the L/C Security
provides for automatic renewals, Landlord asks the issuer to confirm the current
L/C Security expiry date, and the issuer fails to do so within ten (10) business
days, (iv) Tenant fails to pay (when and as Landlord reasonably requires) any
bank charges for Landlord’s transfer of the L/C Security or (v) the issuer of
the L/C Security ceases, or announces that it will cease, to maintain an office
in the city where Landlord may present drafts under the L/C Security (and fails
to permit drawing upon the L/C Security by overnight courier or facsimile). 
This Section does not limit any other provisions of this Lease allowing Landlord
to draw the L/C Security under specified circumstances.


10

--------------------------------------------------------------------------------

(d)            Tenant shall not seek to enjoin, prevent, or otherwise interfere
with Landlord’s draw under L/C Security, even if it violates this Lease.  Tenant
acknowledges that the only effect of a wrongful draw would be to substitute a
cash Security Deposit for L/C Security, causing Tenant no legally recognizable
damage.  Landlord shall hold the proceeds of any draw in the same manner and for
the same purposes as a cash Security Deposit.  In the event of a wrongful draw,
the parties shall cooperate to allow Tenant to post replacement L/C Security
simultaneously with the return to Tenant of the wrongfully drawn sums, and
Landlord shall upon request confirm in writing to the issuer of the L/C Security
that Landlord’s draw was erroneous.
 
(e)            If Landlord transfers its interest in the Premises, then Tenant
shall at Tenant’s expense, within five (5) business days after receiving a
request from Landlord, deliver (and, if the issuer requires, Landlord shall
consent to) an amendment to the L/C Security naming Landlord’s grantee as
substitute beneficiary.  If the required Security Deposit changes while L/C
Security is in force, then Tenant shall deliver (and, if the issuer requires,
Landlord shall consent to) a corresponding amendment to the L/C Security.


12.                 Use.


12.1.            Tenant shall use the Premises for the Permitted Use, and shall
not use the Premises, or permit or suffer the Premises to be used, for any other
purpose without Landlord’s prior written consent, which consent Landlord may
withhold in its sole and absolute discretion.


12.2.            Tenant shall not use or occupy the Premises in violation of
Applicable Laws; zoning ordinances; or the certificate of occupancy issued for
the Premises or any portion thereof, and shall, upon five (5) days’ written
notice from Landlord, discontinue any use of the Premises that is declared by
any Governmental Authority having jurisdiction to be a violation of any of the
above.  Tenant shall comply with any direction of any Governmental Authority
having jurisdiction that shall, by reason of the nature of Tenant’s use or
occupancy of the Premises, impose any duty upon Tenant or Landlord with respect
to the Premises or with respect to the use or occupation thereof.  Nothing in
this Section shall limit any of Landlord’s other rights or remedies under this
Lease, under Applicable Laws or in equity.


12.3.            Tenant shall not do or permit to be done anything that will
invalidate any fire, environmental, extended coverage or any other insurance
policy covering the Premises or any portion thereof, and shall comply with all
rules, orders, regulations and requirements of the insurers of the Premises or
any portion thereof, and Tenant shall promptly, upon demand, reimburse Landlord
for any additional premium charged for such policy by reason of Tenant’s failure
to comply with the provisions of this Article.


12.4.            Tenant shall keep all doors opening onto public corridors
closed, except when in use for ingress and egress, to the extent required in
order to comply with Applicable Laws, including the applicable fire code.


12.5.            No additional locks or bolts of any kind shall be placed upon
any of the doors or windows by Tenant, nor shall any changes be made to existing
exterior locks or the mechanisms thereof without Landlord’s prior written
consent.  Tenant shall, upon termination of this Lease, return to Landlord all
keys to the Building (interior and exterior) either furnished to or otherwise
procured by Tenant.  In the event any key so furnished to Tenant is lost, Tenant
shall pay to Landlord the cost of replacing the same or of changing the lock or
locks opened by such lost key if Landlord shall deem it necessary to make such
change.



11

--------------------------------------------------------------------------------

12.6.            No awnings or other projections shall be attached to any
outside wall of the Building.  No curtains, blinds, shades or screens shall be
attached to or hung in, or used in connection with, any window or door of the
Premises, other than Landlord’s standard window coverings, without Landlord’s
prior written approval, which will not be unreasonably withheld, conditioned or
delayed.  Neither the interior nor exterior of any windows shall be coated with
any sunscreen material without Landlord’s prior written consent, nor shall any
bottles, parcels or other articles be placed on the windowsills.  No equipment,
furniture or other items of personal property shall be placed on any exterior
balcony without Landlord’s prior written consent, which will not be unreasonably
withheld, conditioned or delayed.
 
12.7.            No sign, advertisement or notice (“Signage”) shall be
exhibited, painted or affixed by Tenant on any exterior part of the Premises
without Landlord’s prior written consent, which will not be unreasonably
withheld, conditioned or delayed.  Signage shall conform to Landlord’s design
criteria.  For any Signage, Tenant shall, at Tenant’s own cost and expense, (a)
acquire all permits for such Signage in compliance with Applicable Laws and (b)
design, fabricate, install and maintain such Signage in a first-class
condition.  Tenant shall be responsible for reimbursing Landlord for costs
incurred by Landlord in removing any of Tenant’s Signage upon the expiration or
earlier termination of the Lease.  At Landlord’s option, Landlord may install
any such Signage, and Tenant shall pay all costs associated with such
installation within thirty (30) days after demand therefor.
 
12.8.            Tenant may only place equipment within the Premises with floor
loading consistent with the Building’s structural design unless Tenant obtains
Landlord’s prior written approval.  Tenant may place such equipment only in a
location designed to carry the weight of such equipment.


12.9.            Tenant shall not (a) use or allow the Premises to be used for
unlawful purposes or (b) cause, maintain or permit any nuisance or waste in, on
or about the Premises.


12.10.         Notwithstanding any other provision herein to the contrary,
Tenant shall be responsible for all liabilities, costs and expenses arising out
of or in connection with the compliance of the Premises with the Americans with
Disabilities Act, 42 U.S.C. § 12101, et seq., and any state and local
accessibility laws, codes, ordinances and rules (collectively, and together with
regulations promulgated pursuant thereto, the “ADA”), and Tenant shall
indemnify, save, defend (at Landlord’s option and with counsel reasonably
acceptable to Landlord) and hold Landlord and its affiliates, employees, agents
and contractors; and any lender, mortgagee or beneficiary (each, a “Lender” and,
collectively with Landlord and its affiliates, employees, agents and
contractors, the “Landlord Indemnitees”) harmless from and against any demands,
claims, liabilities, losses, costs, expenses, actions, causes of action,
damages, suits or judgments, and all reasonable expenses (including reasonable
attorneys’ fees, charges and disbursements, regardless of whether the applicable
demand, claim, action, cause of action or suit is voluntarily withdrawn or
dismissed) incurred in investigating or resisting the same (collectively,
“Claims”) arising out of any such failure of the Premises to comply with the
ADA.  The Premises have not undergone inspection by a Certified Access
Specialist (as defined in California Civil Code Section 55.52). The provisions
of this Section shall survive the expiration or earlier termination of this
Lease.


12

--------------------------------------------------------------------------------

13.                Rules and Regulations, CC&Rs and Parking Facilities.


13.1.            Tenant shall faithfully observe and comply with the rules and
regulations adopted by Landlord and attached hereto as Exhibit F, together with
such other reasonable and nondiscriminatory rules and regulations as are
hereafter promulgated by Landlord as necessary, in Landlord’s judgment, for
safety and security, the care and cleanliness of the Premises, or the
preservation of good order therein (the “Rules and Regulations”); provided,
however, that Tenant shall not be obligated to adhere to such additional rules
or regulations until Landlord has provided Tenant with written notice thereof;
provided, further, that no such additional rule or regulation shall (a) impose
upon Tenant any financial obligation materially greater than those in this Lease
or (b) materially adversely affect Tenant’s beneficial use of the Premises for
the Permitted Use.
 
13.2.            This Lease is subject to any recorded covenants, conditions or
restrictions on the Property or Premises (the “CC&Rs”), as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time; provided that any such amendments, restatements, supplements or
modifications do not materially modify Tenant’s rights or obligations
hereunder.  Tenant shall comply with the CC&Rs, provided, however, that Tenant
shall not be liable or responsible for any failure of the Premises to comply
with the CC&Rs (as applied and interpreted as of the Execution Date), to the
extent such failure existed as of the Execution Date.


13.3.            Tenant shall have the exclusive right to use the parking
facilities serving the Premises during the Term at no additional cost, subject
to Landlord’s rights under this Lease.


14.                Control by Landlord.


14.1.            Landlord reserves control over the Premises to the extent not
inconsistent with Tenant’s enjoyment of the same as provided by this Lease. 
This reservation includes Landlord’s right to grant easements and licenses to
third parties; provided, however, that such rights shall be exercised in a way
that does not materially adversely affect Tenant’s beneficial use and occupancy
of the Premises, including the Permitted Use and Tenant’s access to the
Premises.


14.2.            Tenant shall, at Landlord’s request, promptly execute such
further documents as may be reasonably appropriate to assist Landlord in the
performance of its obligations hereunder; provided that Tenant need not execute
any document that creates additional liability for Tenant, materially (a)
reduces Tenant’s rights or (b) increases Tenant’s obligations hereunder, or that
deprives Tenant of the quiet enjoyment and use of the Premises as provided for
in this Lease.


13

--------------------------------------------------------------------------------

14.3.            Landlord may, at any and all reasonable times during
non-business hours (or during business hours, if (a) with respect to Subsections
14.3(v) through 14.3(y), Tenant so requests, and (b) with respect to Subsection
14.3(z), if Landlord so requests), and upon twenty-four (24) hours’ prior notice
(provided that no time restrictions shall apply or advance notice be required if
an emergency necessitates immediate entry), enter the Premises to (v) inspect
the same and to determine whether Tenant is in compliance with its obligations
hereunder, (w) supply any service Landlord is required to provide hereunder, (x)
post notices of nonresponsibility, (y) access the telephone equipment,
electrical substation and fire risers and (z) show the Premises to prospective
purchasers or tenants during the final year of the Term.  In no event shall
Tenant’s Rent abate as a result of Landlord’s activities pursuant to this
Section; provided, however, that all such activities shall be conducted in such
a manner so as to cause as little interference to Tenant’s business and
Permitted Use of the Premises as is reasonably possible.  Landlord shall
coordinate with Tenant to schedule in advance any entry to the clean room areas
of the Premises (except in the case of any emergency, as set forth below, in
which case, no prior notice, coordination or scheduling shall be required),
which entry Tenant shall not unreasonably withhold, condition or delay, and
except in the event of an emergency, Landlord shall not enter such clean room
areas unless accompanied by a representative of Tenant.  Landlord shall at all
times retain a key with which to unlock all of the doors in the Premises.  If an
emergency necessitates immediate access to the Premises, Landlord may use
whatever force is necessary to enter the Premises, and any such entry to the
Premises shall not constitute a forcible or unlawful entry to the Premises, a
detainer of the Premises, or an eviction of Tenant from the Premises or any
portion thereof.
 
15.                Quiet Enjoyment.  Landlord covenants that Tenant, upon paying
the Rent and performing its obligations contained in this Lease, may peacefully
and quietly have, hold and enjoy the Premises, free from any claim by Landlord
or persons claiming under or through Landlord, but subject to all of the terms
and provisions hereof, provisions of Applicable Laws and rights of record to
which this Lease is or may become subordinate.  This covenant is in lieu of any
other quiet enjoyment covenant, either express or implied.


16.                Utilities and Services.


16.1.            Tenant shall, at its sole cost and expense, promptly and
properly observe and comply with (including in the making by Tenant of any
Alterations to the Premises) all present and future orders, regulations,
directions, rules, laws, ordinances, and requirements of all Governmental
Authorities arising from the use or occupancy of, or applicable to, the Premises
or any portion thereof.


16.2.            Tenant shall, at Tenant’s sole cost and expense, procure and
maintain contracts, with copies of the same and of any related records furnished
promptly to Landlord after execution thereof, in customary form and substance
for, and with contractors specializing and experienced in, the maintenance of
the following equipment and improvements, if any, if and when installed on the
Premises:  (a) heating, ventilating and air conditioning (“HVAC”) equipment, (b)
boilers and pressure vessels, (c) fire extinguishing systems, including fire
alarm and smoke detection devices, (d) landscaping and irrigation systems, (e)
roof coverings and drains, (f) clarifiers, (g) basic utility feeds to the
perimeter of the Building and (h) any other equipment reasonably required by
Landlord.  Notwithstanding the foregoing, Landlord reserves the right, upon
notice to Tenant, to procure and maintain any or all of such service contracts,
and if Landlord so elects, Tenant shall reimburse Landlord, upon demand, for the
costs thereof.


14

--------------------------------------------------------------------------------

16.3.            Within sixty (60) days after the Term Commencement Date, and
within sixty (60) days after the beginning of each calendar year during the
Term, Landlord shall give Tenant a written estimate for such calendar year of
the cost of insurance provided by Landlord in connection with this Lease, the
Premises and/or the Property (“Insurance Costs”); Taxes; and dues payable to any
property owners’ association governing the Premises.  Tenant shall pay such
estimated amount to Landlord in advance in equal monthly installments. Within
ninety (90) days after the end of each calendar year, Landlord shall furnish to
Tenant a statement showing in reasonable detail such costs incurred by Landlord
during such year (the “Annual Statement”), and Tenant shall pay to Landlord the
costs incurred in excess of the payments previously made by Tenant within ten
(10) days of receipt of the Annual Statement.  In the event that the payments
previously made by Tenant exceed Tenant’s obligation, such excess amount shall
be credited by Landlord to the Rent or other charges next due and owing,
provided that, if the Term has expired, Landlord shall remit such excess amount
to Tenant within forty-five (45) days after the Annual Statement is delivered. 
Landlord’s Annual Statement shall be final and binding upon Tenant unless
Tenant, within thirty (30) days after Tenant’s receipt thereof, shall contest
any item therein by giving written notice to Landlord, specifying each item
contested and the reasons therefor (an “Annual Statement Objection Notice”);
provided that Tenant shall in all events pay the amount specified in the Annual
Statement pending the outcome of the further review described in this Section. 
If, during such thirty (30)-day period, Tenant delivers an Annual Statement
Objection Notice reasonably and in good faith questioning or contesting the
correctness of the Annual Statement, Landlord shall provide Tenant with
reasonable access to Landlord’s books and records to the extent relevant to the
determination of the contested matters set forth in the Annual Statement
Objection Notice, and such other information as Landlord reasonably determines
to be responsive to Tenant’s written inquiries.  If, as of the date that is
sixty (60) days after Tenant has submitted an Annual Statement Objection Notice
to Landlord, the parties have not agreed on the appropriate adjustment to the
Annual Statement, then Tenant may elect, by written notice to Landlord, to
engage, at Tenant’s sole cost, an independent third party accountant with at
least ten (10) years’ experience in commercial real estate accounting in the San
Francisco or Alameda County, California area, reasonably approved by Landlord
(the “Accountant”).  If the parties cannot agree on the Accountant, each shall
within ten (10) days after such impasse appoint an Accountant and, within ten
(10) days after the appointment of both such Accountants, those two Accountants
shall select a third.  If either party fails to timely appoint an Accountant,
then the Accountant the other party appoints shall be the sole Accountant. 
Within ten (10) days after appointment of the Accountant(s), Landlord and Tenant
shall each simultaneously give the Accountant(s) (with a copy to the other
party) its determination of the contested expenses set forth in the Annual
Statement Objection Notice, with such supporting data or information as each
submitting party determines appropriate.  Within ten (10) days after such
submissions, the Accountant (or if there is more than one Accountant, the
Accountants by majority vote) shall select either Landlord’s or Tenant’s
determination of such expenses.  The Accountant(s) may not select or designate
any other determination of expenses.  The determination of the Accountant(s)
shall bind the parties.  If the parties agree or the Accountant(s) determine
that the contested expenses actually paid by Tenant for the calendar year in
question exceeded Tenant’s obligations for such calendar year, then Landlord
shall, at Tenant’s option, either (a) credit the excess to the next succeeding
installments of estimated Additional Rent or (b) pay the excess to Tenant within
thirty (30) days after delivery of such results.  If the parties agree or the
Accountant(s) determine that Tenant’s payments of such expenses for such
calendar year were less than Tenant’s obligation for the calendar year, then
Tenant shall pay the deficiency to Landlord within thirty (30) days after
delivery of such results.  In all instances, Tenant shall pay the cost of the
Accountant(s).
15

--------------------------------------------------------------------------------

16.4.            Commencing as of the Execution Date, Tenant shall make all
arrangements for and pay for all water, electricity, air, sewer, refuse, gas,
heat, light, power, telephone service and any other service or utility Tenant
required at the Premises.


16.5.            Landlord shall not be liable for, nor shall any eviction of
Tenant result from, the failure to furnish any utility or service, whether or
not such failure is caused by accidents; breakage; casualties (to the extent not
caused by the party claiming Force Majeure); Severe Weather Conditions (as
defined below); physical natural disasters (but excluding weather conditions
that are not Severe Weather Conditions); strikes, lockouts or other labor
disturbances or labor disputes (other than labor disturbances and labor disputes
resulting solely from the acts or omissions of the party claiming Force
Majeure); acts of terrorism; riots or civil disturbances; wars or insurrections;
shortages of materials (which shortages are not unique to the party claiming
Force Majeure); regulations, moratoria or other actions, inactions or delays;
failures by third parties to deliver gas, oil or another suitable fuel supply,
or inability of the party claiming Force Majeure, by exercise of reasonable
diligence, to obtain gas, oil or another suitable fuel; or other causes beyond
the reasonable control of the party claiming that Force Majeure has occurred
(collectively, “Force Majeure”); or, to the extent permitted by Applicable Laws,
Landlord’s negligence.  In the event of such failure, Tenant shall not be
entitled to termination of this Lease or any abatement or reduction of Rent, nor
shall Tenant be relieved from the operation of any covenant or agreement of this
Lease.  “Severe Weather Conditions” means weather conditions that are materially
worse than those that reasonably would be anticipated for the Property at the
applicable time based on historic meteorological records.
 
16.6.            Tenant shall pay for, prior to delinquency of payment therefor,
any utilities and services that may be furnished to the Premises during or, if
Tenant occupies the Premises after the expiration or earlier termination of the
Term, after the Term.


16.7.            [Intentionally omitted.]


16.8.            For any utilities serving the Premises for which Tenant is
billed directly by such utility provider, Tenant agrees to furnish to Landlord
within thirty (30) days after Landlord’s request, (a) any invoices, statements
or other utility usage information reasonably requested by Landlord, and (b) an
ENERGY STAR® Statement of Performance (or similar comprehensive utility usage
report (e.g., related to Labs 21), if requested by Landlord) and any other
information reasonably requested by Landlord for the immediately preceding
year.  Tenant shall retain records of utility usage at the Premises, including
invoices and statements from the utility provider, for at least twenty-four (24)
months, or such other period of time as may be requested by Landlord.  Tenant
acknowledges that any utility information for the Premises may be shared with
third parties, including Landlord’s consultants and Governmental Authorities. 
The provisions of this Section shall survive the expiration or earlier
termination of this Lease.


16

--------------------------------------------------------------------------------

17.                Alterations.


17.1.            Tenant shall make no alterations, additions or improvements
other than the Tenant Improvements in or to the Premises or engage in any
construction, demolition, reconstruction, renovation, or other work (whether
major or minor) of any kind in, at, or serving the Premises (“Alterations”)
without Landlord’s prior written approval, which approval Landlord shall not
unreasonably withhold; provided, however, that in the event any proposed
Alteration affects (a) any structural portions of the Building, including
exterior walls, roof, foundation, foundation systems (including barriers and
subslab systems), or core of the Building, (b) the exterior of the Building or
(c) any Building systems, including elevator, plumbing, air conditioning,
heating, electrical, security, life safety and power, then Landlord may withhold
its approval in its sole and absolute discretion.  Tenant shall, in making any
such Alterations, use only those architects, contractors, suppliers and
mechanics of which Landlord has given prior written approval, which approval
shall be in Landlord’s sole and absolute discretion.  In seeking Landlord’s
approval, Tenant shall provide Landlord, at least fourteen (14) days in advance
of any proposed construction, with plans, specifications, bid proposals,
certified stamped engineering drawings and calculations by Tenant’s engineer of
record or architect of record, (including connections to the Building’s
structural system, modifications to the Building’s envelope, non-structural
penetrations in slabs or walls, and modifications or tie-ins to life safety
systems), work contracts, requests for laydown areas and such other information
concerning the nature and cost of the Alterations as Landlord may reasonably
request.  In no event shall Tenant use or Landlord be required to approve any
architects, consultants, contractors, subcontractors or material suppliers that
Landlord reasonably believes could cause labor disharmony.  Notwithstanding the
foregoing, the following shall not require prior consent from Landlord (except
that with respect to Subsection 17.1(ii), Tenant shall use commercially
reasonable efforts to give twenty-four (24) hours’ prior notice to Landlord (and
in any event, Tenant shall give notice to Landlord as soon as reasonably
possible) of the need for such maintenance, repair or replacement):  (i) routine
repairs and maintenance not affecting the items in Subsections 17.1(a), 17.1(b)
or 17.1(c) and not in excess of Ten Thousand Dollars ($10,000) per instance and
Fifty Thousand Dollars ($50,000) annually in the aggregate; and (ii) any
emergency maintenance, repair, or replacement of any item described in
Subsection 17.1(c); provided that, in the case of any replacement of a Building
system or major component of a Building system (including, by way of example
only, a compressor of an air conditioning unit or HVAC system or elevator motor)
the replacement is of the same or greater capacity and quality as the component
or system replaced.
 
17.2.            Tenant shall not construct or permit to be constructed
partitions or other obstructions that might interfere with free access to
mechanical installation or service facilities of the Building, or interfere with
the moving of Landlord’s equipment to or from the enclosures containing such
installations or facilities.


17.3.            Tenant shall accomplish any work performed on the Premises in
such a manner as to permit any life safety systems to remain fully operable at
all times.


17

--------------------------------------------------------------------------------

17.4.            To the extent Landlord is performing or needs to perform any
work on the Premises, Tenant shall reasonably cooperate and coordinate with
Landlord with respect to any work performed on the Premises by Tenant or
Tenant’s contractors.  Tenant covenants and agrees that all work done by Tenant
or Tenant’s contractors shall be performed in full compliance with Applicable
Laws.  Within thirty (30) days after completion of any Alterations, Tenant shall
provide Landlord with complete “as built” drawing print sets and electronic CADD
files on disc (or files in such other current format in common use as Landlord
reasonably approves or requires) showing any changes in the Premises.  Any such
“as built” plans shall show the applicable Alterations as an overlay on the
Building as-built plans; provided that Landlord provides the Building “as built”
plans to Tenant.


17.5.            Before commencing any Alterations that require Landlord’s
consent or Tenant Improvements, Tenant shall give Landlord at least fourteen
(14) days’ prior written notice of the proposed commencement of such work (if
Tenant has not already given Landlord such written notice) and shall, if
required by Landlord, secure, at Tenant’s own cost and expense, a completion and
lien indemnity bond satisfactory to Landlord for such work.


17.6.            Tenant shall repair any damage to the Premises caused by
Tenant’s removal of any property from the Premises.  During any such restoration
period, Tenant shall pay Rent to Landlord as provided herein as if such space
were otherwise occupied by Tenant.  The provisions of this Section shall survive
the expiration or earlier termination of this Lease.


17.7.            The Premises plus any Alterations, Signage, Tenant
Improvements, attached equipment, decorations, fixtures, movable laboratory
casework and related appliances, trade fixtures, additions and improvements
attached to or built into the Premises, made by either of the Parties (including
all floor and wall coverings; paneling; sinks and related plumbing fixtures;
laboratory benches; exterior venting fume hoods; walk-in freezers and
refrigerators; ductwork; conduits; electrical panels and circuits; business and
trade fixtures; attached machinery and equipment; and built-in furniture and
cabinets, in each case, together with all additions and accessories thereto),
shall (unless, prior to such construction or installation, Landlord elects
otherwise) at all times remain the property of Landlord, shall remain in the
Premises and shall (unless, prior to construction or installation thereof,
Landlord elects otherwise) be surrendered to Landlord upon the expiration or
earlier termination of this Lease.  For the avoidance of doubt, the items listed
on Exhibit G attached hereto (which Exhibit G may be updated by Tenant from and
after the Term Commencement Date, subject to Landlord’s written consent)
constitute Tenant’s property and shall be removed by Tenant upon the expiration
or earlier termination of the Lease.
 
17.8.            Notwithstanding any other provision of this Article to the
contrary, in no event shall Tenant remove any improvement or equipment
(including the FF&E) from the Premises as to which Landlord contributed payment,
including the Tenant Improvements, without Landlord’s prior written consent,
which consent Landlord may withhold in its sole and absolute discretion.


17.9.            If Tenant shall fail to remove any of its property from the
Premises by the expiration or earlier termination of this Lease, then Landlord
may, at its option, remove the same in any manner that Landlord shall choose and
store such effects without liability to Tenant for loss thereof or damage
thereto, and Tenant shall pay Landlord, upon demand, any costs and expenses
incurred due to such removal and storage or Landlord may, at its sole option and
without notice to Tenant, sell such property or any portion thereof at private
sale and without legal process for such price as Landlord may obtain and apply
the proceeds of such sale against any (a) amounts due by Tenant to Landlord
under this Lease and (b) any expenses incident to the removal, storage and sale
of such personal property.


18

--------------------------------------------------------------------------------

17.10.         Tenant shall pay to Landlord an amount equal to one percent (1%)
of the cost to Tenant of all Alterations to cover Landlord’s overhead and
expenses for plan review, coordination, scheduling and supervision thereof.  For
purposes of payment of such sum, Tenant shall submit to Landlord copies of all
bills, invoices and statements covering the costs of such charges, accompanied
by payment to Landlord of the fee set forth in this Section.  Tenant shall
reimburse Landlord for any extra expenses incurred by Landlord by reason of
faulty work done by Tenant or its contractors, or by reason of delays caused by
such work, or by reason of inadequate clean-up.


17.11.         Within sixty (60) days after final completion of the Tenant
Improvements or any Alterations performed by Tenant with respect to the
Premises, Tenant shall submit to Landlord documentation showing the amounts
expended by Tenant with respect to such Tenant Improvements and Alterations,
together with supporting documentation reasonably acceptable to Landlord.


17.12.         Tenant shall take, and shall cause its contractors to take,
commercially reasonable steps to protect the Premises during the performance of
any Alterations or Tenant Improvements, including covering or temporarily
removing any window coverings so as to guard against dust, debris or damage.


17.13.          Tenant shall require its contractors and subcontractors
performing work on the Premises to name Landlord and its affiliates and Lenders
as additional insureds on their respective insurance policies.
 
18.                 Repairs and Maintenance.


18.1.            Tenant, at its sole cost and expense, shall maintain and keep
the Premises, all improvements thereon, and all appurtenances thereto, including
sidewalks, parking areas, curbs, roads, driveways, lighting standards,
landscaping, sewers, water, gas and electrical distribution systems and
facilities, drainage facilities, and all signs, both illuminated and
non-illuminated that are now or hereafter on the Premises, in good condition and
in a manner consistent with the Permitted Use. Tenant shall make all repairs,
replacements and improvements, including all structural, roof, HVAC, plumbing
and electrical repairs, replacements and improvements required, and shall keep
the same free and clear from all rubbish, debris, insects, rodents and other
vermin and pests.  Tenant, within thirty (30) days after Landlord’s request,
shall provide to Landlord a copy of the budget for maintenance, repairs and
replacements at the Premises for the current calendar year, as well as a
detailed summary of the amounts actually expended by Tenant during the preceding
calendar year for maintenance, repairs and replacements at the Premises.  All
repairs made by Tenant shall be at least equal in quality to the original work,
and shall be made only by a licensed, bonded contractor approved in advance by
Landlord; provided, however, that such contractor need not be bonded or approved
by Landlord if the non-structural alterations, repairs, additions or
improvements to be performed do not exceed Twenty-Five Thousand Dollars
($25,000) in value.  Landlord may impose reasonable restrictions and
requirements with respect to such repairs.  Tenant shall not take or omit to
take any action, the taking or omission of which shall cause waste, damage or
injury to the Premises.  Tenant shall indemnify, save, defend (at Landlord’s
option and with counsel reasonably acceptable to Landlord) and hold harmless
Landlord from and against any and all Claims (as defined below) arising out of
the failure of Tenant or Tenant’s Agents to perform the covenants contained in
this paragraph.  “Tenant’s Agents” shall be defined to include Tenant’s
officers, employees, agents, contractors, invitees, customers and
subcontractors.



19

--------------------------------------------------------------------------------

18.2.            Tenant shall maintain the lines designating the parking spaces
in good condition and paint the same as often as may be necessary, so that they
are easily discernable at all times; resurface the parking areas as necessary to
maintain them in good condition; paint any exterior portions of the Building as
necessary to maintain them in good condition; maintain the roof and landscaping
in good condition; maintain sightly screens, barricades or enclosures around any
waste or storage areas; and take all reasonable precautions to insure that the
drainage facilities of the roof are not clogged and are in good and operable
condition at all times.


18.3.            There shall be no abatement of Rent and no liability of
Landlord by reason of any injury to or interference with Tenant’s business
arising from the making of any repairs, alterations or improvements in or to any
portion of the Premises, or in or to improvements, fixtures, equipment and
personal property therein.


18.4.            During the Term, Landlord shall not be required to maintain or
make any repairs or replacements of any nature or description whatsoever to the
Premises.  Tenant hereby expressly waives the right to make repairs at the
expense of Landlord as provided for in any Applicable Laws in effect at the time
of execution of this Lease, or in any other Applicable Laws that may hereafter
be enacted, and waives its rights under Applicable Laws relating to a landlord’s
duty to maintain its premises in a tenantable condition.  Notwithstanding the
foregoing, if Tenant shall fail, after reasonable notice, to maintain or to
commence and thereafter to proceed with diligence to make any repair required of
it pursuant to the terms of this Lease, Landlord, without being under any
obligation to do so and without thereby waiving such default by Tenant, may so
maintain or make such repair and may charge Tenant for the costs thereof.  Any
expense reasonably incurred by Landlord in connection with the making of such
repairs may be billed by Landlord to Tenant monthly or, at Landlord’s option,
immediately, and shall be due and payable within ten (10) days after such
billing or, at Landlord’s option, may be deducted from the Security Deposit.
 
18.5.            Landlord and Landlord’s agents shall have the right to enter
upon the Premises or any portion thereof for the purposes of performing any
repairs or maintenance Landlord is permitted to make pursuant to this Lease, and
of ascertaining the condition of the Premises or whether Tenant is observing and
performing Tenant’s obligations hereunder, all without unreasonable interference
from Tenant or Tenant’s Agents.  Except for emergency maintenance or repairs,
the right of entry contained in this paragraph shall be exercisable at
reasonable times, at reasonable hours and on not less than two (2) business
days’ prior notice.
20

--------------------------------------------------------------------------------

18.6.            [Intentionally omitted.]


18.7.            Tenant shall, upon the expiration or sooner termination of the
Term, surrender the Premises to Landlord in as good a condition as when
received, ordinary wear and tear excepted and with the Tenant Improvements in
substantially the same condition as existed on the Term Commencement Date (or if
the Tenant Improvements are not Substantially Complete by the Term Commencement
Date, then on the date that the Tenant Improvements are Substantially Complete);
and shall, at Landlord’s request and Tenant’s sole cost and expense, remove all
telephone and data systems, wiring and equipment from the Premises, and repair
any damage to the Premises caused thereby.  Landlord shall have no obligation to
alter, remodel, improve, repair, decorate or paint the Premises or any part
thereof.


18.8.            If any excavation shall be made upon land adjacent to or under
the Building, or shall be authorized to be made, Tenant shall afford to the
person causing or authorized to cause such excavation, license to enter the
Premises for the purpose of performing such work as such person shall deem
necessary or desirable to preserve and protect the Building from injury or
damage and to support the same by proper foundations, without any claim for
damages or liability against Landlord and without reducing or otherwise
affecting Tenant’s obligations under this Lease; provided, however, that
Landlord shall not grant any permission or consent to the owner or occupant of
any land adjacent to the Premises (other than to an affiliate of Landlord) to
conduct any such excavation without the prior written consent of Tenant, which
consent shall not be unreasonably withheld, conditioned or delayed; provided,
further, that such restriction shall not apply to the extent any such excavation
is required by any Applicable Laws.  If such excavation is being performed by
Landlord, Landlord shall endeavor to perform such excavation in a manner that
minimizes (to the extent reasonably possible) any material adverse effect on
Tenant’s use of the Premises for the Permitted Use.


18.9.            This Article relates to repairs and maintenance arising in the
ordinary course of operation of the Premises.  In the event of a casualty
described in Article 24, Article 24 shall apply in lieu of this Article.  In the
event of eminent domain, Article 25 shall apply in lieu of this Article.


19.                Liens.


19.1.            Subject to the immediately succeeding sentence, Tenant shall
keep the Premises free from any liens arising out of work or services performed,
materials furnished or obligations incurred by Tenant.  Tenant further covenants
and agrees that any mechanic’s or materialman’s lien filed against the Premises
for work or services claimed to have been done for, or materials claimed to have
been furnished to, or obligations incurred by Tenant shall be discharged or
bonded by Tenant within ten (10) days after the filing thereof, at Tenant’s sole
cost and expense.
 
19.2.            Should Tenant fail to discharge or bond against any lien of the
nature described in Section 19.1, Landlord may, at Landlord’s election, pay such
claim or post a statutory lien bond or otherwise provide security to eliminate
the lien as a claim against title, and Tenant shall immediately reimburse
Landlord for the costs thereof as Additional Rent.  Tenant shall indemnify,
save, defend (at Landlord’s option and with counsel reasonably acceptable to
Landlord) and hold the Landlord Indemnitees harmless from and against any Claims
arising from any such liens, including any administrative, court or other legal
proceedings related to such liens.


21

--------------------------------------------------------------------------------

19.3.            In the event that Tenant leases or finances the acquisition of
office equipment, furnishings or other personal property of a removable nature
utilized by Tenant in the operation of Tenant’s business, Tenant warrants that
any Uniform Commercial Code financing statement shall, upon its face or by
exhibit thereto, indicate that such financing statement (and any associated
lien) is applicable only to removable personal property of Tenant located within
the Premises.  Should any holder of a financing statement record or place of
record a financing statement that appears to constitute a lien against any
interest of Landlord or against equipment that may be located other than within
an identified suite leased by Tenant, Tenant shall, within ten (10) days after
filing such financing statement, cause (a) a copy of the Lender security
agreement or other documents to which the financing statement pertains to be
furnished to Landlord to facilitate Landlord’s ability to demonstrate that the
lien of such financing statement is not applicable to Landlord’s interest and
(b) Tenant’s Lender to amend such financing statement and any other documents of
record to clarify that any liens imposed thereby are not applicable to any
interest of Landlord in the Premises.


20.                Estoppel Certificate.  Tenant shall, within ten (10) business
days of receipt of written notice from Landlord, execute, acknowledge and
deliver a statement in writing substantially in the form attached to this Lease
as Exhibit H, or on any other form reasonably requested by a proposed Lender or
purchaser, (a) certifying that this Lease is unmodified and in full force and
effect (or, if modified, stating the nature of such modification and certifying
that this Lease as so modified is in full force and effect) and the dates to
which rental and other charges are paid in advance, if any, (b) acknowledging
that there are not, to Tenant’s knowledge, any uncured defaults on the part of
Landlord hereunder, or specifying such defaults if any are claimed, and (c)
setting forth such further information with respect to this Lease or the
Premises as may be reasonably requested thereon.  Any such statement may be
relied upon by any prospective purchaser or encumbrancer of all or any portion
of the Property.  Tenant’s failure to deliver such statement within the
prescribed time shall, at Landlord’s option, constitute a Default (as defined
below) under this Lease, and, in any event, shall be binding upon Tenant that
the Lease is in full force and effect and without modification except as may be
represented by Landlord in any certificate prepared by Landlord and delivered to
Tenant for execution.
22

--------------------------------------------------------------------------------

21.                Hazardous Materials.


21.1.            Tenant shall not cause or permit any Hazardous Materials (as
defined below) to be brought upon, kept or used in or about the Premises in
violation of Applicable Laws by Tenant or any of its employees, agents,
contractors and invitees (collectively with Tenant, each a “Tenant Party”).  If
(a) Tenant breaches such obligation, (b) the presence of Hazardous Materials as
a result of such a breach results in contamination of the Premises, any portion
thereof, or any adjacent property, (c) contamination of the Premises otherwise
occurs during the Term or any extension or renewal hereof or holding over
hereunder (other than if such contamination results from (i) migration of
Hazardous Materials from outside the Premises not caused by a Tenant Party or
(ii) to the extent such contamination is caused by Landlord’s gross negligence
or willful misconduct) or (d) contamination of the Premises occurs as a result
of Hazardous Materials that are placed on or under or are released into the
Premises by a Tenant Party,  then Tenant shall indemnify, save, defend (at
Landlord’s option and with counsel reasonably acceptable to Landlord) and hold
the Landlord Indemnitees harmless from and against any and all Claims, including
(w) diminution in value of the Premises or any portion thereof, (x) damages for
the loss or restriction on use of rentable or usable space or of any amenity of
the Premises, (y) without duplicating damages under (w) and (x), damages arising
from any adverse impact on marketing of space in the Premises or any portion
thereof and (z) sums paid in settlement of Claims that arise during or after the
Term as a result of such breach or contamination.  This indemnification by
Tenant includes costs incurred in connection with any investigation of site
conditions or any clean-up, remedial, removal or restoration work required by
any Governmental Authority because of Hazardous Materials present in the air,
soil or groundwater above, on or under or about the Premises (collectively,
“Investigation and Remediation Costs”).  Without limiting the foregoing, if the
presence of any Hazardous Materials in, on, under or about the Premises, any
portion thereof or any adjacent property caused or permitted by any Tenant Party
results in any contamination of the Premises, any portion thereof or any
adjacent property, then Tenant shall promptly take all actions at its sole cost
and expense as are necessary to return the Premises, any portion thereof or any
adjacent property to its respective condition existing prior to the time of such
contamination; provided that Landlord’s written approval of such action shall
first be obtained, which approval Landlord shall not unreasonably withhold; and
provided, further, that it shall be reasonable for Landlord to withhold its
consent if such actions could have a material adverse long-term or short-term
effect on the Premises, any portion thereof or any adjacent property; provided,
that Landlord will not withhold its consent if such action is mandated by
Applicable Laws.  Notwithstanding the foregoing, Landlord shall indemnify, save,
defend (at Tenant’s option and with counsel reasonably acceptable to Tenant) and
hold the Tenant Parties harmless from and against any and all Claims (including
Investigation and Remediation Costs) resulting from the presence of Hazardous
Materials at the Premises in violation of Applicable Laws as of the Execution
Date, unless placed at the Premises by a Tenant Party, or the migration of
Hazardous Materials from the Premises to any adjacent property in violation of
Applicable Laws prior to the Execution Date, unless caused by a Tenant Party.
23

--------------------------------------------------------------------------------

21.2.            Landlord acknowledges that it is not the intent of this Article
to prohibit Tenant from operating its business for the Permitted Use.  Tenant
may operate its business according to the custom of Tenant’s industry so long as
the use or presence of Hazardous Materials is strictly and properly monitored in
accordance with Applicable Laws.  As a material inducement to Landlord to allow
Tenant to use Hazardous Materials in connection with its business, Tenant agrees
to deliver to Landlord (a) a list identifying each type of Hazardous Material to
be present at the Premises that is subject to regulation under any environmental
Applicable Laws, (b) a list of any and all approvals or permits from
Governmental Authorities required in connection with the presence of such
Hazardous Material at the Premises and (c) correct and complete copies of (i)
notices of violations of Applicable Laws related to Hazardous Materials and (ii)
plans relating to the installation of any storage tanks to be installed in, on,
under or about the Premises (provided that installation of storage tanks shall
only be permitted after Landlord has given Tenant its written consent to do so,
which consent Landlord may withhold in its sole and absolute discretion) and
closure plans or any other documents required by any and all Governmental
Authorities for any storage tanks installed in, on, under or about the Premises
for the closure of any such storage tanks (collectively, “Hazardous Materials
Documents”).  Tenant shall deliver to Landlord updated Hazardous Materials
Documents (l) no later than thirty (30) days prior to the initial occupancy of
any portion of the Premises or the initial placement of equipment anywhere at
the Premises, (m) if there are any changes to the Hazardous Materials Documents,
annually thereafter no later than December 31 of each year, and (n) thirty (30)
days prior to the initiation by Tenant of any Alterations or changes in Tenant’s
business that involve any material increase in the types or amounts of Hazardous
Materials.  For each type of Hazardous Material listed, the Hazardous Materials
Documents shall include (t) the chemical name, (u) the material state (e.g.,
solid, liquid, gas or cryogen), (v) the concentration, (w) the storage amount
and storage condition (e.g., in cabinets or not in cabinets), (x) the use amount
and use condition (e.g., open use or closed use), (y) the location (e.g., room
number or other identification) and (z) if known, the chemical abstract service
number.  Notwithstanding anything in this Section to the contrary, Tenant shall
not be required to provide Landlord with any Hazardous Materials Documents
containing information of a proprietary nature, which Hazardous Materials
Documents, in and of themselves, do not contain a reference to any Hazardous
Materials or activities related to Hazardous Materials.  Landlord may, at
Landlord’s expense, cause the Hazardous Materials Documents to be reviewed by a
person or firm qualified to analyze Hazardous Materials to confirm compliance
with the provisions of this Lease and with Applicable Laws.  In the event that a
review of the Hazardous Materials Documents indicates non-compliance with this
Lease or Applicable Laws, Tenant shall, at its expense, diligently take steps to
bring its storage and use of Hazardous Materials into compliance.


21.3.            Notwithstanding the provisions of Sections 21.1 or 21.2, if (a)
Tenant or any proposed transferee, assignee or sublessee of Tenant has been
required by any prior landlord, Lender or Governmental Authority to take
material remedial action in connection with Hazardous Materials contaminating a
property if the contamination resulted from such party’s action or omission or
use of the property in question and such party has failed to timely commence
such remedial action and prosecute the same to completion in accordance with its
contractual requirements and Applicable Laws or (b) Tenant or any proposed
transferee, assignee or sublessee is subject to a material enforcement order
issued by any Governmental Authority in connection with the use, disposal or
storage of Hazardous Materials and is not complying with such order, then
Landlord shall have the right to terminate this Lease in Landlord’s sole and
absolute discretion (with respect to any such matter involving Tenant), and it
shall not be unreasonable for Landlord to withhold its consent to any proposed
transfer, assignment or subletting (with respect to any such matter involving a
proposed transferee, assignee or sublessee).


21.4.            At any time, and from time to time,  prior to the expiration of
the Term, Landlord shall have the right to conduct appropriate tests of the
Premises or any portion thereof to demonstrate that Hazardous Materials are
present or that contamination has occurred due to the acts or omissions of a
Tenant Party.  Tenant shall pay all reasonable costs of such tests if such tests
reveal that Hazardous Materials exist at the Premises in violation of this
Lease.


24

--------------------------------------------------------------------------------

21.5.            If underground or other storage tanks storing Hazardous
Materials installed or utilized by Tenant are located on the Premises, or are
hereafter placed on the Premises by Tenant (or by any other party, if such
storage tanks are utilized by Tenant), then Tenant shall monitor the storage
tanks, maintain appropriate records, implement reporting procedures, properly
close any underground storage tanks, and take or cause to be taken all other
steps necessary or required under the Applicable Laws.  Tenant shall have no
responsibility or liability for underground or other storage tanks installed by
anyone other than Tenant unless Tenant utilizes such tanks, in which case
Tenant’s responsibility for such tanks shall be as set forth in this Section.
 
21.6.            Tenant shall promptly report to Landlord any actual or
suspected presence of mold or water intrusion at the Premises.


21.7.            Tenant’s obligations under this Article shall survive the
expiration or earlier termination of the Lease.  During any period of time
needed by Tenant or Landlord after the termination of this Lease to complete the
removal from the Premises of any such Hazardous Materials, Tenant shall be
deemed a holdover tenant and subject to the provisions of Article 27.


21.8.            As used herein, the term “Hazardous Material” means any
hazardous or toxic substance, material or waste that is or becomes regulated by
any Governmental Authority or under any Applicable Law.


22.               Odors and Exhaust.  Tenant acknowledges that Landlord would
not enter into this Lease with Tenant unless Tenant assured Landlord that under
no circumstances will the Premises be damaged by any exhaust from Tenant’s
operations, including in Tenant’s vivarium.  Landlord and Tenant therefore agree
as follows:


22.1.            Tenant shall not cause or permit (or conduct any activities
that would cause) any release of any odors or fumes of any kind from the
Premises.


22.2.            If the Building has a ventilation system that, in Landlord’s
judgment, is adequate, suitable, and appropriate to vent the Premises in a
manner that does not release odors affecting any indoor or outdoor part of the
Premises, Tenant shall vent the Premises through such system.  If Landlord at
any time determines that any existing ventilation system is inadequate, or if no
ventilation system exists, Tenant shall in compliance with Applicable Laws vent
all fumes and odors from the Premises (and remove odors from Tenant’s exhaust
stream) as Landlord requires.  The placement and configuration of all
ventilation exhaust pipes, louvers and other equipment shall be subject to
Landlord’s approval.  Tenant acknowledges Landlord’s legitimate desire to
maintain the Premises (indoor and outdoor areas) in an odor-free manner, and
Landlord may require Tenant to abate and remove all odors in a manner that goes
beyond the requirements of Applicable Laws.


22.3.            Tenant shall, at Tenant’s sole cost and expense, provide odor
eliminators and other devices (such as filters, air cleaners, scrubbers and
whatever other equipment may in Landlord’s judgment be necessary or appropriate
from time to time) to completely remove, eliminate and abate any odors, fumes or
other substances in Tenant’s exhaust stream that, in Landlord’s judgment,
emanate from Tenant’s Premises.  Any work Tenant performs under this Section
shall constitute Alterations.


25

--------------------------------------------------------------------------------

22.4.            Tenant’s responsibility to remove, eliminate and abate odors,
fumes and exhaust shall continue throughout the Term.  Landlord’s approval of
the Tenant Improvements shall not preclude Landlord from requiring additional
measures to eliminate odors, fumes and other adverse impacts of Tenant’s exhaust
stream (as Landlord may designate in Landlord’s discretion).  Tenant shall
install additional equipment as Landlord requires from time to time under the
preceding sentence.  Such installations shall constitute Alterations.
 
22.5.            If Tenant fails to install satisfactory odor control equipment
within ten (10) business days after Landlord’s demand made at any time, then
Landlord may, without limiting Landlord’s other rights and remedies, require
Tenant to cease and suspend any operations in the Premises that, in Landlord’s
determination, cause odors, fumes or exhaust.  For example, if Landlord
determines that Tenant’s production of a certain type of product causes odors,
fumes or exhaust, and Tenant does not install satisfactory odor control
equipment within ten (10) business days after Landlord’s request, then Landlord
may require Tenant to stop producing such type of product in the Premises unless
and until Tenant has installed odor control equipment satisfactory to Landlord.


23.                Insurance; Waiver of Subrogation.


23.1.            Landlord shall maintain insurance for the Premises in amounts
equal to full replacement cost (exclusive of the costs of excavation,
foundations and footings, engineering costs or such other costs that would not
be incurred in the event of a rebuild and without reference to depreciation
taken by Landlord upon its books or tax returns), provided that such coverage
shall not be less than the amount of such insurance Landlord’s Lender, if any,
requires Landlord to maintain, providing protection against any peril generally
included within the classification “Fire and Extended Coverage,” together with
insurance against sprinkler damage (if applicable), vandalism and malicious
mischief.  Landlord, subject to availability thereof, shall further insure, if
Landlord deems it appropriate, coverage against flood, environmental hazard,
earthquake, loss or failure of building equipment, rental loss during the period
of repairs or rebuilding, Workers’ Compensation insurance and fidelity bonds for
employees employed to perform services.  Notwithstanding the foregoing, Landlord
may, but shall not be deemed required to, provide insurance for any improvements
installed by Tenant or that are in addition to the standard improvements
customarily furnished by Landlord, without regard to whether or not such are
made a part of or are affixed to the Building; provided, however, that Landlord
shall provide insurance for the Tenant Improvements that are made a part of or
are permanently affixed to the Building.


23.2.            In addition, Landlord shall carry Commercial General Liability
insurance with limits of not less than One Million Dollars ($1,000,000) per
occurrence/general aggregate for bodily injury (including death), or property
damage with respect to the Premises.


26

--------------------------------------------------------------------------------

23.3.            Tenant shall, at its own cost and expense, procure and maintain
in effect, beginning on the Term Commencement Date or the date of occupancy,
whichever occurs first, and continuing throughout the Term (and occupancy by
Tenant, if any, after termination of this Lease) Commercial General Liability
insurance on a broad-based occurrence coverage form, with limits of not less
than Two Million Dollars ($2,000,000) per occurrence and in the aggregate for
bodily injury (including death) and for property damage with respect to the
Premises (including $100,000 fire legal liability (each loss)) with Two Million
Dollars ($2,000,000) products and completed operations aggregate; and pollution
and environmental liability insurance covering the environmental risks of
Tenant’s business with limits of not less than One Million Dollars ($1,000,000)
per incident and not less than Two Million Dollars ($2,000,000) in the
aggregate, with respect to environmental contamination and pollution of the
Premises caused by Tenant.  Such environmental coverage shall include bodily
injury, sickness, disease, or death sustained by any person; property damage
including physical injury to or destruction of tangible property including the
resulting loss of use thereof, clean-up costs, and the loss of use of tangible
property that has not been physically injured or destroyed; and defense costs,
charges and expenses incurred in the investigation, adjustment or defense of
claims for such compensatory damages.  Coverage shall apply to both sudden and
non-sudden pollution conditions including the discharge, dispersal, release or
escape of smoke, vapors, soot, fumes, acids, alkalis, toxic chemicals, liquids
or gases, waste materials or other irritants, contaminants or pollutants into or
upon land, the atmosphere or any watercourse or body of water.  Claims-made
coverage is permitted, provided the policy retroactive date is continuously
maintained prior to the commencement date of this agreement, and coverage is
continuously maintained during all periods in which Tenant occupies the
Premises.
 
23.4.            The insurance required to be purchased and maintained by Tenant
pursuant to this Lease shall name Landlord, BioMed Realty, L.P., BioMed Realty
Trust, Inc., and their respective officers, directors, employees, agents,
general partners, members, subsidiaries, affiliates and Lenders (“Landlord
Parties”) as additional insureds as respects liability arising from work or
operations performed by or on behalf of Tenant and Tenant’s use or occupancy of
the Premises.  Said insurance shall be with companies authorized to do business
in the state in which the Project is located and at all times having a current
rating of not less than A- and financial category rating of at least Class VII
in “A.M. Best’s Insurance Guide” current edition.  Tenant shall obtain for
Landlord from the insurance companies or cause the insurance companies to
furnish certificates of insurance evidencing all coverages required herein to
Landlord.  Landlord reserves the right to require complete, certified copies of
all required insurance policies including any endorsements.  No such policy
shall be cancelable or subject to reduction of coverage or other modification or
cancellation except after twenty (20) days’ prior written notice to Landlord
from the insurer (except in the event of non-payment of premium, in which case
ten (10) days written notice shall be given).  Should carrier be unwilling or
unable to provide such notice, Tenant shall provide notice to Landlord in
accordance with this Section. All such policies shall be written as primary
policies, not contributing with and not in excess of the coverage that Landlord
may carry.  Tenant’s required policies shall contain severability of interests
clauses stating that, except with respect to limits of insurance, coverage shall
apply separately to each insured or additional insured.  Tenant’s policies shall
contain dedicated or per location limits endorsements so that the amounts of
insurance required herein shall not be prejudiced by losses at other locations. 
Tenant shall, at least twenty (20) days prior to the expiration of such
policies, furnish Landlord with renewal certificates of insurance or binders. 
Tenant agrees that if Tenant does not take out and maintain such insurance,
Landlord may (but shall not be required to) procure said insurance on Tenant’s
behalf and at its cost to be paid by Tenant as Additional Rent.


27

--------------------------------------------------------------------------------

23.5.            Tenant assumes the risk of damage to any fixtures, goods,
inventory, merchandise, equipment and leasehold improvements, and Landlord shall
not be liable for injury to Tenant’s business or any loss of income therefrom,
relative to such damage, all as more particularly set forth within this Lease. 
Tenant shall, at Tenant’s sole cost and expense, carry such insurance as Tenant
desires for Tenant’s protection with respect to personal property of Tenant or
business interruption.


23.6.            In each instance where insurance is to name Landlord Parties as
additional insureds, Tenant shall, upon Landlord’s written request, also
designate and furnish certificates evidencing such Landlord Parties as
additional insureds to (a) any Lender of Landlord holding a security interest in
the Premises or any portion thereof, (b) the landlord under any lease whereunder
Landlord is a tenant of the Property if the interest of Landlord is or shall
become that of a tenant under a ground lease rather than that of a fee owner and
(c) any management company retained by Landlord to manage the Premises.
 
23.7.            Landlord, Tenant and each of their respective insurers hereby
waive any and all rights of recovery or subrogation against one another or
against the officers, directors, employees, agents, general partners, members,
subsidiaries, affiliates and Lenders of the other as respects any loss, damage,
claims, suits or demands, howsoever caused, that are covered, or should have
been covered, by valid and collectible insurance, including any deductibles
maintained thereunder.  If necessary, each party agrees to endorse the required
insurance policies to permit waivers of subrogation as required hereunder and
hold harmless and indemnify the other party for any loss or expense incurred as
a result of a failure to obtain such waivers of subrogation from insurers.  Such
waivers shall continue so long as their respective insurers so permit.  Any
termination of such a waiver shall be by written notice to the other party,
containing a description of the circumstances hereinafter set forth in this
Section.  Landlord and Tenant, upon obtaining the policies of insurance required
or permitted under this Lease, shall give notice to the insurance carrier or
carriers that the foregoing mutual waiver of subrogation is contained in this
Lease.  If such policies shall not be obtainable with such waiver or shall be so
obtainable only at a premium over that chargeable without such waiver, then the
party seeking such policy shall notify the other of such conditions, and the
party so notified shall have ten (10) days thereafter to either (a) procure such
insurance with companies reasonably satisfactory to the other party or (b) agree
to pay such additional premium.  If the parties do not accomplish either (a) or
(b), then this Section shall have no effect during such time as such policies
shall not be obtainable or the party in whose favor a waiver of subrogation is
desired refuses to pay the additional premium.  If such policies shall at any
time be unobtainable, but shall be subsequently obtainable, then neither party
shall be subsequently liable for a failure to obtain such insurance until a
reasonable time after notification thereof by the other party.  If the release
of either Landlord or Tenant, as set forth in the first sentence of this
Section, shall contravene Applicable Laws, then the liability of the party in
question shall be deemed not released but shall be secondary to the other
party’s insurer.


23.8.            Landlord may require insurance policy limits required under
this Lease to be raised to conform with requirements of Landlord’s Lender.


28

--------------------------------------------------------------------------------

23.9.            Any costs incurred by Landlord pursuant to this Article shall
be included as Insurance Costs payable by Tenant pursuant to this Lease.  During
the first fifteen (15) months of the Term (and provided that Tenant is not then
in default of any of its obligations under this Lease), Tenant shall only be
responsible for fifty percent (50%) of Insurance Costs; provided, however, that
to the extent any Insurance Costs arise out of or are in connection with the
negligence or willful misconduct of any Tenant Party, then Tenant is responsible
for one hundred percent (100%) of such Insurance Costs.


24.                Damage or Destruction.


24.1.            In the event of a partial destruction of the Premises by fire
or other perils covered by extended coverage insurance not exceeding twenty-five
percent (25%) of the full insurable value thereof, and provided that (a) the
damage thereto is such that the Premises may be repaired, reconstructed or
restored within a period of six (6) months from the date of the happening of
such casualty, (b) Landlord shall receive insurance proceeds sufficient to cover
the cost of such repairs, reconstruction and restoration (except for any
deductible amount provided by Landlord’s policy, which deductible amount, if
paid by Landlord, shall constitute an Insurance Cost), and (c) such casualty was
not intentionally caused by a Tenant Party, then Landlord shall commence and
proceed diligently with the work of repair, reconstruction and restoration of
the Premises, and this Lease shall continue in full force and effect.
 
24.2.            In the event of any damage to or destruction of the Premises
other than as described in Section 24.1, Landlord may elect to repair,
reconstruct and restore the Premises, in which case this Lease shall continue in
full force and effect.  If Landlord elects not to repair, reconstruct and
restore the Premises, then this Lease shall terminate as of the date of such
damage or destruction.


24.3.            Landlord shall give written notice to Tenant within sixty (60)
days following the date of damage or destruction of its election not to repair,
reconstruct or restore the Premises.


24.4.            Upon any termination of this Lease under any of the provisions
of this Article, the parties shall be released thereby without further
obligation to the other from the date possession of the Premises is surrendered
to Landlord, except with regard to (a) items occurring prior to the damage or
destruction and (b) provisions of this Lease that, by their express terms,
survive the expiration or earlier termination hereof.


24.5.            In the event of repair, reconstruction and restoration as
provided in this Article, all Rent to be paid by Tenant under this Lease shall
be abated proportionately based on the extent to which Tenant’s use of the
Premises is impaired during the period of such repair, reconstruction or
restoration, unless Landlord provides Tenant with other space during the period
of repair, reconstruction and restoration that, in Tenant’s reasonable opinion,
is suitable for the temporary conduct of Tenant’s business; provided, however,
that the amount of such abatement shall be reduced by the proceeds of business
interruption or loss of rental income insurance actually received by Tenant with
respect to the Premises.


29

--------------------------------------------------------------------------------

24.6.            Notwithstanding anything to the contrary contained in this
Article, should Landlord be delayed or prevented from completing the repair,
reconstruction or restoration of the damage or destruction to the Premises after
the occurrence of such damage or destruction by Force Majeure or delays caused
by a Tenant Party, then the time for Landlord to commence or complete repairs,
reconstruction and restoration shall be extended on a day-for-day basis;
provided, however, that, if such delay continues for more than ninety (90) days
in the aggregate, then, at Landlord’s election, Landlord shall be relieved of
its obligation to make such repairs, reconstruction and restoration.


24.7.            If Landlord is obligated to or elects to repair, reconstruct or
restore as herein provided, then Landlord shall be obligated to make such
repairs, reconstruction or restoration only with regard to those portions of the
Premises that were originally provided at Landlord’s expense.  The repairs,
reconstruction or restoration of improvements not originally provided by
Landlord or at Landlord’s expense shall be the obligation of Tenant; provided
that, the Tenant Improvements that are made a part of or are permanently affixed
to the Building shall be deemed to have been provided by Landlord.  In the event
Tenant has elected to upgrade certain improvements from Landlord’s building
standards (the “Building Standard”), Landlord shall, upon the need for
replacement due to an insured loss, provide only the Building Standard (except
that with respect to insured Tenant Improvements that are made a part of or are
permanently affixed to the Building, Landlord shall, upon the need for
replacement due to an insured loss, provide building standards substantially
similar to such initial Tenant Improvements), unless Tenant again elects to
upgrade such improvements and pay any incremental costs related thereto, except
to the extent that insurance proceeds, if received, are adequate to provide such
upgrades, in addition to providing for basic repairs, reconstruction and
restoration of the Premises.
 
24.8.            Notwithstanding anything to the contrary contained in this
Article, Landlord shall not have any obligation whatsoever to repair,
reconstruct or restore the Premises if the damage resulting from any casualty
covered under this Article occurs during the last twenty-four (24) months of the
Term or any extension thereof, or to the extent that insurance proceeds are not
available therefor (other than due to Landlord’s failure to maintain the
insurance required of Landlord by this Lease).


24.9.            Landlord’s obligation, should it elect or be obligated to
repair, reconstruct or restore, shall be limited to the Premises (including the
Tenant Improvements that are made a part of or are permanently affixed to the
Building, as set forth above).  Tenant shall, at its expense, replace or fully
repair all of Tenant’s personal property and any Alterations installed by Tenant
existing at the time of such damage or destruction.  If the Premises are to be
repaired, reconstructed or restored in accordance with the foregoing, Landlord
shall make available to Tenant any portion of insurance proceeds it receives
that are allocable to the Alterations constructed by Tenant pursuant to this
Lease; provided Tenant is not then in default under this Lease, and subject to
the requirements of any Lender of Landlord.


25.                Eminent Domain.


25.1.            In the event (a) the whole of the Premises or (b) such part
thereof as shall substantially interfere with Tenant’s use and occupancy of the
Premises for the Permitted Use shall be taken for any public or quasi-public
purpose by any lawful power or authority by exercise of the right of
appropriation, condemnation or eminent domain, or sold to prevent such taking,
Tenant or Landlord may terminate this Lease effective as of the date possession
is required to be surrendered to such authority, except with regard to (y) items
occurring prior to the taking and (z) provisions of this Lease that, by their
express terms, survive the expiration or earlier termination hereof.


30

--------------------------------------------------------------------------------

25.2.            [Intentionally omitted.]


25.3.            Tenant shall be entitled to any award that is specifically
awarded as compensation for (a) the taking of Tenant’s personal property that
was installed at Tenant’s expense and (b) the costs of Tenant moving to a new
location.  Except as set forth in the previous sentence, any award for such
taking shall be the property of Landlord.


25.4.            If, upon any taking of the nature described in this Article,
this Lease continues in effect, then Landlord shall promptly proceed to restore
the Premises to substantially their same condition prior to such partial
taking.  To the extent such restoration is infeasible, as determined by Landlord
in its sole and absolute discretion, the Rent shall be decreased proportionately
to reflect the loss of any portion of the Premises no longer available to
Tenant.
 
26.                Surrender.


26.1.            At least thirty (30) days prior to Tenant’s surrender of
possession of any part of the Premises, Tenant shall provide Landlord with a
facility decommissioning and Hazardous Materials closure plan for the Premises
(“Exit Survey”) prepared by an independent third party, which Exit Survey must
be reasonably acceptable to Landlord.  The Exit Survey shall comply with the
American National Standards Institute’s Laboratory Decommissioning guidelines
(ANSI/AIHA Z9.11-2008) or any successor standards published by ANSI or any
successor organization (or, if ANSI and its successors no longer exist, a
similar entity publishing similar standards).  In addition, at least ten (10)
days prior to Tenant’s surrender of possession of any part of the Premises,
Tenant shall (a) provide Landlord with written evidence of all appropriate
governmental releases obtained by Tenant in accordance with Applicable Laws,
including laws pertaining to the surrender of the Premises, (b) place Laboratory
Equipment Decontamination Forms on all decommissioned equipment to assure safe
occupancy by future users and (c) conduct a site inspection with Landlord.  In
addition, Tenant agrees to remain responsible after the surrender of the
Premises for the remediation of any recognized environmental conditions set
forth in the Exit Survey and comply with any recommendations set forth in the
Exit Survey; provided, however, that Tenant shall only be responsible for
Hazardous Materials to the extent of Tenant’s obligations under Article 21 of
this Lease.  Tenant’s obligations under this Section shall survive the
expiration or earlier termination of the Lease.


26.2.            No surrender of possession of any part of the Premises shall
release Tenant from any of its obligations hereunder, unless such surrender is
accepted in writing by Landlord.


26.3.            The voluntary or other surrender of this Lease by Tenant shall
not effect a merger with Landlord’s fee title or leasehold interest in the
Premises or any portion thereof, unless Landlord consents in writing, and shall,
at Landlord’s option, operate as an assignment to Landlord of any or all
subleases.


31

--------------------------------------------------------------------------------

26.4.            The voluntary or other surrender of any ground or other
underlying lease that now exists or may hereafter be executed affecting the
Premises or any portion thereof, or a mutual cancellation thereof or of
Landlord’s interest therein by Landlord and its lessor shall not effect a merger
with Landlord’s fee title or leasehold interest in the Premises and shall, at
the option of the successor to Landlord’s interest in the Premises or any
portion thereof operate as an assignment of this Lease.


27.                Holding Over.


27.1.            If, with Landlord’s prior written consent, Tenant holds
possession of all or any part of the Premises after the Term, Tenant shall
become a tenant from month to month after the expiration or earlier termination
of the Term, and in such case Tenant shall continue to pay (a) Base Rent in
accordance with Article 7 and (b) any amounts for which Tenant would otherwise
be liable under this Lease if the Lease were still in effect, including payments
for Taxes, Insurance Costs and Tenant’s electricity and other utility costs. 
Any such month-to-month tenancy shall be subject to every other term, covenant
and agreement contained herein.


27.2.            Notwithstanding the foregoing, if Tenant remains in possession
of the Premises after the expiration or earlier termination of the Term without
Landlord’s prior written consent, (a) Tenant shall become a tenant at sufferance
subject to the terms and conditions of this Lease, except that the monthly rent
shall be equal to one hundred fifty percent (150%) of the Rent in effect during
the last thirty (30) days of the Term, and (b) Tenant shall be liable to
Landlord for any and all damages suffered by Landlord as a result of such
holdover, including any lost rent or consequential, special and indirect
damages.
 
27.3.            Acceptance by Landlord of Rent after the expiration or earlier
termination of the Term shall not result in an extension, renewal or
reinstatement of this Lease.


27.4.            The foregoing provisions of this Article are in addition to and
do not affect Landlord’s right of reentry or any other rights of Landlord
hereunder or as otherwise provided by Applicable Laws.


27.5.            The provisions of this Article shall survive the expiration or
earlier termination of this Lease.


28.            Indemnification and Exculpation.


28.1.            Tenant agrees to indemnify, save, defend (at Landlord’s option
and with counsel reasonably acceptable to Landlord) and hold the Landlord
Indemnitees harmless from and against any and all Claims arising from injury or
death to any person or damage to any property occurring within or about the
Premises arising directly or indirectly out of a Tenant Party’s use or occupancy
of the Premises or a breach or default by Tenant in the performance of any of
its obligations hereunder, except to the extent caused by Landlord’s negligence
or willful misconduct.


32

--------------------------------------------------------------------------------

28.2.            Notwithstanding anything in this Lease to the contrary,
Landlord shall not be liable to Tenant for and Tenant assumes all risk of (a)
damage or losses caused by fire, electrical malfunction, gas explosion or water
damage of any type (including broken water lines, malfunctioning fire sprinkler
systems, roof leaks or stoppages of lines), unless any such loss is due to
Landlord’s willful disregard of written notice by Tenant of need for a repair
that Landlord is responsible to make for an unreasonable period of time, and (b)
damage to personal property or scientific research, including loss of records
kept by Tenant within the Premises.  Tenant further waives any claim for injury
to Tenant’s business or loss of income relating to any such damage or
destruction of personal property as described in this Section.  Notwithstanding
anything in the foregoing or this Lease to the contrary, except (x) as otherwise
provided herein, (y) as may be provided by Applicable Laws or (z) in the event
of Tenant’s breach of Article 21 or Section 26.1, in no event shall Landlord or
Tenant be liable to the other for any consequential, special or indirect damages
arising out of this Lease.


28.3.            Landlord shall not be liable for any damages arising from any
act, omission or neglect of any third party.


28.4.            Tenant acknowledges that security devices and services, if any,
while intended to deter crime, may not in given instances prevent theft or other
criminal acts.  Landlord shall not be liable for injuries or losses caused by
criminal acts of third parties, and Tenant assumes the risk that any security
device or service may malfunction or otherwise be circumvented by a criminal. 
If Tenant desires protection against such criminal acts, then Tenant shall, at
Tenant’s sole cost and expense, obtain appropriate insurance coverage.


28.5.            The provisions of this Article shall survive the expiration or
earlier termination of this Lease.
 
29.                Assignment or Subletting.


29.1.            Except as hereinafter expressly permitted, Tenant shall not,
either voluntarily or by operation of Applicable Laws, directly or indirectly
sell, hypothecate, assign, pledge, encumber or otherwise transfer this Lease or
sublet the Premises (each, a “Transfer”), without Landlord’s prior written
consent.  Notwithstanding the foregoing, Tenant shall have the right to Transfer
without Landlord’s prior written consent the Premises or any part thereof to any
person that as of the date of determination and at all times thereafter
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with Tenant (“Tenant’s Affiliate”), or
in connection with any merger or consolidation of Tenant, or a sale of all or
substantially all of Tenant’s assets (a “Tenant Reorganization”); provided that
Tenant shall notify Landlord in writing at least thirty (30) days prior to the
effectiveness of such Transfer (a) to Tenant’s Affiliate or (b) by a Tenant
Reorganization (each an “Exempt Transfer”) and otherwise comply with the
requirements of this Lease regarding such Transfer; and provided, further, that
the person that will be the tenant under this Lease after the Exempt Transfer
has a net worth (as of both the day immediately prior to and the day immediately
after the Exempt Transfer, except that with respect to a Tenant Reorganization
such test shall only need to be met as of the day immediately after the Exempt
Transfer) that is equal to or greater than the net worth (as of both the
Execution Date and the date of the Exempt Transfer) of the transferring Tenant. 
For purposes of Exempt Transfers, “control” requires both (a) owning (directly
or indirectly) more than fifty percent (50%) of the stock or other equity
interests of another person and (b) possessing,  directly or indirectly, the
power to direct or cause the direction of the management and policies of such
person.  In no event shall Tenant perform a Transfer to or with an entity that
is in discussions or negotiations with Landlord or an affiliate of Landlord to
lease the Premises (or a portion thereof) or premises at a property owned by
Landlord or an affiliate of Landlord and located within five (5) miles of the
Premises.
33

--------------------------------------------------------------------------------

29.2.            In the event Tenant desires to effect a Transfer, then, at
least thirty (30) but not more than ninety (90) days prior  to the date when
Tenant desires the Transfer to be effective (the “Transfer Date”), Tenant shall
provide written notice to Landlord (the “Transfer Notice”) containing
information (including references) concerning the character of the proposed
transferee, assignee or sublessee; the Transfer Date; the most recent
unconsolidated financial statements of Tenant and of the proposed transferee,
assignee or sublessee satisfying the requirements of Section 41.2 (“Required
Financials”); any ownership or commercial relationship between Tenant and the
proposed transferee, assignee or sublessee; and the consideration and all other
material terms and conditions of the proposed Transfer, all in such detail as
Landlord shall reasonably require.


29.3.            Landlord, in determining whether consent should be given to a
proposed Transfer, may give consideration to (a) the financial strength of
Tenant and of such transferee, assignee or sublessee (notwithstanding Tenant
remaining liable for Tenant’s performance), (b) any change in use that such
transferee, assignee or sublessee proposes to make in the use of the Premises
and (c) Landlord’s desire to exercise its rights under Section 29.8 to cancel
this Lease.  In no event shall Landlord be deemed to be unreasonable for
declining to consent to a Transfer to a transferee, assignee or sublessee (m)
lacking the reputation or financial qualifications that satisfy the criteria
Landlord or its affiliates’ use to select tenants having similar leasehold
obligations, (n) seeking a change in the Permitted Use (o) or jeopardizing
directly or indirectly the status of Landlord or any of Landlord’s affiliates as
a Real Estate Investment Trust under the Internal Revenue Code of 1986 (as the
same may be amended from time to time, the “Revenue Code”).  Notwithstanding
anything contained in this Lease to the contrary, (w) no Transfer shall be
consummated on any basis such that the rental or other amounts to be paid by the
occupant, assignee, manager or other transferee thereunder would be based, in
whole or in part, on the income or profits derived by the business activities of
such occupant, assignee, manager or other transferee; (x) Tenant shall not
furnish or render any services to an occupant, assignee, manager or other
transferee with respect to whom transfer consideration is required to be paid,
or manage or operate the Premises or any capital additions so transferred, with
respect to which transfer consideration is being paid; (y) Tenant shall not
consummate a Transfer with any person in which Landlord owns an interest,
directly or indirectly (by applying constructive ownership rules set forth in
Section 856(d)(5) of the Revenue Code), other than a company in which Landlord
owns less than a five percent (5%) interest with a class of equity securities
registered under Section 12 of the Securities Exchange Act of 1934, as amended,
or traded on any national or foreign securities exchange or over-the-counter
market; and (z) Tenant shall not consummate a Transfer with any person or in any
manner that could cause any portion of the amounts received by Landlord pursuant
to this Lease or any sublease, license or other arrangement for the right to
use, occupy or possess any portion of the Premises to fail to qualify as “rents
from real property” within the meaning of Section 856(d) of the Revenue Code, or
any similar or successor provision thereto or which could cause any other income
of Landlord to fail to qualify as income described in Section 856(c)(2) of the
Revenue Code.
34

--------------------------------------------------------------------------------

29.4.            The following are conditions precedent to a Transfer or to
Landlord considering a request by Tenant to a Transfer:


(a)            Tenant shall remain fully liable under this Lease during the
unexpired Term.  Tenant agrees that it shall not be (and shall not be deemed to
be) a guarantor or surety of this Lease, however, and waives its right to claim
that is it is a guarantor or surety or to raise in any legal proceeding any
guarantor or surety defenses permitted by this Lease or by Applicable Laws;


(b)            If Tenant or the proposed transferee, assignee or sublessee does
not or cannot deliver the Required Financials, then Landlord may elect to have
either Tenant’s ultimate parent company or the proposed transferee’s, assignee’s
or sublessee’s ultimate parent company provide a guaranty of the applicable
entity’s obligations under this Lease, in a form acceptable to Landlord, which
guaranty shall be executed and delivered to Landlord by the applicable guarantor
prior to the Transfer Date;


(c)            In the case of an Exempt Transfer, Tenant shall provide Landlord
with evidence reasonably satisfactory to Landlord that the Transfer qualifies as
an Exempt Transfer;


(d)            Tenant shall provide Landlord with evidence reasonably
satisfactory to Landlord of the relevant business experience and financial
responsibility and status of the proposed transferee, assignee or sublessee;


(e)            Tenant shall reimburse Landlord for Landlord’s actual costs and
expenses, including reasonable attorneys’ fees, charges and disbursements
incurred in connection with the review, processing and documentation of such
request, not to exceed Two Thousand Five Hundred Dollars ($2,500) per proposed
Transfer;


(f)            Except with respect to an Exempt Transfer, if Tenant’s transfer
of rights or sharing of the Premises provides for the receipt by, on behalf of
or on account of Tenant of any consideration of any kind whatsoever (including a
premium rental for a sublease or lump sum payment for an assignment, but
excluding Tenant’s reasonable costs in marketing and subleasing the Premises) in
excess of the rental and other charges due to Landlord under this Lease, Tenant
shall pay fifty percent (50%) of all of such excess to Landlord, after making
deductions for any reasonable marketing expenses, tenant improvement funds
expended by Tenant, alterations, cash concessions, brokerage commissions,
attorneys’ fees and free rent actually paid by Tenant.  If such consideration
consists of cash paid to Tenant, payment to Landlord shall be made upon receipt
by Tenant of such cash payment;
35

--------------------------------------------------------------------------------

(g)            The proposed transferee, assignee or sublessee shall agree that,
in the event Landlord gives such proposed transferee, assignee or sublessee
notice that Tenant is in default under this Lease, such proposed transferee,
assignee or sublessee shall thereafter make all payments otherwise due Tenant
directly to Landlord, which payments shall be received by Landlord without any
liability being incurred by Landlord, except to credit such payment against
those due by Tenant under this Lease, and any such proposed transferee, assignee
or sublessee shall agree to attorn to Landlord or its successors and assigns
should this Lease be terminated for any reason; provided, however, that in no
event shall Landlord or its Lenders, successors or assigns be obligated to
accept such attornment;


(h)            Landlord’s consent to any such Transfer shall be effected on
Landlord’s forms;


(i)            Tenant shall not then be in default hereunder in any respect;


(j)            Such proposed transferee, assignee or sublessee’s use of the
Premises shall be the same as the Permitted Use;


(k)            Landlord shall not be bound by any provision of any agreement
pertaining to the Transfer, except for Landlord’s written consent to the same;


(l)            Tenant shall pay all transfer and other taxes (including interest
and penalties) assessed or payable for any Transfer;


(m)            Landlord’s consent (or waiver of its rights) for any Transfer
shall not waive Landlord’s right to consent or refuse consent to any later
Transfer;


(n)            Tenant shall deliver to Landlord one executed copy of any and all
written instruments evidencing or relating to the Transfer; and


(o)            Tenant shall deliver to Landlord a list of Hazardous Materials
(as defined below), certified by the proposed transferee, assignee or sublessee
to be true and correct, that the proposed transferee, assignee or sublessee
intends to use or store in the Premises.  Additionally, Tenant shall deliver to
Landlord, on or before the date any proposed transferee, assignee or sublessee
takes occupancy of the Premises, all of the items relating to Hazardous
Materials of such proposed transferee, assignee or sublessee as described in
Section 21.2.
 
29.5.            Any Transfer that is not in compliance with the provisions of
this Article or with respect to which Tenant does not fulfill its obligations
pursuant to this Article shall be void and shall, at the option of Landlord,
terminate this Lease.


29.6.            Notwithstanding any Transfer, Tenant shall remain fully and
primarily liable for the payment of all Rent and other sums due or to become due
hereunder, and for the full performance of all other terms, conditions and
covenants to be kept and performed by Tenant.  The acceptance of Rent or any
other sum due hereunder, or the acceptance of performance of any other term,
covenant or condition thereof, from any person or entity other than Tenant shall
not be deemed a waiver of any of the provisions of this Lease or a consent to
any Transfer.
36

--------------------------------------------------------------------------------

29.7.            If Tenant delivers to Landlord a Transfer Notice indicating a
desire to transfer this Lease to a proposed transferee, assignee or sublessee
other than as provided within Section 29.4, then Landlord shall have the option,
exercisable by giving notice to Tenant at any time within ten (10) days after
Landlord’s receipt of such Transfer Notice, to terminate this Lease as of the
date specified in the Transfer Notice as the Transfer Date, except for those
provisions that, by their express terms, survive the expiration or earlier
termination hereof.  If Landlord exercises such option, then Tenant shall have
the right to withdraw such Transfer Notice by delivering to Landlord written
notice of such election within five (5) days after Landlord’s delivery of notice
electing to exercise Landlord’s option to terminate this Lease.  In the event
Tenant withdraws the Transfer Notice as provided in this Section, this Lease
shall continue in full force and effect.  No failure of Landlord to exercise its
option to terminate this Lease shall be deemed to be Landlord’s consent to a
proposed Transfer.


29.8.            If Tenant sublets the Premises or any portion thereof, Tenant
hereby immediately and irrevocably assigns to Landlord, as security for Tenant’s
obligations under this Lease, all rent from any such subletting, and appoints
Landlord as assignee and attorney-in-fact for Tenant, and Landlord (or a
receiver for Tenant appointed on Landlord’s application) may collect such rent
and apply it toward Tenant’s obligations under this Lease; provided that, until
the occurrence of a Default (as defined below) by Tenant, Tenant shall have the
right to collect such rent.


30.                Subordination and Attornment.


30.1.            This Lease shall be subject and subordinate to the lien of any
mortgage, deed of trust, or ground lease in which Landlord is tenant now or
hereafter in force against the Premises or any portion thereof and to all
advances made or hereafter to be made upon the security thereof without the
necessity of the execution and delivery of any further instruments on the part
of Tenant to effectuate such subordination, but nothing in this Section shall be
deemed to limit Article 15.


30.2.            Notwithstanding the foregoing, Tenant shall execute and deliver
upon demand such further instrument or instruments evidencing such subordination
of this Lease to the lien of any such mortgage or mortgages or deeds of trust or
lease in which Landlord is tenant as may be required by Landlord; provided that,
Tenant receives a non-disturbance agreement from such lender or lessor.  If any
such mortgagee, beneficiary or landlord under a lease wherein Landlord is tenant
(each, a “Mortgagee”) so elects, however, this Lease shall be deemed prior in
lien to any such lease, mortgage, or deed of trust upon or including the
Premises regardless of date and Tenant shall execute a statement in writing to
such effect at Landlord’s request.  If Tenant fails to execute any document
required from Tenant under this Section within ten (10) days after written
request therefor, Tenant hereby constitutes and appoints Landlord or its special
attorney-in-fact to execute and deliver any such document or documents in the
name of Tenant.  Such power is coupled with an interest and is irrevocable.
 
30.3.            Upon written request of Landlord and opportunity for Tenant to
review, Tenant agrees to execute any Lease amendments not materially (a)
altering the terms of, (b) reducing Tenant’s rights under or (c) increasing
Tenant’s obligations under this Lease, if required by a mortgagee or beneficiary
of a deed of trust encumbering real property of which the Premises constitute a
part incident to the financing of the real property of which the Premises
constitute a part.
37

--------------------------------------------------------------------------------

30.4.            In the event any proceedings are brought for foreclosure, or in
the event of the exercise of the power of sale under any mortgage or deed of
trust made by Landlord covering the Premises, Tenant shall at the election of
the purchaser at such foreclosure or sale attorn to the purchaser upon any such
foreclosure or sale and recognize such purchaser as Landlord under this Lease.


31.                Defaults and Remedies.


31.1.            Late payment by Tenant to Landlord of Rent and other sums due
shall cause Landlord to incur costs not contemplated by this Lease, the exact
amount of which shall be extremely difficult and impracticable to ascertain. 
Such costs include processing and accounting charges and late charges that may
be imposed on Landlord by the terms of any mortgage or trust deed covering the
Premises.  Therefore, if any installment of Rent due from Tenant is not received
by Landlord within five (5) days after the date such payment is due, Tenant
shall pay to Landlord (a) an additional sum of five percent (5%) of the overdue
Rent as a late charge plus (b) interest at an annual rate (the “Default Rate”)
equal to the lesser of (a) twelve percent (12%) and (b) the highest rate
permitted by Applicable Laws.  The parties agree that this late charge
represents a fair and reasonable estimate of the costs that Landlord shall incur
by reason of late payment by Tenant and shall be payable as Additional Rent to
Landlord due with the next installment of Rent or within five (5) business days
after Landlord’s demand, whichever is earlier.  Landlord’s acceptance of any
Additional Rent (including a late charge or any other amount hereunder) shall
not be deemed an extension of the date that Rent is due or prevent Landlord from
pursuing any other rights or remedies under this Lease, at law or in equity.


31.2.            No payment by Tenant or receipt by Landlord of a lesser amount
than the Rent payment herein stipulated shall be deemed to be other than on
account of the Rent, nor shall any endorsement or statement on any check or any
letter accompanying any check or payment as Rent be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such Rent or pursue any other remedy
provided in this Lease or in equity or at law.  If a dispute shall arise as to
any amount or sum of money to be paid by Tenant to Landlord hereunder, Tenant
shall have the right to make payment “under protest,” such payment shall not be
regarded as a voluntary payment, and there shall survive the right on the part
of Tenant to institute suit for recovery of the payment paid under protest.


31.3.            If Tenant fails to pay any sum of money required to be paid by
it hereunder or perform any other act on its part to be performed hereunder, in
each case within the applicable cure period (if any) described in Section 31.4,
then Landlord may (but shall not be obligated to), without waiving or releasing
Tenant from any obligations of Tenant, make such payment or perform such act;
provided that such failure by Tenant unreasonably interfered with the efficient
operation of the Premises, or resulted or could have resulted in a violation of
Applicable Laws or the cancellation of an insurance policy maintained by
Landlord.  Notwithstanding the foregoing, in the event of an emergency, Landlord
shall have the right to enter the Premises and act in accordance with its rights
as provided elsewhere in this Lease.  In addition to the late charge described
in Section 31.1, Tenant shall pay to Landlord as Additional Rent all sums so
paid or incurred by Landlord, together with interest at the Default Rate,
computed from the date such sums were paid or incurred.
38

--------------------------------------------------------------------------------

31.4.            The occurrence of any one or more of the following events shall
constitute a “Default” hereunder by Tenant:


(a)            Tenant abandons or vacates the Premises;


(b)            Tenant fails to make any payment of Rent, as and when due, or to
satisfy its obligations under Article 19, where such failure shall continue for
a period of five (5) days after written notice thereof from Landlord to Tenant;


(c)            Tenant fails to observe or perform any obligation or covenant
contained herein (other than described in Sections 31.4(a) and 31.4(b)) to be
performed by Tenant, where such failure continues for a period of thirty (30)
days after written notice thereof from Landlord to Tenant; provided that, if the
nature of Tenant’s default is such that it reasonably requires more than thirty
(30) days to cure, Tenant shall not be deemed to be in Default if Tenant
commences such cure within such thirty (30) day period and thereafter diligently
prosecute the same to completion; and provided, further, that such cure is
completed no later than ninety (90) days after Tenant’s receipt of written
notice from Landlord;


(d)            Tenant makes an assignment for the benefit of creditors;


(e)            A receiver, trustee or custodian is appointed to or does take
title, possession or control of all or substantially all of Tenant’s assets;


(f)            Tenant files a voluntary petition under the United States
Bankruptcy Code or any successor statute (as the same may be amended from time
to time, the “Bankruptcy Code”) or an order for relief is entered against Tenant
pursuant to a voluntary or involuntary proceeding commenced under any chapter of
the Bankruptcy Code;


(g)            Any involuntary petition is filed against Tenant under any
chapter of the Bankruptcy Code and is not dismissed within one hundred twenty
(120) days;


(h)            [Intentionally omitted]


(i)            Tenant fails to deliver an estoppel certificate in accordance
with Article 20; or


(j)            Tenant’s interest in this Lease is attached, executed upon or
otherwise judicially seized and such action is not released within one hundred
twenty (120) days of the action.
 
Notices given under this Section shall specify the alleged default and shall
demand that Tenant perform the provisions of this Lease or pay the Rent that is
in arrears, as the case may be, within the applicable period of time, or quit
the Premises.  No such notice shall be deemed a forfeiture or a termination of
this Lease unless Landlord elects otherwise in such notice.
39

--------------------------------------------------------------------------------

31.5.            In the event of a Default by Tenant, and at any time
thereafter, with or without notice or demand and without limiting Landlord in
the exercise of any right or remedy that Landlord may have, Landlord has the
right to do any or all of the following:


(a)            Halt any Tenant Improvements and Alterations and order Tenant’s
contractors, subcontractors, consultants, designers and material suppliers to
stop work;


(b)            Terminate Tenant’s right to possession of the Premises by written
notice to Tenant or by any lawful means, in which case Tenant shall immediately
surrender possession of the Premises to Landlord.  In such event, Landlord shall
have the immediate right to re-enter and remove all persons and property, and
such property may be removed and stored in a public warehouse or elsewhere at
the cost and for the account of Tenant, all without service of notice or resort
to legal process and without being deemed guilty of trespass or becoming liable
for any loss or damage that may be occasioned thereby; and


(c)            Terminate this Lease, in which event Tenant shall immediately
surrender possession of the Premises to Landlord.  In such event, Landlord shall
have the immediate right to re-enter and remove all persons and property, and
such property may be removed and stored in a public warehouse or elsewhere at
the cost and for the account of Tenant, all without service of notice or resort
to legal process and without being deemed guilty of trespass or becoming liable
for any loss or damage that may be occasioned thereby.  In the event that
Landlord shall elect to so terminate this Lease, then Landlord shall be entitled
to recover from Tenant all damages incurred by Landlord by reason of Tenant’s
default, including:


(i)            The sum of:


A.            The worth at the time of award of any unpaid Rent that had accrued
at the time of such termination; plus


B.            The worth at the time of award of the amount by which the unpaid
Rent that would have accrued during the period commencing with termination of
the Lease and ending at the time of award exceeds that portion of the loss of
Landlord’s rental income from the Premises that Tenant proves to Landlord’s
reasonable satisfaction could have been reasonably avoided; plus


C.            The worth at the time of award of the amount by which the unpaid
Rent for the balance of the Term after the time of award exceeds that portion of
the loss of Landlord’s rental income from the Premises that Tenant proves to
Landlord’s reasonable satisfaction could have been reasonably avoided; plus


D.            Any other amount necessary to compensate Landlord for all the
detriment caused by Tenant’s failure to perform its obligations under this Lease
or that in the ordinary course of things would be likely to result therefrom,
including the cost of restoring the Premises to the condition required under the
terms of this Lease, including any rent payments not otherwise chargeable to
Tenant (e.g., during any “free” rent period or rent holiday); plus
40

--------------------------------------------------------------------------------

E.            At Landlord’s election, such other amounts in addition to or in
lieu of the foregoing as may be permitted from time to time by Applicable Laws.


As used in Sections 31.5(c)(i)(A) and (B), “worth at the time of award” shall be
computed by allowing interest at the Default Rate.  As used in Section
31.5(c)(i)(C), the “worth at the time of the award” shall be computed by taking
the present value of such amount, using the discount rate of the Federal Reserve
Bank of San Francisco at the time of the award plus one (1) percentage point
(the “Discount Rate”).


31.6.            In addition to any other remedies available to Landlord at law
or in equity and under this Lease, Landlord shall have the remedy described in
California Civil Code Section 1951.4 and may continue this Lease in effect after
Tenant’s Default and abandonment and recover Rent as it becomes due, provided
Tenant has the right to sublet or assign, subject only to reasonable
limitations.  In addition, Landlord shall not be liable in any way whatsoever
for its failure or refusal to relet the Premises.  For purposes of this Section,
the following acts by Landlord will not constitute the termination of Tenant’s
right to possession of the Premises:


(a)            Acts of maintenance or preservation or efforts to relet the
Premises, including alterations, remodeling, redecorating, repairs, replacements
or painting as Landlord shall consider advisable for the purpose of reletting
the Premises or any part thereof; or


(b)            The appointment of a receiver upon the initiative of Landlord to
protect Landlord’s interest under this Lease or in the Premises.


Notwithstanding the foregoing, in the event of a Default by Tenant, Landlord may
elect at any time to terminate this Lease and to recover damages to which
Landlord is entitled.


31.7.            If Landlord does not elect to terminate this Lease as provided
in Section 31.5, then Landlord may, from time to time, recover all Rent as it
becomes due under this Lease.  At any time thereafter, Landlord may elect to
terminate this Lease and to recover damages to which Landlord is entitled.


31.8.            In the event Landlord elects to terminate this Lease and relet
the Premises, Landlord may execute any new lease in its own name.  Tenant
hereunder shall have no right or authority whatsoever to collect any Rent from
such tenant.  The proceeds of any such reletting shall be applied as follows:


(a)            First, to the payment of any indebtedness other than Rent due
hereunder from Tenant to Landlord, including storage charges or brokerage
commissions owing from Tenant to Landlord as the result of such reletting;


(b)            Second, to the payment of the costs and expenses of reletting the
Premises, including (i) alterations and repairs that Landlord deems reasonably
necessary and advisable and (ii) reasonable attorneys’ fees, charges and
disbursements incurred by Landlord in connection with the retaking of the
Premises and such reletting;
41

--------------------------------------------------------------------------------

(c)            Third, to the payment of Rent and other charges due and unpaid
hereunder; and


(d)            Fourth, to the payment of future Rent and other damages payable
by Tenant under this Lease.


31.9.            All of Landlord’s rights, options and remedies hereunder shall
be construed and held to be nonexclusive and cumulative.  Landlord shall have
the right to pursue any one or all of such remedies, or any other remedy or
relief that may be provided by Applicable Laws, whether or not stated in this
Lease.  No waiver of any default of Tenant hereunder shall be implied from any
acceptance by Landlord of any Rent or other payments due hereunder or any
omission by Landlord to take any action on account of such default if such
default persists or is repeated, and no express waiver shall affect defaults
other than as specified in such waiver.  Notwithstanding any provision of this
Lease to the contrary, in no event shall Landlord be required to mitigate its
damages with respect to any default by Tenant.  Any obligation imposed by
Applicable Law upon Landlord to relet the Premises after any termination of this
Lease shall be subject to the reasonable requirements of Landlord to (a) lease
to high quality tenants on such terms as Landlord may from time to time deem
appropriate in its discretion and (b) develop the Premises in a harmonious
manner with a mix of uses, tenants, floor areas, terms of tenancies, etc., as
determined by Landlord.  Landlord shall not be obligated to relet the Premises
to any party to whom Landlord or an affiliate of Landlord may desire to lease
other available space in the Premises or at another property owned by Landlord
or an affiliate of Landlord.


31.10.            Landlord’s termination of (a) this Lease or (b) Tenant’s right
to possession of the Premises shall not relieve Tenant of any liability to
Landlord that has previously accrued or that shall arise based upon events that
occurred prior to the later to occur of (y) the date of Lease termination and
(z) the date Tenant surrenders possession of the Premises.


31.11.            To the extent permitted by Applicable Laws, Tenant waives any
and all rights of redemption granted by or under any present or future
Applicable Laws if Tenant is evicted or dispossessed for any cause, or if
Landlord obtains possession of the Premises due to Tenant’s default hereunder or
otherwise.


31.12.            Landlord shall not be in default or liable for damages under
this Lease unless Landlord fails to perform obligations required of Landlord
within a reasonable time, but in no event shall such failure continue for more
than thirty (30) days after written notice from Tenant specifying the nature of
Landlord’s failure; provided, however, that if the nature of Landlord’s
obligation is such that more than thirty (30) days are required for its
performance, then Landlord shall not be in default if Landlord commences
performance within such thirty (30) day period and thereafter diligently
prosecutes the same to completion.  In no event shall Tenant have the right to
terminate or cancel this Lease or to withhold or abate rent or to set off any
Claims against Rent as a result of any default or breach by Landlord of any of
its covenants, obligations, representations, warranties or promises hereunder,
except as may otherwise be expressly set forth in this Lease.
42

--------------------------------------------------------------------------------

31.13.            In the event of any default by Landlord, Tenant shall give
notice by registered or certified mail to any (a) beneficiary of a deed of trust
or (b) mortgagee under a mortgage covering the Premises or any portion thereof
and to any landlord of any lease of land upon or within which the Premises are
located, and shall offer such beneficiary, mortgagee or landlord a reasonable
opportunity to cure the default, including time to obtain possession of the
Premises by power of sale or a judicial action if such should prove necessary to
effect a cure; provided that Landlord furnishes to Tenant in writing the names
and addresses of all such persons who are to receive such notices.


32.                Bankruptcy.  In the event a debtor, trustee or debtor in
possession under the Bankruptcy Code, or another person with similar rights,
duties and powers under any other Applicable Laws, proposes to cure any default
under this Lease or to assume or assign this Lease and is obliged to provide
adequate assurance to Landlord that (a) a default shall be cured, (b) Landlord
shall be compensated for its damages arising from any breach of this Lease and
(c) future performance of Tenant’s obligations under this Lease shall occur,
then such adequate assurances shall include any or all of the following, as
designated by Landlord in its sole and absolute discretion:


32.1.            Those acts specified in the Bankruptcy Code or other Applicable
Laws as included within the meaning of “adequate assurance,” even if this Lease
does not concern a shopping center or other facility described in such
Applicable Laws;


32.2.            A prompt cash payment to compensate Landlord for any monetary
defaults or actual damages arising directly from a breach of this Lease;


32.3.            A cash deposit in an amount at least equal to the then-current
amount of the Security Deposit; or


32.4.            The assumption or assignment of all of Tenant’s interest and
obligations under this Lease.


33.                Brokers.


33.1.            Tenant represents and warrants that it has had no dealings with
any real estate broker or agent in connection with the negotiation of this Lease
other than CBRE, Inc. (“Broker”), and that it knows of no other real estate
broker or agent that is or might be entitled to a commission in connection with
this Lease.  Landlord shall compensate Broker in relation to this Lease pursuant
to a separate agreement between Landlord and Broker.


33.2.            Tenant represents and warrants that no broker or agent has made
any representation or warranty relied upon by Tenant in Tenant’s decision to
enter into this Lease, other than as contained in this Lease.


33.3.            Tenant acknowledges and agrees that the employment of brokers
by Landlord is for the purpose of solicitation of offers of leases from
prospective tenants and that no authority is granted to any broker to furnish
any representation (written or oral) or warranty from Landlord unless expressly
contained within this Lease.  Landlord is executing this Lease in reliance upon
Tenant’s representations, warranties and agreements contained within Sections
33.1 and 33.2.


43

--------------------------------------------------------------------------------

33.4.            Tenant agrees to indemnify, save, defend (at Landlord’s option
and with counsel reasonably acceptable to Landlord) and hold the Landlord
Indemnitees harmless from any and all cost or liability for compensation claimed
by any broker or agent, other than Broker, employed or engaged by Tenant or
claiming to have been employed or engaged by Tenant.
 
34.                Definition of Landlord.  With regard to obligations imposed
upon Landlord pursuant to this Lease, the term “Landlord,” as used in this
Lease, shall refer only to Landlord or Landlord’s then-current
successor-in-interest.  In the event of any transfer, assignment or conveyance
of Landlord’s interest in this Lease or in Landlord’s fee title to or leasehold
interest in the Property, as applicable, Landlord herein named (and in case of
any subsequent transfers or conveyances, the subsequent Landlord) shall be
automatically freed and relieved, from and after the date of such transfer,
assignment or conveyance, from all liability for the performance of any
covenants or obligations contained in this Lease thereafter to be performed by
Landlord and, without further agreement, the transferee, assignee or conveyee of
Landlord’s in this Lease or in Landlord’s fee title to or leasehold interest in
the Property, as applicable, shall be deemed to have assumed and agreed to
observe and perform any and all covenants and obligations of Landlord hereunder
during the tenure of its interest in the Lease or the Property.  Landlord or any
subsequent Landlord may transfer its interest in the Premises or this Lease
without Tenant’s consent.


35.                Limitation of Landlord’s Liability.


35.1.            If Landlord is in default under this Lease and, as a
consequence, Tenant recovers a monetary judgment against Landlord, the judgment
shall be satisfied only out of (a) the proceeds of sale received on execution of
the judgment and levy against the right, title and interest of Landlord in the
Premises, (b) rent or other income from such real property receivable by
Landlord or (c) the consideration received by Landlord from the sale, financing,
refinancing or other disposition of all or any part of Landlord’s right, title
or interest in the Premises.


35.2.            If Landlord is a partnership or joint venture, then the
partners of such partnership shall not be personally liable for Landlord’s
obligations under this Lease, and no partner of Landlord shall be sued or named
as a party in any suit or action, and service of process shall not be made
against any partner of Landlord except as may be necessary to secure
jurisdiction of the partnership or joint venture.  If Landlord is a corporation,
then the shareholders, directors, officers, employees and agents of such
corporation shall not be personally liable for Landlord’s obligations under this
Lease, and no shareholder, director, officer, employee or agent of Landlord
shall be sued or named as a party in any suit or action, and service of process
shall not be made against any shareholder, director, officer, employee or agent
of Landlord.  If Landlord is a limited liability company, then the members of
such limited liability company shall not be personally liable for Landlord’s
obligations under this Lease, and no member of Landlord shall be sued or named
as a party in any suit or action, and service of process shall not be made
against any member of Landlord except as may be necessary to secure jurisdiction
of the limited liability company.  No partner, shareholder, director, employee,
member or agent of Landlord shall be required to answer or otherwise plead to
any service of process, and no judgment shall be taken or writ of execution
levied against any partner, shareholder, director, employee, member or agent of
Landlord.


44

--------------------------------------------------------------------------------

35.3.            Each of the covenants and agreements of this Article shall be
applicable to any covenant or agreement either expressly contained in this Lease
or imposed by Applicable Laws and shall survive the expiration or earlier
termination of this Lease.


36.                Joint and Several Obligations.  If more than one person or
entity executes this Lease as Tenant, then:
 
36.1.            Each of them is jointly and severally liable for the keeping,
observing and performing of all of the terms, covenants, conditions, provisions
and agreements of this Lease to be kept, observed or performed by Tenant; and


36.2.            The term “Tenant,” as used in this Lease shall mean and include
each of them, jointly and severally.  The act of, notice from, notice to, refund
to, or signature of any one or more of them with respect to the tenancy under
this Lease, including any renewal, extension, expiration, termination or
modification of this Lease, shall be binding upon each and all of the persons
executing this Lease as Tenant with the same force and effect as if each and all
of them had so acted, so given or received such notice or refund, or so signed.


37.                 Representations.  Tenant guarantees, warrants and represents
that (a) Tenant is duly incorporated or otherwise established or formed and
validly existing under the laws of its state of incorporation, establishment or
formation, (b) Tenant has and is duly qualified to do business in the state in
which the Property is located, (c) Tenant has full corporate, partnership,
trust, association or other appropriate power and authority to enter into this
Lease and to perform all Tenant’s obligations hereunder, (d) each person (and
all of the persons if more than one signs) signing this Lease on behalf of
Tenant is duly and validly authorized to do so and (e) neither (i) the
execution, delivery or performance of this Lease nor (ii) the consummation of
the transactions contemplated hereby will violate or conflict with any provision
of documents or instruments under which Tenant is constituted or to which Tenant
is a party.  In addition, Tenant guarantees, warrants and represents that none
of (x) it, (y) its affiliates or partners nor (z) to the best of its knowledge,
its members, shareholders or other equity owners or any of their respective
employees, officers, directors, representatives or agents is a person or entity
with whom U.S. persons or entities are restricted from doing business under
regulations of the Office of Foreign Asset Control (“OFAC”) of the Department of
the Treasury (including those named on OFAC’s Specially Designated and Blocked
Persons List) or under any statute, executive order (including the September 24,
2001, Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism) or other similar
governmental action.


45

--------------------------------------------------------------------------------

38.                Confidentiality.  Tenant shall keep the terms and conditions
of this Lease confidential and shall not (a) disclose to any third party any
terms or conditions of this Lease or any other Lease-related document (including
subleases, assignments, work letters, construction contracts, letters of credit,
subordination agreements, non-disturbance agreements, brokerage agreements or
estoppels) or (b) provide to any third party an original or copy of this Lease
(or any Lease-related document).  Landlord shall not release to any third party
any non-public financial information or non-public information about Tenant’s
ownership structure that Tenant gives Landlord.  Notwithstanding the foregoing,
confidential information under this Section may be released by Landlord or
Tenant under the following circumstances:  (x) if required by Applicable Laws
(including any federal or state securities laws, rules, or regulations) or in
any judicial proceeding; provided that the releasing party has given the other
party reasonable notice of such requirement, if feasible, (y) to a party’s
attorneys, accountants, brokers and other bona fide consultants or advisers
(with respect to this Lease only); provided such third parties agree to be bound
by this Section or (z) to bona fide prospective assignees or subtenants of this
Lease; provided they agree in writing to be bound by this Section.
 
39.                Notices.  Any notice, consent, demand, invoice, statement or
other communication required or permitted to be given hereunder shall be in
writing and shall be given by personal delivery or by next business day delivery
with a reputable nationwide next business day delivery service.  If given by
personal delivery, any such notice, consent, demand, invoice, statement or other
communication shall be deemed delivered upon receipt; if given by next business
day delivery, shall be deemed delivered one business (1) day after deposit with
a reputable nationwide overnight delivery service.  Any notices given pursuant
to this Lease shall be addressed to Landlord or Tenant at the addresses shown in
Sections 2.9 and 2.10 or 2.11, respectively.  Either party may, by notice to the
other given pursuant to this Section, specify additional or different addresses
for notice purposes.


40.                Rooftop Installation Area.


40.1.            Tenant may use those portions of the Building identified by
Landlord as a “Rooftop Installation Area” (the “Rooftop Installation Area”)
solely to operate, maintain, repair and replace rooftop antennae, mechanical
equipment, communications antennas and other equipment installed by Tenant in
the Rooftop Installation Area in accordance with this Article (“Tenant’s Rooftop
Equipment”).  Tenant’s Rooftop Equipment shall be only for Tenant’s use of the
Premises for the Permitted Use.  Any designation of a Rooftop Installation Area
shall be subject to Landlord’s prior written consent in its sole and absolute
discretion.


40.2.            Tenant shall install Tenant’s Rooftop Equipment at its sole
cost and expense, at such times and in such manner as Landlord may reasonably
designate, and in accordance with this Article and the applicable provisions of
this Lease regarding Alterations.  Tenant’s Rooftop Equipment and the
installation thereof shall be subject to Landlord’s prior written approval,
which approval shall not be unreasonably withheld.  Among other reasons,
Landlord may withhold approval if the installation or operation of Tenant’s
Rooftop Equipment could reasonably be expected to damage the structural
integrity of the Building or to transmit vibrations or noise or cause other
adverse effects beyond the Premises to an extent not customary in first class
laboratory buildings, unless Tenant implements measures that are acceptable to
Landlord in its reasonable discretion to avoid any such damage or transmission.


46

--------------------------------------------------------------------------------

40.3.            Tenant shall comply with any roof or roof-related warranties. 
Tenant shall obtain a letter from Landlord’s roofing contractor within thirty
(30) days after completion of any Tenant work on the rooftop stating that such
work did not affect any such warranties.  Tenant, at its sole cost and expense,
shall inspect the Rooftop Installation Area at least annually, and correct any
loose bolts, fittings or other appurtenances and repair any damage to the roof
caused by the installation or operation of Tenant’s Rooftop Equipment.  Tenant
shall not permit the installation, maintenance or operation of Tenant’s Rooftop
Equipment to violate any Applicable Laws or constitute a nuisance.  Tenant shall
pay Landlord within thirty (30) days after demand (a) all applicable taxes,
charges, fees or impositions imposed on Landlord by Governmental Authorities as
the result of Tenant’s use of the Rooftop Installation Areas in excess of those
for which Landlord would otherwise be responsible for the use or installation of
Tenant’s Rooftop Equipment and (b) the amount of any increase in Landlord’s
insurance premiums as a result of the installation of Tenant’s Rooftop
Equipment.


40.4.            If Tenant’s Equipment (a) causes physical damage to the
structural integrity of the Building or (b) interferes with any
telecommunications, mechanical or other systems located at or near or servicing
the Premises that were installed prior to the installation of Tenant’s Rooftop
Equipment, in each case in excess of that permissible under Federal
Communications Commission regulations, then Tenant shall cooperate with Landlord
to determine the source of the damage or interference and promptly repair such
damage and eliminate such interference, in each case at Tenant’s sole cost and
expense, within a reasonable time (but in no event in excess of twenty (20)
days) after receipt of notice of such damage or interference (which notice may
be oral; provided that Landlord also delivers to Tenant written notice of such
damage or interference within twenty-four (24) hours after providing oral
notice).
 
40.5.            Landlord reserves the right to cause Tenant to relocate
Tenant’s Rooftop Equipment to comparably functional space on the roof or in the
penthouse of the Building by giving Tenant prior written notice thereof. 
Landlord agrees to pay the reasonable costs thereof.  Tenant shall arrange for
the relocation of Tenant’s Rooftop Equipment within sixty (60) days after
receipt of Landlord’s notification of such relocation.  In the event Tenant
fails to arrange for relocation within such sixty (60)-day period, Landlord
shall have the right to arrange for the relocation of Tenant’s Rooftop Equipment
in a manner that does not unnecessarily interrupt or interfere with Tenant’s use
of the Premises for the Permitted Use.


41.                Miscellaneous.


41.1.            Landlord reserves the right to change the name of the Premises
in its sole discretion.


41.2.            To induce Landlord to enter into this Lease, Tenant agrees that
it shall promptly furnish to Landlord, from time to time (but not more than
annually), upon Landlord’s written request, a certified copy of the most recent
year-end unconsolidated financial statements reflecting Tenant’s current
financial condition audited by an independent registered public accounting
firm.  Tenant represents and warrants that all financial statements, records and
information furnished by Tenant to Landlord in connection with this Lease are
true, correct and complete in all respects.  If audited financials are not
otherwise prepared, unaudited financials complying with generally accepted
accounting principles and certified by the chief financial officer of Tenant as
true, correct and complete in all respects shall suffice for purposes of this
Section.


47

--------------------------------------------------------------------------------

41.3.            This Lease shall be deemed and construed to be an “absolute net
lease” and, except as herein expressly provided, Landlord shall receive all
payments required to be made by Tenant free from all charges, assessments,
impositions, expenses and deductions of any and every kind or nature
whatsoever.  Landlord shall not be required to furnish any services or
facilities or to make any repairs, replacements or alterations of any kind in or
on the Premises except as specifically provided herein. Tenant shall receive all
invoices and bills relative to the Premises and, except as otherwise provided
herein, shall pay for all expenses directly to the person or company submitting
a bill without first having to forward payment for the expenses to Landlord. 
Tenant shall at Tenant’s sole cost and expense be responsible for the management
of the Premises, shall maintain the landscaping and parking lot, and shall make
those additional repairs and alterations required of Tenant hereunder to
maintain the Premises in first class condition.


41.4.            Where applicable in this Lease, the singular includes the
plural and the masculine or neuter includes the masculine, feminine and neuter. 
The words “include,” “includes,” “included” and “including” shall mean
“‘include,’ etc., without limitation.” The section headings of this Lease are
not a part of this Lease and shall have no effect upon the construction or
interpretation of any part hereof.


41.5.            If either party commences a demand, claim, action, cause of
action or suit against the other party arising out of or in connection with this
Lease, then the substantially prevailing party shall be reimbursed by the other
party for all reasonable costs and expenses, including reasonable attorneys’
fees and expenses, incurred by the substantially prevailing party in such action
or proceeding and in any appeal in connection therewith (regardless of whether
the applicable demand, claim, action, cause of action or suit is voluntarily
withdrawn or dismissed).
 
41.6.            Submission of this instrument for examination or signature by
Tenant does not constitute a reservation of or option for a lease, and shall not
be effective as a lease or otherwise until execution by and delivery to both
Landlord and Tenant.


41.7.            Time is of the essence with respect to the performance of every
provision of this Lease in which time of performance is a factor.


41.8.            Notwithstanding anything to the contrary contained in this
Lease, Tenant’s obligations under this Lease are independent and shall not be
conditioned upon performance by Landlord.


41.9.            Whenever consent or approval of either party is required, that
party shall not unreasonably withhold such consent or approval, except as may be
expressly set forth to the contrary.


48

--------------------------------------------------------------------------------

41.10.         The terms of this Lease are intended by the parties as a final
expression of their agreement with respect to the terms as are included herein,
and may not be contradicted by evidence of any prior or contemporaneous
agreement.


41.11.          Any provision of this Lease that shall prove to be invalid, void
or illegal shall in no way affect, impair or invalidate any other provision
hereof, and all other provisions of this Lease shall remain in full force and
effect and shall be interpreted as if the invalid, void or illegal provision did
not exist.
 
41.12.         Landlord may, but shall not be obligated to, record a short form
or memorandum hereof without Tenant’s consent.  Tenant may record a short form
or memorandum hereof, provided that, such short form or memorandum has been
approved in writing by Landlord (which approval will not be unreasonably
withheld, conditioned or delayed).  Within ten (10) days after receipt of
written request from Landlord, Tenant shall execute a termination of any short
form or memorandum of lease recorded with respect hereto.  Landlord shall hold
such executed termination in escrow until the expiration or earlier termination
of this Lease, after which, Landlord may record such termination without
Tenant’s consent.  Tenant shall be responsible for the cost of recording any
short form or memorandum of this Lease, including any transfer or other taxes
incurred in connection with such recordation.  Neither party shall record this
Lease.


41.13.         The language in all parts of this Lease shall be in all cases
construed as a whole according to its fair meaning and not strictly for or
against either Landlord or Tenant.


41.14.         Each of the covenants, conditions and agreements herein contained
shall inure to the benefit of and shall apply to and be binding upon the parties
hereto and their respective heirs; legatees; devisees; executors;
administrators; and permitted successors, assigns, sublessees.  Nothing in this
Section shall in any way alter the provisions of this Lease restricting
assignment or subletting.
 
41.15.         This Lease shall be governed by, construed and enforced in
accordance with the laws of the state in which the Premises are located, without
regard to such state’s conflict of law principles.


41.16.         Tenant guarantees, warrants and represents that the individual or
individuals signing this Lease have the power, authority and legal capacity to
sign this Lease on behalf of and to bind all entities, corporations,
partnerships, limited liability companies, joint venturers or other
organizations and entities on whose behalf such individual or individuals have
signed.


41.17.         This Lease may be executed in one or more counterparts, each of
which, when taken together, shall constitute one and the same document.


41.18.         No provision of this Lease may be modified, amended or
supplemented except by an agreement in writing signed by Landlord and Tenant. 
The waiver by Landlord of any breach by Tenant of any term, covenant or
condition herein contained shall not be deemed to be a waiver of any subsequent
breach of the same or any other term, covenant or condition herein contained.
49

--------------------------------------------------------------------------------



41.19.         To the extent permitted by Applicable Laws, the parties waive
trial by jury in any action, proceeding or counterclaim brought by the other
party hereto related to matters arising out of or in any way connected with this
Lease; the relationship between Landlord and Tenant; Tenant’s use or occupancy
of the Premises; or any claim of injury or damage related to this Lease or the
Premises.


42.                Options to Extend Term.  Tenant shall have two (2) options
(each, an “Option”) to extend the Term by five (5) years each as to the entire
Premises (and no less than the entire Premises) upon the following terms and
conditions.  Any extension of the Term pursuant to an Option shall be on all the
same terms and conditions as this Lease, except as follows:
 
42.1.            Base Rent at the commencement of each Option term shall equal
the then-current fair market value (which fair-market value shall include annual
fair market increases (to be determined at the same time as determination of the
Base Rent for each Option term) on each annual anniversary of the Option term
commencement date) for comparable office and laboratory space in the
Fremont/Newark market of comparable age, quality, level of finish and proximity
to amenities and public transit (“FMV”).  Tenant may, no more than twelve (12)
months prior to the date the Term is then scheduled to expire, request
Landlord’s estimate of the FMV for the next Option term.  Landlord shall, within
fifteen (15) days after receipt of such request, give Tenant a written proposal
of such FMV.  If Tenant gives written notice to exercise an Option, such notice
shall specify whether Tenant accepts Landlord’s proposed estimate of FMV.  If
Tenant does not accept the FMV, then the parties shall endeavor to agree upon
the FMV, taking into account all relevant factors, including (a) the size of the
Premises, (b) the length of the Option term, (c) rent in comparable buildings in
the relevant market, including concessions offered to new tenants, such as free
rent, tenant improvement allowances and moving allowances, (d) Tenant’s
creditworthiness and (e) the quality and location of the Premises.  In the event
that the parties are unable to agree upon the FMV within thirty (30) days after
Tenant notifies Landlord that Tenant is exercising an Option, then either party
may request that the same be determined as follows:  a senior officer of a
nationally recognized leasing brokerage firm with local knowledge of the Alameda
County and San Mateo County laboratory/research and development leasing market
(the “Baseball Arbitrator”) shall be selected and paid for jointly by Landlord
and Tenant.  If Landlord and Tenant are unable to agree upon the Baseball
Arbitrator, then the same shall be designated by the local chapter of the
American Arbitration Association or any successor organization thereto (the
“AAA”).  The Baseball Arbitrator selected by the parties or designated by the
AAA shall (y) have at least ten (10) years’ experience in the leasing of
laboratory/research and development space in the Alameda County and San Mateo
County market and (z) not have been employed or retained by either Landlord or
Tenant or any affiliate of either for a period of at least ten (10) years prior
to appointment pursuant hereto.  Each of Landlord and Tenant shall submit to the
Baseball Arbitrator and to the other party its determination of the FMV.  The
Baseball Arbitrator shall grant to Landlord and Tenant a hearing and the right
to submit evidence.  The Baseball Arbitrator shall determine which of the two
(2) FMV determinations more closely represents the actual FMV.  The arbitrator
may not select any other FMV for the Premises other than one submitted by
Landlord or Tenant.  The FMV selected by the Baseball Arbitrator shall be
binding upon Landlord and Tenant and shall serve as the basis for determination
of Base Rent payable for the applicable Option term.  If, as of the commencement
date of an Option term, the amount of Base Rent payable during the Option term
shall not have been determined, then, pending such determination, Tenant shall
pay Base Rent equal to the Base Rent payable with respect to the last year of
the then-current Term.  After the final determination of Base Rent payable for
the Option term, the parties shall promptly execute a written amendment to this
Lease specifying the amount of Base Rent to be paid during the applicable Option
term.  Any failure of the parties to execute such amendment shall not affect the
validity of the FMV determined pursuant to this Section.


50

--------------------------------------------------------------------------------

42.2.            No Option is assignable separate and apart from this Lease.


42.3.            An Option is conditional upon Tenant giving Landlord written
notice of its election to exercise such Option at least twelve (12) months prior
to the end of the expiration of the then-current Term.  Time shall be of the
essence as to Tenant’s exercise of an Option.  Tenant assumes full
responsibility for maintaining a record of the deadlines to exercise an Option. 
Tenant acknowledges that it would be inequitable to require Landlord to accept
any exercise of  an Option after the date provided for in this Section.


42.4.            Notwithstanding anything contained in this Article to the
contrary, Tenant shall not have the right to exercise an Option:


(a)            During the time commencing from the date Landlord delivers to
Tenant a written notice that Tenant is in default under any provisions of this
Lease and continuing until Tenant has cured the specified default to Landlord’s
reasonable satisfaction; or


(b)            At any time after any Default as described in Article 31 of the
Lease (provided, however, that, for purposes of this Section 42.4(b), Landlord
shall not be required to provide Tenant with notice of such Default other than
as required in Section 31.4) and continuing until Tenant cures any such Default,
if such Default is susceptible to being cured; or


(c)            In the event that Tenant has defaulted in the performance of its
obligations under this Lease two (2) or more times and a service or late charge
has become payable under Section 31.1 for each of such defaults during the
twelve (12)-month period immediately prior to the date that Tenant intends to
exercise an Option, whether or not Tenant has cured such defaults.
 
42.5.            The period of time within which Tenant may exercise an Option
shall not be extended or enlarged by reason of Tenant’s inability to exercise
such Option because of the provisions of Section 42.4.


42.6.            All of Tenant’s rights under the provisions of an Option shall
terminate and be of no further force or effect even after Tenant’s due and
timely exercise of such Option if, after such exercise, but prior to the
commencement date of the new term, (a) Tenant fails to pay to Landlord a
monetary obligation of Tenant for a period of twenty (20) days after written
notice from Landlord to Tenant, (b) Tenant fails to commence to cure a default
(other than a monetary default) within thirty (30) days after the date Landlord
gives notice to Tenant of such default or (c) Tenant has Defaulted under this
Lease two (2) or more times, whether or not Tenant has cured such defaults.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
51

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the date
first above written.
 
LANDLORD:
 
BMR-6300 DUMBARTON CIRCLE LP,
a Delaware limited partnership


By:
 
s/Kent Griffin
 
Name:
 
Kent Griffin
 
Title:
President, COO
 



TENANT:
 
ASTERIAS BIOTHERAPEUTICS, INC.,
a Delaware corporation
 
By:
 
s/Thomas Okarma
Name:
 
Thomas Okarma
Title:
 
President and CEO




--------------------------------------------------------------------------------

EXHIBIT A


PREMISES
 
[image00002.jpg]
 

A-1

--------------------------------------------------------------------------------

EXHIBIT B


WORK LETTER


This Work Letter (this “Work Letter”) is made and entered into as of the 30th
day of December, 2013, by and between BMR-6300 DUMBARTON CIRCLE LP, a Delaware
limited partnership (“Landlord”), and ASTERIAS BIOTHERAPEUTICS, INC., a Delaware
corporation (“Tenant”), and is attached to and made a part of that certain Lease
dated as of December 30, 2013 (as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time, the “Lease”), by and
between Landlord and Tenant for the Premises located at 6300 Dumbarton Circle,
Fremont, California.  All capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Lease.


1.                   General Requirements.


1.1.               Authorized Representatives.


(a)            Landlord designates, as Landlord’s authorized representative
(“Landlord’s Authorized Representative”), (i) Andrew Richard as the person
authorized to initial plans, drawings and approvals and to sign change orders
pursuant to this Work Letter and (ii) an officer of Landlord as the person
authorized to sign any amendments to this Work Letter or the Lease.  Tenant
shall not be obligated to respond to or act upon any such item until such item
has been initialed or signed (as applicable) by the appropriate Landlord’s
Authorized Representative.  Landlord may change either Landlord’s Authorized
Representative upon one (1) business day’s prior written notice to Tenant.


(b)            Tenant designates Thomas Okarma (“Tenant’s Authorized
Representative”) as the person authorized to initial and sign all plans,
drawings, change orders and approvals pursuant to this Work Letter.  Landlord
shall not be obligated to respond to or act upon any such item until such item
has been initialed or signed (as applicable) by Tenant’s Authorized
Representative.  Tenant may change Tenant’s Authorized Representative upon one
(1) business day’s prior written notice to Landlord.


1.2.               Schedule.  The schedule for design and development of the
Tenant Improvements, including the time periods for preparation and review of
construction documents, approvals and performance, shall be in accordance with a
schedule to be prepared by Tenant (the “Schedule”).  Tenant shall prepare the
Schedule so that it is a reasonable schedule for the completion of the Tenant
Improvements.  As soon as the Schedule is completed, Tenant shall deliver the
same to Landlord for Landlord’s approval, which approval shall not be
unreasonably withheld, conditioned or delayed.  Such Schedule shall be approved
or disapproved by Landlord within seven (7) business days after delivery to
Landlord.  Landlord’s failure to respond within such seven (7) business day
period shall be deemed approval by Landlord.  If Landlord disapproves the
Schedule, then Landlord shall notify Tenant in writing of its objections to such
Schedule, and the parties shall confer and negotiate in good faith to reach
agreement on the Schedule.  The Schedule shall be subject to adjustment as
mutually agreed upon in writing by the parties, or as provided in this Work
Letter.
B-2

--------------------------------------------------------------------------------

1.3.            Tenant’s Architects, Contractors and Consultants.  The
architect, engineering consultants, design team, general contractor and
subcontractors responsible for the construction of the Tenant Improvements shall
be selected by Tenant and approved by Landlord, which approval Landlord shall
not unreasonably withhold, condition or delay.  Landlord may refuse to use any
architects, consultants, contractors, subcontractors or material suppliers that
Landlord reasonably believes could cause labor disharmony.  All Tenant contracts
related to the Tenant Improvements shall provide that Tenant may assign such
contracts and any warranties with respect to the Tenant Improvements to Landlord
at any time.


2.                   Tenant Improvements.  All Tenant Improvements shall be
performed by Tenant’s contractor, at Tenant’s sole cost and expense (subject to
Landlord’s obligations with respect to any portion of the TI Allowance and in
accordance with the Approved Plans (as defined below), the Lease and this Work
Letter.  To the extent that the total projected cost of the Tenant Improvements
(as projected by Landlord) exceeds the TI Allowance (such excess, the “Excess TI
Costs”), Tenant shall advance to Landlord any Excess TI Costs within ten (10)
days after receipt of an invoice therefor, but in any case before Tenant
commences the Tenant Improvements.  If the actual Excess TI Costs are less than
the Excess TI Costs paid by Tenant to Landlord, the provisions of Section 6.1
shall apply to the overage paid by Tenant.  If the cost of the Tenant
Improvements (as projected by Landlord) increases over Landlord’s initial
projection, then Landlord may notify Tenant and Tenant shall deposit any
additional Excess TI Costs with Landlord in the same way that Tenant deposited
the initial Excess TI Costs.  If Tenant fails to pay, or is late in paying, any
sum due to Landlord under this Work Letter, then Landlord shall have all of the
rights and remedies set forth in the Lease for nonpayment of Rent (including the
right to interest and the right to assess a late charge), and for purposes of
any litigation instituted with regard to such amounts the same shall be
considered Rent.  All material and equipment furnished by Tenant or its
contractors as the Tenant Improvements shall be new or “like new;” the Tenant
Improvements shall be performed in a first-class, workmanlike manner; and the
quality of the Tenant Improvements shall be of a nature and character not less
than the Building Standard.  Tenant shall take, and shall require its
contractors to take, commercially reasonable steps to protect the Premises
during the performance of any Tenant Improvements, including covering or
temporarily removing any window coverings so as to guard against dust, debris or
damage.  All Tenant Improvements shall be performed in accordance with Article
17 of the Lease; provided that, notwithstanding anything in the Lease or this
Work Letter to the contrary, in the event of a conflict between this Work Letter
and Article 17 of the Lease, the terms of this Work Letter shall govern.


2.1.               Work Plans.  Tenant shall prepare and submit to Landlord for
approval schematics covering the Tenant Improvements prepared in conformity with
the applicable provisions of this Work Letter (the “Draft Schematic Plans”). 
The Draft Schematic Plans shall contain sufficient information and detail to
accurately describe the proposed design to Landlord and such other information
as Landlord may reasonably request.  Landlord shall notify Tenant in writing
within ten (10) business days after receipt of the Draft Schematic Plans whether
Landlord approves or objects to the Draft Schematic Plans and of the manner, if
any, in which the Draft Schematic Plans are unacceptable.  Landlord’s failure to
respond within such ten (10) business day period shall be deemed approval by
Landlord.  If Landlord reasonably objects to the Draft Schematic Plans, then
Tenant shall revise the Draft Schematic Plans and cause Landlord’s objections to
be remedied in the revised Draft Schematic Plans.  Tenant shall then resubmit
the revised Draft Schematic Plans to Landlord for approval, such approval not to
be unreasonably withheld, conditioned or delayed.  Landlord’s approval of or
objection to revised Draft Schematic Plans and Tenant’s correction of the same
shall be in accordance with this Section until Landlord has approved the Draft
Schematic Plans in writing or been deemed to have approved them.  The iteration
of the Draft Schematic Plans that is approved or deemed approved by Landlord
without objection shall be referred to herein as the “Approved Schematic Plans.”

--------------------------------------------------------------------------------

2.2.               Construction Plans.  Tenant shall prepare final plans and
specifications for the Tenant Improvements that (a) are consistent with and are
logical evolutions of the Approved Schematic Plans and (b) incorporate any other
Tenant-requested (and Landlord-approved) Changes (as defined below).  As soon as
such final plans and specifications (“Construction Plans”) are completed, Tenant
shall deliver the same to Landlord for Landlord’s approval, which approval shall
not be unreasonably withheld, conditioned or delayed.  Such Construction Plans
shall be approved or disapproved by Landlord within ten (10) business days after
delivery to Landlord.  Landlord’s failure to respond within such ten (10)
business day period shall be deemed approval by Landlord.  If the Construction
Plans are disapproved by Landlord, then Landlord shall notify Tenant in writing
of its objections to such Construction Plans, and the parties shall confer and
negotiate in good faith to reach agreement on the Construction Plans.  Promptly
after the Construction Plans are approved by Landlord and Tenant, two (2) copies
of such Construction Plans shall be initialed and dated by Landlord and Tenant,
and Tenant shall promptly submit such Construction Plans to all appropriate
Governmental Authorities for approval.  The Construction Plans so approved, and
all change orders specifically permitted by this Work Letter, are referred to
herein as the “Approved Plans.”


2.3.               Changes to the Tenant Improvements.  Any changes to the
Approved Plans (each, a “Change”) shall be requested and instituted in
accordance with the provisions of this Article 2 and shall be subject to the
written approval of the non-requesting party in accordance with this Work
Letter.


(a)            Change Request.  Either Landlord or Tenant may request Changes
after Landlord approves the Approved Plans by notifying the other party thereof
in writing in substantially the same form as the AIA standard change order form
(a “Change Request”), which Change Request shall detail the nature and extent of
any requested Changes, including (a) the Change, (b) the party required to
perform the Change and (c) any modification of the Approved Plans and the
Schedule, as applicable, necessitated by the Change.  If the nature of a Change
requires revisions to the Approved Plans, then the requesting party shall be
solely responsible for the cost and expense of such revisions and any increases
in the cost of the Tenant Improvements as a result of such Change.  Change
Requests shall be signed by the requesting party’s Authorized Representative.


(b)            Approval of Changes.  All Change Requests shall be subject to the
other party’s prior written approval, which approval shall not be unreasonably
withheld, conditioned or delayed.  The non-requesting party shall have five (5)
business days after receipt of a Change Request to notify the requesting party
in writing of the non-requesting party’s decision either to approve or object to
the Change Request.  The non-requesting party’s failure to respond within such
five (5) business day period shall be deemed approval by the non-requesting
party.



--------------------------------------------------------------------------------

2.4.               Preparation of Estimates.  Tenant shall, before proceeding
with any Change, using its best efforts, prepare as soon as is reasonably
practicable (but in no event more than seven (7) business days after delivering
a Change Request to Landlord or receipt of a Change Request) an estimate of the
increased costs or savings that would result from such Change, as well as an
estimate on such Change’s effects on the Schedule.  Landlord shall have seven
(7) business days after receipt of such information from Tenant to (a) in the
case of a Tenant-initiated Change Request, approve or reject such Change Request
in writing, or (b) in the case of a Landlord-initiated Change Request, notify
Tenant in writing of Landlord’s decision either to proceed with or abandon the
Landlord-initiated Change Request.
 
2.5.              Quality Control Program; Coordination.  Tenant shall provide
Landlord with information regarding the following (together, the “QCP”):  (a)
Tenant’s general contractor’s quality control program and (b) evidence of
subsequent monitoring and action plans.  The QCP shall be subject to Landlord’s
reasonable review and approval and shall specifically address the Tenant
Improvements.  Tenant shall ensure that the QCP is regularly implemented on a
scheduled basis and shall provide Landlord with reasonable prior notice and
access to attend all inspections and meetings between Tenant and its general
contractor.  At the conclusion of the Tenant Improvements, Tenant shall deliver
the quality control log to Landlord, which shall include all records of quality
control meetings and testing and of inspections held in the field, including
inspections relating to concrete, steel roofing, piping pressure testing and
system commissioning.


3.                   Completion of Tenant Improvements.  Tenant, at its sole
cost and expense (except for the TI Allowance), shall perform and complete the
Tenant Improvements in all respects (a) in substantial conformance with the
Approved Plans, (b) otherwise in compliance with provisions of the Lease and
this Work Letter and (c) in accordance with Applicable Laws, the requirements of
Tenant’s insurance carriers, the requirements of Landlord’s insurance carriers
(to the extent Landlord provides its insurance carriers’ requirements to Tenant)
and the board of fire underwriters having jurisdiction over the Premises.  The
Tenant Improvements shall be deemed completed at such time as Tenant shall
furnish to Landlord (u) evidence satisfactory to Landlord that (i) all Tenant
Improvements have been completed and paid for in full (which shall be evidenced
by the architect’s certificate of completion and the general contractor’s and
each subcontractor’s and material supplier’s final unconditional waivers and
releases of liens, each in a form acceptable to Landlord and complying with
Applicable Laws and a Certificate of Substantial Completion in the form of the
American Institute of Architects document G704, executed by the project
architect and the general contractor, together with a statutory notice of
substantial completion from the general contractor), (ii) all Tenant
Improvements have been accepted by Landlord, (iii) any and all liens related to
the Tenant Improvements have either been discharged of record (by payment, bond,
order of a court of competent jurisdiction or otherwise) or waived by the party
filing such lien and (iv) no security interests relating to the Tenant
Improvements are outstanding, (v) all certifications and approvals with respect
to the Tenant Improvements that may be required from any Governmental Authority
and any board of fire underwriters or similar body for the use and occupancy of
the Premises (including a certificate of occupancy for the Premises for the
Permitted Use), (w) certificates of insurance required by the Lease to be
purchased and maintained by Tenant, (x) an affidavit from Tenant’s architect
certifying that all work performed in, on or about the Premises is in accordance
with the Approved Plans, (y) complete “as built” drawing print sets, project
specifications and shop drawings and electronic CADD files on disc (showing the
Tenant Improvements as an overlay on the Building “as built” plans (provided
that Landlord provides the Building “as-built” plans provided to Tenant) of all
contract documents for work performed by their architect and engineers in
relation to the Tenant Improvements and (z) such other “close out” materials as
Landlord reasonably requests consistent with Landlord’s own requirements for its
contractors, such as copies of manufacturers’ warranties, operation and
maintenance manuals and the like.

--------------------------------------------------------------------------------

4.                   Insurance.


4.1.               Property Insurance.  At all times during the period beginning
with commencement of construction of the Tenant Improvements and ending with
final completion of the Tenant Improvements, Tenant shall maintain, or cause to
be maintained (in addition to the insurance required of Tenant pursuant to the
Lease), property insurance insuring Landlord and the Landlord Parties, as their
interests may appear.  Such policy shall, on a completed values basis for the
full insurable value at all times, insure against loss or damage by fire,
vandalism and malicious mischief and other such risks as are customarily covered
by the so-called “broad form extended coverage endorsement” upon all Tenant
Improvements and the general contractor’s and any subcontractors’ machinery,
tools and equipment, all while each forms a part of, or is contained in, the
Tenant Improvements or any temporary structures on the Premises, or is adjacent
thereto; provided that, for the avoidance of doubt, insurance coverage with
respect to the general contractor’s and any subcontractors’ machinery, tools and
equipment shall be carried on a primary basis by such general contractor or the
applicable subcontractor(s).  Tenant agrees to pay any deductible, and Landlord
is not responsible for any deductible, for a claim under such insurance.  Such
property insurance shall contain an express waiver of any right of subrogation
by the insurer against Landlord and the Landlord Parties, and shall name
Landlord and its affiliates as loss payees as their interests may appear.


4.2.                Workers’ Compensation Insurance.  At all times during the
period of construction of the Tenant Improvements, Tenant shall, or shall cause
its contractors or subcontractors to, maintain statutory workers’ compensation
insurance as required by Applicable Laws.


5.                   Liability.  Tenant assumes sole responsibility and
liability for any and all injuries or the death of any persons, including
Tenant’s contractors and subcontractors and their respective employees, agents
and invitees, and for any and all damages to property caused by, resulting from
or arising out of any act or omission on the part of Tenant, Tenant’s
contractors or subcontractors, or their respective employees, agents and
invitees in the prosecution of the Tenant Improvements.  Tenant agrees to
indemnify, save, defend (at Landlord’s option and with counsel reasonably
acceptable to Landlord) and hold the Landlord Indemnitees harmless from and
against all Claims due to, because of or arising out of any and all such
injuries, death or damage, whether real or alleged, and Tenant and Tenant’s
contractors and subcontractors shall assume and defend at their sole cost and
expense all such Claims; provided, however, that nothing contained in this Work
Letter shall be deemed to indemnify or otherwise hold Landlord harmless from or
against liability caused by Landlord’s negligence or willful misconduct.  Any
deficiency in design or construction of the Tenant Improvements shall be solely
the responsibility of Tenant, notwithstanding the fact that Landlord may have
approved of the same in writing.



--------------------------------------------------------------------------------

6.                    TI Allowance.


6.1.               Application of TI Allowance.  Landlord shall contribute, in
the following order, the TI Allowance and any Excess TI Costs advanced by Tenant
to Landlord toward the costs and expenses incurred in connection with the
performance of the Tenant Improvements, in accordance with Article 4 of the
Lease.  If the entire TI Allowance is not applied toward or reserved for the
costs of the Tenant Improvements, then Tenant shall not be entitled to a credit
of such unused portion of the TI Allowance.  If the entire Excess TI Costs
advanced by Tenant to Landlord are not applied toward the costs of the Tenant
Improvements, then Landlord shall promptly return such excess to Tenant
following completion of (a) the Tenant Improvements and (b) Landlord’s final
accounting for the Tenant Improvements.  Tenant may apply the TI Allowance for
the payment of construction and other costs in accordance with the terms and
provisions of the Lease.
 
6.2.               Approval of Budget for the Tenant Improvements. 
Notwithstanding anything to the contrary set forth elsewhere in this Work Letter
or the Lease, Landlord shall not have any obligation to expend any portion of
the TI Allowance until Landlord and Tenant shall have approved in writing the
budget for the Tenant Improvements (the “Approved Budget”).  Prior to Landlord’s
approval of the Approved Budget, Tenant shall pay all of the costs and expenses
incurred in connection with the Tenant Improvements as they become due. 
Landlord shall not be obligated to reimburse Tenant for costs or expenses
relating to the Tenant Improvements that exceed the amount of the TI Allowance. 
Landlord shall not unreasonably withhold, condition or delay its approval of any
budget for Tenant Improvements that is proposed by Tenant.


6.3.               Fund Requests.  Upon submission by Tenant to Landlord of (a)
a statement (a “Fund Request”) setting forth the total amount of the TI
Allowance requested, (b) a summary of the Tenant Improvements performed using
AIA standard form Application for Payment (G 702) executed by the general
contractor and by the architect, (c) invoices from the general contractor, the
architect, and any subcontractors, material suppliers and other parties
requesting payment with respect to the amount of the TI Allowance then being
requested, (d) unconditional lien releases from the general contractor and each
subcontractor and material supplier with respect to previous payments made by
either Landlord or Tenant for the Tenant Improvements in the form attached as
Schedule 1 hereto and complying with Applicable Laws and (e) conditional lien
releases from the general contractor and each subcontractor and material
supplier with respect to the Tenant Improvements performed that correspond to
the Fund Request each in a form attached as Schedule 1 hereto and complying with
Applicable Laws, then Landlord shall, within thirty (30) days following receipt
by Landlord of a Fund Request and the accompanying materials required by this
Section, pay to (as elected by Landlord) the applicable contractors,
subcontractors and material suppliers or Tenant (for reimbursement for payments
made by Tenant to such contractors, subcontractors or material suppliers either
prior to Landlord’s approval of the Approved Budget or as a result of Tenant’s
decision to pay for the Tenant Improvements itself and later seek reimbursement
from Landlord in the form of one lump sum payment in accordance with the Lease
and this Work Letter), the amount of Tenant Improvement costs set forth in such
Fund Request or Landlord’s pari passu share thereof if Excess TI Costs exist
based on the Approved Budget; provided, however, that Landlord shall not be
obligated to make any payments under this Section until the budget for the
Tenant Improvements is approved in accordance with Section 6.2, and any Fund
Request under this Section shall be subject to the payment limits set forth in
Section 6.2 above and Article 4 of the Lease.



--------------------------------------------------------------------------------

7.                   Miscellaneous.


7.1.                Number; Headings.  Where applicable in this Work Letter, the
singular includes the plural and the masculine or neuter includes the masculine,
feminine and neuter.  The section headings of this Work Letter are not a part of
this Work Letter and shall have no effect upon the construction or
interpretation of any part hereof.


7.2.                Attorneys’ Fees.  If either party commences a demand, claim,
action, cause of action or suit against the other party arising out of or in
connection with this Work Letter, then the substantially prevailing party shall
be reimbursed by the other party for all reasonable costs and expenses,
including reasonable attorneys’ fees and expenses, incurred by the substantially
prevailing party in such action or proceeding and in any appeal in connection
therewith (regardless of whether the applicable demand, claim, action, cause of
action or suit is voluntarily withdrawn or dismissed).
 
7.3.                Time of Essence.  Time is of the essence with respect to the
performance of every provision of this Work Letter in which time of performance
is a factor.


7.4.               Covenant and Condition.  Each provision of this Work Letter
performable by Tenant shall be deemed both a covenant and a condition.


7.5.               Withholding of Consent.  Whenever consent or approval of
either party is required, that party shall not unreasonably withhold, condition
or delay such consent or approval, except as may be expressly set forth to the
contrary.


7.6.               Invalidity.  Any provision of this Work Letter that shall
prove to be invalid, void or illegal shall in no way affect, impair or
invalidate any other provision hereof, and all other provisions of this Work
Letter shall remain in full force and effect and shall be interpreted as if the
invalid, void or illegal provision did not exist.


7.7.               Interpretation.  The language in all parts of this Work
Letter shall be in all cases construed as a whole according to its fair meaning
and not strictly for or against either Landlord or Tenant.


7.8.               Successors.  Each of the covenants, conditions and agreements
herein contained shall inure to the benefit of and shall apply to and be binding
upon the parties hereto and their respective heirs; legatees; devisees;
executors; administrators; and permitted successors, assigns, sublessees. 
Nothing in this Section shall in any way alter the provisions of the Lease
restricting assignment or subletting.



--------------------------------------------------------------------------------

7.9.               Governing Law.  This Work Letter shall be governed by,
construed and enforced in accordance with the laws of the state in which the
Premises are located, without regard to such state’s conflict of law principles.


7.10.            Power and Authority.  Tenant guarantees, warrants and
represents that the individual or individuals signing this Work Letter have the
power, authority and legal capacity to sign this Work Letter on behalf of and to
bind all entities, corporations, partnerships, limited liability companies,
joint venturers or other organizations and entities on whose behalf such
individual or individuals have signed.


7.11.            Counterparts.  This Work Letter may be executed in one or more
counterparts, each of which, when taken together, shall constitute one and the
same document.


7.12.            Amendments; Waiver.  No provision of this Work Letter may be
modified, amended or supplemented except by an agreement in writing signed by
Landlord and Tenant.  The waiver by Landlord of any breach by Tenant of any
term, covenant or condition herein contained shall not be deemed to be a waiver
of any subsequent breach of the same or any other term, covenant or condition
herein contained.
 
7.13.            Waiver of Jury Trial.  To the extent permitted by Applicable
Laws, the parties waive trial by jury in any action, proceeding or counterclaim
brought by the other party hereto related to matters arising out of or in any
way connected with this Work Letter; the relationship between Landlord and
Tenant; Tenant’s use or occupancy of the Premises; or any claim of injury or
damage related to this Work Letter or the Premises.


7.14.            General.  This Work Letter shall not apply to improvements
performed in any additional premises added to the Premises at any time or from
time to time, whether by any options under the Lease or otherwise; or to any
portion of the Premises or any additions to the Premises in the event of a
renewal or extension of the original Term, whether by any options under the
Lease or otherwise, unless the Lease or any amendment or supplement to the Lease
expressly provides that such additional premises are to be delivered to Tenant
in the same condition as the initial Premises.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Work Letter to be
effective on the date first above written.


LANDLORD:
BMR-6300 DUMBARTON CIRCLE LP,
a Delaware limited partnership


By:
 
s/Kent Griffin
 
Name:
 
Kent Griffin
 
Title:
 
President, COO
 



TENANT:
ASTERIAS BIOTHERAPEUTICS, INC.,
a Delaware corporation


By:
 
s/Thomas Okarma
 
Name:
 
Thomas Okarma
 
Title:
 
President & CEO
 




--------------------------------------------------------------------------------

SCHEDULE 1 TO EXHIBIT B


LIEN WAIVERS


[See attached]

--------------------------------------------------------------------------------

CONDITIONAL WAIVER AND RELEASE ON PROGRESS PAYMENT
 (Contractor)
 
To (Owner):
 
 
Contractor:
 
 
Agreement Date:
 
 
Project Name:
 
 
Project Address:
 



Supporting Documents Attached Hereto:



1. Contractor’s Conditional Waiver and Release on Progress Payment Notice




2. Separate waivers and releases from the following subcontractors and material
and equipment suppliers:



a.
 
 
b.
 
 
c.
 
 
d.
 
 
e.
 




--------------------------------------------------------------------------------

CONDITIONAL WAIVER AND RELEASE ON PROGRESS PAYMENT NOTICE


THIS DOCUMENT WAIVES THE CLAIMANT’S LIEN, STOP PAYMENT NOTICE, AND PAYMENT BOND
RIGHTS EFFECTIVE ON RECEIPT OF PAYMENT.  A PERSON SHOULD NOT RELY ON THIS
DOCUMENT UNLESS SATISFIED THAT THE CLAIMANT HAS RECEIVED PAYMENT.


Identifying Information


Name of Claimant:
 
 
 
Name of Customer:
 
 
 
Job Location:
 
 
 
Owner:
 
 
 
Through Date:
 
 



Conditional Waiver and Release


This document waives and releases lien, stop payment notice, and payment bond
rights the claimant has for labor and service provided, and equipment and
material delivered, to the customer on this job through the Through Date of this
document.  Rights based upon labor or service provided, or equipment or material
delivered, pursuant to a written change order that has been fully executed by
the parties prior to the date that this document is signed by the claimant, are
waived and released by this document, unless listed as an Exception below. This
document is effective only on the claimant’s receipt of payment from the
financial institution on which the following check is drawn:


Maker of Check:
 
 
 
Amount of Check:
$
 
 
Check Payable to:
 
 



Exceptions
 
This document does not affect any of the following:
(1)
Retentions.
(2)
Extras for which the claimant has not received payment.
(3)
The following progress payment for which the claimant has previously given a
conditional waiver and release but has not received payment:
 
(a)
Date(s) of waiver and release:
 
 
 
(b)
Amount(s) of unpaid progress payment(s):
$
 
 
  (4) Contract rights, including   (a) a right based on rescission, abandonment,
or breach of contract, and   (b) the right to recover compensation for work not
compensated by the payment.




--------------------------------------------------------------------------------

Signature
 
Claimant’s Signature:
 
 
 
Claimant’s Title:
 
 
 
Date of Signature:
 
 




--------------------------------------------------------------------------------

SUBCONTRACTORS’ LIEN WAIVERS


[Please attach]



--------------------------------------------------------------------------------

UNCONDITIONAL WAIVER AND RELEASE ON PROGRESS PAYMENT
 (Contractor)
 
To (Owner):
 
 
Contractor:
 
 
Agreement Date:
 
 
Project Name:
 
 
Project Address:
 



Supporting Documents Attached Hereto:
 

1. Contractor’s Unconditional Waiver and Release on Final Payment Notice   2.
Separate waivers and releases from the following subcontractors and material and
equipment suppliers:  
a.
 
 
b.
 
 
c.
 
 
d.
 
 
e.
 

--------------------------------------------------------------------------------

UNCONDITIONAL WAIVER AND RELEASE ON PROGRESS PAYMENT NOTICE


TO CLAIMANT:  THIS DOCUMENT WAIVES AND RELEASES LIEN, STOP PAYMENT NOTICE, AND
PAYMENT BOND RIGHTS UNCONDITIONALLY AND STATES THAT YOU HAVE BEEN PAID FOR
GIVING UP THOSE RIGHTS.  THIS DOCUMENT IS ENFORCEABLE AGAINST YOU IF YOU SIGN
IT, EVEN IF YOU HAVE NOT BEEN PAID.  IF YOU HAVE NOT BEEN PAID, USE A
CONDITIONAL WAIVER AND RELEASE FORM.


Identifying Information


Name of Claimant:
 
 
 
Name of Customer:
 
 
 
Job Location:
 
 
 
Owner:
 
 
 
Through Date:
 
 



Unconditional Waiver and Release
 
This document waives and releases lien, stop payment notice, and payment bond
rights the claimant has for labor and service provided, and equipment and
material delivered, to the customer on this job through the Through Date of this
document.  Rights based upon labor or service provided, or equipment or material
delivered, pursuant to a written change order that has been fully executed by
the parties prior to the date that this document is signed by the claimant, are
waived and released by this document, unless listed as an Exception below.  The
claimant has


received the following progress payment:
$
 



Exceptions


This document does not affect any of the following:
(1)
Retentions.

(2)
Extras for which the claimant has not received payment.

(3) Contract rights, including

(a) a right based on rescission, abandonment, or breach of contract, and

(b) the right to recover compensation for work not compensated by the payment.

--------------------------------------------------------------------------------

Signature
 
Claimant’s Signature:
 
 
 
Claimant’s Title:
 
 
 
Date of Signature:
 
 




--------------------------------------------------------------------------------

SUBCONTRACTORS’ LIEN WAIVERS


[Please attach]

--------------------------------------------------------------------------------

CONDITIONAL WAIVER AND RELEASE ON FINAL PAYMENT
(Contractor)


To (Owner):
 
 
Contractor:
 
 
Agreement Date:
 
 
Project Name:
 
 
Project Address:
 



Supporting Documents Attached Hereto:
 

1. Contractor’s Conditional Waiver and Release on Final Payment Notice   2.
Separate waivers and releases from the following subcontractors and material and
equipment suppliers:  
a.
 
 
b.
 
 
c.
 
 
d.
 
 
e.
 

--------------------------------------------------------------------------------

CONDITIONAL WAIVER AND RELEASE ON FINAL PAYMENT NOTICE


THIS DOCUMENT WAIVES THE CLAIMANT’S LIEN, STOP PAYMENT NOTICE, AND PAYMENT BOND
RIGHTS EFFECTIVE ON RECEIPT OF PAYMENT.  A PERSON SHOULD NOT RELY ON THIS
DOCUMENT UNLESS SATISFIED THAT THE CLAIMANT HAS RECEIVED PAYMENT.


Identifying Information


Name of Claimant:
 
 
 
Name of Customer:
 
 
 
Job Location:
 
 
 
Owner:
 
 



Conditional Waiver and Release


This document waives and releases lien, stop payment notice, and payment bond
rights the claimant has for labor and service provided, and equipment and
material delivered, to the customer on this job. Rights based upon labor or
service provided, or equipment or material delivered, pursuant to a written
change order that has been fully executed by the parties prior to the date that
this document is signed by the claimant, are waived and released by this
document, unless listed as an Exception below. This document is effective only
on the claimant’s receipt of payment from the financial institution on which the
following check is drawn:


Maker of Check:
 
 
 
Amount of Check:
$
 
 
Check Payable to:
 
 



Exceptions


This document does not affect any of the following:
(a)
Disputed claims for extras in the amount of: 
$
 

 
Signature
 
Claimant’s Signature:
 
 
 
Claimant’s Title:
 
 
 
Date of Signature:
 
 




--------------------------------------------------------------------------------

SUBCONTRACTORS’ LIEN WAIVERS


[Please attach]

--------------------------------------------------------------------------------

UNCONDITIONAL WAIVER AND RELEASE ON FINAL PAYMENT
 (Contractor)
 
To (Owner):
 
 
Contractor:
 
 
Agreement Date:
 
 
Project Name:
 
 
Project Address:
 



Supporting Documents Attached Hereto:



1. Contractor’s Unconditional Waiver and Release on Final Payment Notice   2.
Separate waivers and releases from the following subcontractors and material and
equipment suppliers:  
a.
 
 
b.
 
 
c.
 
 
d.
 
 
e.
 

--------------------------------------------------------------------------------

UNCONDITIONAL WAIVER AND RELEASE ON FINAL PAYMENT NOTICE


TO CLAIMANT:  THIS DOCUMENT WAIVES AND RELEASES LIEN, STOP PAYMENT NOTICE, AND
PAYMENT BOND RIGHTS UNCONDITIONALLY AND STATES THAT YOU HAVE BEEN PAID FOR
GIVING UP THOSE RIGHTS.  THIS DOCUMENT IS ENFORCEABLE AGAINST YOU IF YOU SIGN
IT, EVEN IF YOU HAVE NOT BEEN PAID.  IF YOU HAVE NOT BEEN PAID, USE A
CONDITIONAL WAIVER AND RELEASE FORM.


Identifying Information


Name of Claimant:
 
 
 
Name of Customer:
 
 
 
Job Location:
 
 
 
Owner:
 
 



Unconditional Waiver and Release


This document waives and releases lien, stop payment notice, and payment bond
rights the claimant has for all labor and service provided, and equipment and
material delivered, to the customer on this job.  Rights based upon labor or
service provided, or equipment or material delivered, pursuant to a written
change order that has been fully executed by the parties prior to the date that
this document is signed by the claimant, are waived and released by this
document, unless listed as an Exception below.  The claimant has been paid in
full.


Exceptions


This document does not affect the following:

(1)
Disputed claims for extras in the amount of: 
$  

 
Signature


Claimant’s Signature:
 
 
 
Claimant’s Title:
 
 
 
Date of Signature:
 
 




--------------------------------------------------------------------------------

SUBCONTRACTORS’ LIEN WAIVERS


[Please attach]

--------------------------------------------------------------------------------

CONDITIONAL WAIVER AND RELEASE ON PROGRESS PAYMENT
 (Subcontractor)


To (Owner):
 
 
Contractor:
 
 
Subcontractor:
 
 
Agreement Date:
 
 
Project Name:
 
 
Project Address:
 



Supporting Documents Attached Hereto:



1. Subcontractor’s Conditional Waiver and Release on Progress Payment Notice  
2. Separate waivers and releases from the following sub-subcontractors and
material and equipment suppliers:  
a.
 
 
b.
 
 
c.
 
 
d.
 
 
e.
 

--------------------------------------------------------------------------------

CONDITIONAL WAIVER AND RELEASE ON PROGRESS PAYMENT NOTICE


THIS DOCUMENT WAIVES THE CLAIMANT’S LIEN, STOP PAYMENT NOTICE, AND PAYMENT BOND
RIGHTS EFFECTIVE ON RECEIPT OF PAYMENT.  A PERSON SHOULD NOT RELY ON THIS
DOCUMENT UNLESS SATISFIED THAT THE CLAIMANT HAS RECEIVED PAYMENT.


Identifying Information


Name of Claimant:
 
 
 
Name of Customer:
 
 
 
Job Location:
 
 
 
Owner:
 
 
 
Through Date:
 
 



Conditional Waiver and Release


This document waives and releases lien, stop payment notice, and payment bond
rights the claimant has for labor and service provided, and equipment and
material delivered, to the customer on this job through the Through Date of this
document.  Rights based upon labor or service provided, or equipment or material
delivered, pursuant to a written change order that has been fully executed by
the parties prior to the date that this document is signed by the claimant, are
waived and released by this document, unless listed as an Exception below. This
document is effective only on the claimant’s receipt of payment from the
financial institution on which the following check is drawn:


Maker of Check:
 
 
 
Amount of Check:
$  
 
 
Check Payable to:
 
 



Exceptions


This document does not affect any of the following: 
(4)
Retentions.
(5)
Extras for which the claimant has not received payment.
(6)
The following progress payment for which the claimant has previously given a
conditional waiver and release but has not received payment:
 
(c)
Date(s) of waiver and release:
 
 
 
(d)
Amount(s) of unpaid progress payment(s):
$
 
 
  (4)
Contract rights, including
  (a) a right based on rescission, abandonment, or breach of contract, and   (b)
the right to recover compensation for work not compensated by the payment.

--------------------------------------------------------------------------------

Signature


Claimant’s Signature:
 
 
 
Claimant’s Title:
 
 
 
Date of Signature:
 
 




--------------------------------------------------------------------------------

SUB-SUBCONTRACTORS’ LIEN WAIVERS


[Please attach]

--------------------------------------------------------------------------------

UNCONDITIONAL WAIVER AND RELEASE ON PROGRESS PAYMENT
(Subcontractor)


To (Owner):
 
 
Contractor:
 
 
Subcontractor:
 
 
Agreement Date:
 
 
Project Name:
 
 
Project Address:
 



Supporting Documents Attached Hereto:



1. Subcontractor’s Unconditional Waiver and Release on Progress Payment Notice  
2. Separate waivers and releases from the following sub-subcontractors and
material and equipment suppliers:  
a.
 
 
b.
 
 
c.
 
 
d.
 
 
e.
 




--------------------------------------------------------------------------------

UNCONDITIONAL WAIVER AND RELEASE ON PROGRESS PAYMENT NOTICE


TO CLAIMANT:  THIS DOCUMENT WAIVES AND RELEASES LIEN, STOP PAYMENT NOTICE, AND
PAYMENT BOND RIGHTS UNCONDITIONALLY AND STATES THAT YOU HAVE BEEN PAID FOR
GIVING UP THOSE RIGHTS.  THIS DOCUMENT IS ENFORCEABLE AGAINST YOU IF YOU SIGN
IT, EVEN IF YOU HAVE NOT BEEN PAID.  IF YOU HAVE NOT BEEN PAID, USE A
CONDITIONAL WAIVER AND RELEASE FORM.


Identifying Information


Name of Claimant:
 
 
 
Name of Customer:
 
 
 
Job Location:
 
 
 
Owner:
 
 
 
Through Date:
 
 



Unconditional Waiver and Release


This document waives and releases lien, stop payment notice, and payment bond
rights the claimant has for labor and service provided, and equipment and
material delivered, to the customer on this job through the Through Date of this
document.  Rights based upon labor or service provided, or equipment or material
delivered, pursuant to a written change order that has been fully executed by
the parties prior to the date that this document is signed by the claimant, are
waived and released by this document, unless listed as an Exception below.  The
claimant has


received the following progress payment:
$
 


Exceptions


This document does not affect any of the following:
(1)
Retentions.

(2)
Extras for which the claimant has not received payment.

(3) Contract rights, including

(a) a right based on rescission, abandonment, or breach of contract, and

(b) the right to recover compensation for work not compensated by the payment.

 
Signature


Claimant’s Signature:
 
 
 
Claimant’s Title:
 
 
 
Date of Signature:
 
 




--------------------------------------------------------------------------------

SUB-SUBCONTRACTORS’ LIEN WAIVERS
[Please attach]

--------------------------------------------------------------------------------

CONDITIONAL WAIVER AND RELEASE ON FINAL PAYMENT
(Subcontractor)


To (Owner):
 
 
Contractor:
 
 
Subcontractor:
 
 
Agreement Date:
 
 
Project Name:
 
 
Project Address:
 



Supporting Documents Attached Hereto:



1. Subcontractor’s Conditional Waiver and Release on Final Payment Notice   2.
Separate waivers and releases from the following sub-subcontractors and material
and equipment suppliers:  
a.
 
 
b.
 
 
c.
 
 
d.
 
 
e.
 

--------------------------------------------------------------------------------

CONDITIONAL WAIVER AND RELEASE ON FINAL PAYMENT NOTICE


THIS DOCUMENT WAIVES THE CLAIMANT’S LIEN, STOP PAYMENT NOTICE, AND PAYMENT BOND
RIGHTS EFFECTIVE ON RECEIPT OF PAYMENT.  A PERSON SHOULD NOT RELY ON THIS
DOCUMENT UNLESS SATISFIED THAT THE CLAIMANT HAS RECEIVED PAYMENT.


Identifying Information


Name of Claimant:
 
 
 
Name of Customer:
 
 
 
Job Location:
 
 
 
Owner:
 
 



Conditional Waiver and Release


This document waives and releases lien, stop payment notice, and payment bond
rights the claimant has for labor and service provided, and equipment and
material delivered, to the customer on this job. Rights based upon labor or
service provided, or equipment or material delivered, pursuant to a written
change order that has been fully executed by the parties prior to the date that
this document is signed by the claimant, are waived and released by this
document, unless listed as an Exception below. This document is effective only
on the claimant’s receipt of payment from the financial institution on which the
following check is drawn:


Maker of Check:
 
 
 
 
Amount of Check:
$  
 
 
Check Payable to:
 
 
 



Exceptions


This document does not affect any of the following:
(a)
Disputed claims for extras in the amount of: 
$
 

 
Signature
 
Claimant’s Signature:
 
 
 
Claimant’s Title:
 
 
 
Date of Signature:
 
 




--------------------------------------------------------------------------------

SUB-SUBCONTRACTORS’ LIEN WAIVERS


[Please attach]

--------------------------------------------------------------------------------

UNCONDITIONAL WAIVER AND RELEASE ON FINAL PAYMENT
 (Subcontractor)


To (Owner):
 
 
Contractor:
 
 
Subcontractor:
 
 
Agreement Date:
 
 
Project Name:
 
 
Project Address:
 



Supporting Documents Attached Hereto:
 

1. Subcontractor’s Unconditional Waiver and Release on Final Payment Notice   2.
Separate waivers and releases from the following sub-subcontractors and material
and equipment suppliers:  
a.
 
 
b.
 
 
c.
 
 
d.
 
 
e.
 

--------------------------------------------------------------------------------

UNCONDITIONAL WAIVER AND RELEASE ON FINAL PAYMENT NOTICE


TO CLAIMANT:  THIS DOCUMENT WAIVES AND RELEASES LIEN, STOP PAYMENT NOTICE, AND
PAYMENT BOND RIGHTS UNCONDITIONALLY AND STATES THAT YOU HAVE BEEN PAID FOR
GIVING UP THOSE RIGHTS.  THIS DOCUMENT IS ENFORCEABLE AGAINST YOU IF YOU SIGN
IT, EVEN IF YOU HAVE NOT BEEN PAID.  IF YOU HAVE NOT BEEN PAID, USE A
CONDITIONAL WAIVER AND RELEASE FORM.


Identifying Information


Name of Claimant:
 
 
 
Name of Customer:
 
 
 
Job Location:
 
 
 
Owner:
 
 



Unconditional Waiver and Release


This document waives and releases lien, stop payment notice, and payment bond
rights the claimant has for all labor and service provided, and equipment and
material delivered, to the customer on this job.  Rights based upon labor or
service provided, or equipment or material delivered, pursuant to a written
change order that has been fully executed by the parties prior to the date that
this document is signed by the claimant, are waived and released by this
document, unless listed as an Exception below.  The claimant has been paid in
full.


Exceptions


This document does not affect the following:

(1)
Disputed claims for extras in the amount of: 
$  

 
Signature
 
Claimant’s Signature:
 
 
 
Claimant’s Title:
 
 
 
Date of Signature:
 
 




--------------------------------------------------------------------------------

SUB-SUBCONTRACTORS’ LIEN WAIVERS
 
[Please attach]
B-39

--------------------------------------------------------------------------------

EXHIBIT C


ACKNOWLEDGEMENT OF TERM COMMENCEMENT DATE
AND TERM EXPIRATION DATE


THIS ACKNOWLEDGEMENT OF TERM COMMENCEMENT DATE AND TERM EXPIRATION DATE is
entered into as of [_______], 20[__], with reference to that certain Lease (the
“Lease”) dated as of December [__], 2013, by ASTERIAS BIOTHERAPEUTICS, INC., a
Delaware corporation (“Tenant”), in favor of BMR-6300 DUMBARTON CIRCLE LP, a
Delaware limited partnership (“Landlord”).  All capitalized terms used herein
without definition shall have the meanings ascribed to them in the Lease.


Tenant hereby confirms the following:


1.                   In accordance with Section 4.1 of the Lease, the Delivery
Date is [_____], 20[__].  Tenant accepted possession of the Premises for
construction of improvements or the installation of personal or other property
on [_______], 20[__], and for use in accordance with the Permitted Use on
[_______], 20[__].  Tenant first occupied the Premises for the Permitted Use on
[_______], 20[__].


2.                    The Premises are in good order, condition and repair.


3.                   The Tenant Improvements are Substantially Complete.


4.                    All conditions of the Lease to be performed by Landlord as
a condition to the full effectiveness of the Lease have been satisfied, and
Landlord has fulfilled all of its duties in the nature of inducements offered to
Tenant to lease the Premises.


5.                    In accordance with the provisions of Article 4 of the
Lease, the Term Commencement Date is [_______], 20[__], and, unless the Lease is
terminated prior to the Term Expiration Date pursuant to its terms, the Term
Expiration Date shall be [_______], 20[__].


6.                    The Lease is in full force and effect, and the same
represents the entire agreement between Landlord and Tenant concerning the
Premises[, except [_______]].


7.                    Tenant has no existing defenses against the enforcement of
the Lease by Landlord, and there exist no offsets or credits against Rent owed
or to be owed by Tenant.


8.                   The obligation to pay Rent is presently in effect and all
Rent obligations on the part of Tenant under the Lease commenced to accrue on
[_______], 20[__], with Base Rent payable on the dates and in amounts set forth
in the chart below, subject to adjustment pursuant to the Lease:
C-1

--------------------------------------------------------------------------------

Dates (as of the
Term
Commencement
Date)
Square Feet
 of Rentable
Area*
Base Rent per
Square Foot of
Rentable Area
Monthly
Base Rent*
Annual Base Rent*
Months 1-12
44,000
$2.25
$99,000.00
$1,188,000.00
Months 13-24
44,000
$2.32
$102,080.00
$1,224,960.00
Months 25-36
44,000
$2.39
$105,160.00
$1,261,920.00
Months 37-48
44,000
$2.46
$108,240.00
$1,298,880.00
Months 49-60
44,000
$2.53
$111,320.00
$1,335,840.00
Months 61-72
44,000
$2.61
$114,840.00
$1,378,080.00
Months 73-84
44,000
$2.69
$118,360.00
$1,420,320.00
Months 85-96
44,000
$2.77
$121,880.00
$1,462,560.00

* Note:                          Subject to adjustment based upon the Rentable
Area of the Premises as of the Term Commencement Date.


Notwithstanding anything to the contrary in the above chart, during the first
fifteen (15) months of the Term (and provided that Tenant is not then in default
(beyond any applicable notice and cure periods) of any of its obligations under
this Lease), Tenant’s Base Rent shall be calculated based upon twenty-two
thousand (22,000) square feet of Rentable Area; provided, however, that Tenant
shall have access to and use of the entire Premises subject to and in accordance
with the terms and provisions of the Lease.


9.            The undersigned Tenant has not made any prior assignment,
transfer, hypothecation or pledge of the Lease or of the rents thereunder or
sublease of the Premises or any portion thereof.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
C-2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Tenant has executed this Acknowledgment of Term Commencement
Date and Term Expiration Date as of the date first written above.


TENANT:


ASTERIAS BIOTHERAPEUTICS, INC.,
a Delaware corporation


By:
 
Name:
 
Title:
 
 



C-3

--------------------------------------------------------------------------------

EXHIBIT D


[Intentionally omitted]
D-1

--------------------------------------------------------------------------------

EXHIBIT E


[FORM OF LETTER OF CREDIT


[On letterhead or L/C letterhead of Issuer.]


LETTER OF CREDIT


Date: _______, 20__
 
 
(the “Beneficiary”)
 
 
 
 
 
 

Attention:
 
 
L/C. No.:
 
 
Loan No. :
 
 



Ladies and Gentlemen:


   We establish in favor of Beneficiary our irrevocable and unconditional Letter
of Credit numbered as identified above (the “L/C”) for an aggregate amount of
$_______, expiring at __:00 p.m. on _______ or, if such day is not a Banking
Day, then the next succeeding Banking Day (such date, as extended from time to
time, the “Expiry Date”). “Banking Day” means a weekday except a weekday when
commercial banks in _____________ are authorized or required to close.


We authorize Beneficiary to draw on us (the “Issuer”) for the account of _______
(the “Account Party”), under the terms and conditions of this L/C.


Funds under this L/C are available by presenting the following documentation
(the “Drawing Documentation”): (a) the original L/C and (b) a sight draft
substantially in the form of Attachment 1, with blanks filled in and bracketed
items provided as appropriate. No other evidence of authority, certificate, or
documentation is required.


Drawing Documentation must be presented at Issuer’s office at ____________ on or
before the Expiry Date by personal presentation, courier or messenger service,
or fax. Presentation by fax shall be effective upon electronic confirmation of
transmission as evidenced by a printed report from the sender’s fax machine.
After any fax presentation, but not as a condition to its effectiveness,
Beneficiary shall with reasonable promptness deliver the original Drawing
Documentation by any other means.  Issuer will on request issue a receipt for
Drawing Documentation.


We agree, irrevocably, and irrespective of any claim by any other person, to
honor drafts drawn under and in conformity with this L/C, within the maximum
amount of this L/C, presented to us on or before the Expiry Date, provided we
also receive (on or before the Expiry Date) any other Drawing Documentation this
L/C requires.


E-1

--------------------------------------------------------------------------------

We shall pay this L/C only from our own funds by check or wire transfer, in
compliance with the Drawing Documentation.
 
If Beneficiary presents proper Drawing Documentation to us on or before the
Expiry Date, then we shall pay under this L/C at or before the following time
(the “Payment Deadline”): (a) if presentment is made at or before noon of any
Banking Day, then the close of such Banking Day; and (b) otherwise, the close of
the next Banking Day.  We waive any right to delay payment beyond the Payment
Deadline. If we determine that Drawing Documentation is not proper, then we
shall so advise Beneficiary in writing, specifying all grounds for our
determination, within one Banking Day after the Payment Deadline.


Partial drawings are permitted. This L/C shall, except to the extent reduced
thereby, survive any partial drawings.


We shall have no duty or right to inquire into the validity of or basis for any
draw under this L/C or any Drawing Documentation.  We waive any defense based on
fraud or any claim of fraud.


The Expiry Date shall automatically be extended by one year (but never beyond
_____ (the “Outside Date”)) unless, on or before the date 90 days before any
Expiry Date, we have given Beneficiary notice that the Expiry Date shall not be
so extended (a “Nonrenewal Notice”). We shall promptly upon request confirm any
extension of the Expiry Date under the preceding sentence by issuing an
amendment to this L/C, but such an amendment is not required for the extension
to be effective. We need not give any notice of the Outside Date.


Beneficiary may from time to time without charge transfer this L/C, in whole but
not in part, to any transferee (the “Transferee”).  Issuer shall look solely to
Account Party for payment of any fee for any transfer of this L/C.  Such payment
is not a condition to any such transfer. Beneficiary or Transferee shall
consummate such transfer by delivering to Issuer the original of this L/C and a
Transfer Notice substantially in the form of Attachment 2, purportedly signed by
Beneficiary, and designating Transferee.  Issuer shall promptly reissue or amend
this L/C in favor of Transferee as Beneficiary.  Upon any transfer, all
references to Beneficiary shall automatically refer to Transferee, who may then
exercise all rights of Beneficiary.  Issuer expressly consents to any transfers
made from time to time in compliance with this paragraph.


Any notice to Beneficiary shall be in writing and delivered by hand with receipt
acknowledged or by overnight delivery service such as FedEx (with proof of
delivery) at the above address, or such other address as Beneficiary may specify
by written notice to Issuer. A copy of any such notice shall also be delivered,
as a condition to the effectiveness of such notice, to: ___________ (or such
replacement as Beneficiary designates from time to time by written notice).


E-2

--------------------------------------------------------------------------------

No amendment that adversely affects Beneficiary shall be effective without
Beneficiary’s written consent.


This L/C is subject to and incorporates by reference: (a) the International
Standby Practices 98 (“ISP 98”); and (b) to the extent not inconsistent with ISP
98, Article 5 of the Uniform Commercial Code of the State of New York.


 
Very truly yours,
 
 
 
[Issuer Signature]

E-3

--------------------------------------------------------------------------------

ATTACHMENT 1 TO EXHIBIT E


FORM OF SIGHT DRAFT


[BENEFICIARY LETTERHEAD]


TO:


[Name and Address of Issuer]


SIGHT DRAFT


AT SIGHT, pay to the Order of ______________, the sum of ______________ United
States Dollars ($______________). Drawn under [Issuer] Letter of Credit No.
______________ dated ______________.


[Issuer is hereby directed to pay the proceeds of this Sight Draft solely to the
following account: _________________________.]


[Name and signature block, with signature or purported signature of Beneficiary]
 
Date: ________________
E-1-1

--------------------------------------------------------------------------------

ATTACHMENT 2 TO EXHIBIT E


FORM OF TRANSFER NOTICE


[BENEFICIARY LETTERHEAD]
 
TO:
 
[Name and Address of Issuer] (the “Issuer”)
 
TRANSFER NOTICE
 
By signing below, the undersigned, Beneficiary (the “Beneficiary”) under
Issuer’s Letter of Credit No. ______________ dated ______________ (the “L/C”),
transfers the L/C to the following transferee (the “Transferee”):


[Transferee Name and Address]


The original L/C is enclosed. Beneficiary directs Issuer to reissue or amend the
L/C in favor of Transferee as Beneficiary. Beneficiary represents and warrants
that Beneficiary has not transferred, assigned, or encumbered the L/C or any
interest in the L/C, which transfer, assignment, or encumbrance remains in
effect.


[Name and signature block, with signature or purported signature of Beneficiary]


Date: ________________
 
E-2-1

--------------------------------------------------------------------------------

EXHIBIT F


RULES AND REGULATIONS


NOTHING IN THESE RULES AND REGULATIONS (“RULES AND REGULATIONS”) SHALL SUPPLANT
ANY PROVISION OF THE LEASE.  IN THE EVENT OF A CONFLICT OR INCONSISTENCY BETWEEN
THESE RULES AND REGULATIONS AND THE LEASE, THE LEASE SHALL PREVAIL.


1.                  Except as specifically provided in the Lease, no sign,
placard, picture, advertisement, name or notice shall be installed or displayed
on any part of the outside of the Premises without Landlord’s prior written
consent.  Landlord shall have the right to remove, at Tenant’s sole cost and
expense and without notice, any sign installed or displayed in violation of this
rule.


2.                    If Landlord objects in writing to any curtains, blinds,
shades, screens, hanging plants or other similar objects attached to or used in
connection with any window or door of the Premises or placed on any windowsill,
and (a) such window, door or windowsill is visible from the exterior of the
Premises and (b) such curtain, blind, shade, screen, hanging plant or other
object is not included in plans approved by Landlord, then Tenant shall promptly
remove such curtains, blinds, shades, screens, hanging plants or other similar
objects at its sole cost and expense.


3.                   Tenant shall not place a load upon any floor of the
Premises that exceeds the load per square foot that (a) such floor was designed
to carry or (b) is allowed by Applicable Laws.


4.                    Tenant shall not use any method of heating or air
conditioning other than that approved in writing by Landlord.


5.                    Tenant shall not install any radio, television or other
antennae; cell or other communications equipment; or other devices on the roof
or exterior walls of the Premises except in accordance with the Lease.


6.                    Tenant shall store all of its trash, garbage and Hazardous
Materials in receptacles within its Premises or in receptacles designated by
Landlord outside of the Premises.  Tenant shall not place in any such receptacle
any material that cannot be disposed of in the ordinary and customary manner of
trash, garbage and Hazardous Materials disposal.  Tenant shall be responsible,
at its sole cost and expense, for Tenant’s removal of its trash, garbage and
Hazardous Materials.


7.                   The Premises shall not be used for lodging or for any
unlawful purpose.  No cooking shall be done or permitted in the Premises;
provided, however, that Tenant may use (a) equipment approved in accordance with
the requirements of insurance policies that Landlord or Tenant is required to
purchase and maintain pursuant to the Lease for brewing coffee, tea, hot
chocolate and similar beverages, (b) microwave ovens for employees’ use and (c)
equipment shown on Tenant Improvement plans approved by Landlord; provided,
further, that any such equipment and microwave ovens are used in accordance with
Applicable Laws.


F-1

--------------------------------------------------------------------------------

8.                   Tenant shall not, without Landlord’s prior written consent,
use the name of the Premises, if any, in connection with or in promoting or
advertising Tenant’s business except as Tenant’s address.
 
9.                    Tenant shall comply with all safety, fire protection and
evacuation procedures and regulations established by Landlord or any
Governmental Authority.


10.                 Tenant assumes any and all responsibility for protecting the
Premises from theft, robbery and pilferage, which responsibility includes
keeping doors locked and other means of entry to the Premises closed.


11.                 Tenant shall not modify any exterior locks to the Premises
without Landlord’s prior written consent, which consent Landlord shall not
unreasonably withhold, condition or delay.  Tenant shall furnish Landlord with
copies of keys, pass cards or similar devices for exterior locks to the
Premises.


12.                 Tenant shall cooperate and participate in all reasonable
security programs implemented by Landlord affecting the Premises.


13.                 Tenant shall not permit any animals in the Premises, other
than for guide and service animals or for use in laboratory experiments.


14.                 The water and wash closets and other plumbing fixtures shall
not be used for any purposes other than those for which they were constructed,
and no sweepings, rubbish, rags or other substances shall be deposited therein.


15.                Discharge of industrial sewage shall only be permitted if
Tenant, at its sole expense, first obtains all necessary permits and licenses
therefor from all applicable Governmental Authorities.


16.                Smoking is prohibited inside the Building, but is permitted
in outdoor areas of the Premises designated by Tenant.


17.                Tenant shall comply with all orders, requirements and
conditions now or hereafter imposed by Applicable Laws (“Waste Regulations”)
regarding the collection, sorting, separation and recycling of waste products,
garbage, refuse and trash generated by Tenant (collectively, “Waste Products”),
including (without limitation) the separation of Waste Products into receptacles
and the removal of such receptacles in accordance with any collection schedules
prescribed by Waste Regulations.


18.                 Tenant, at Tenant’s sole cost and expense, shall cause the
Premises to be exterminated by a licensed and insured exterminator on a monthly
basis to Landlord’s reasonable satisfaction and shall cause all portions of the
Premises used for the storage, preparation, service or consumption of food or
beverages to be cleaned daily in a manner reasonably satisfactory to Landlord,
and to be treated against infestation by insects, rodents and other vermin and
pests whenever there is evidence of any infestation.


F-2

--------------------------------------------------------------------------------

Landlord may waive any one or more of these Rules and Regulations for the
benefit of Tenant, but no such waiver by Landlord shall be construed as a waiver
of such Rules and Regulations in favor of Tenant, nor prevent Landlord from
thereafter enforcing any such Rules and Regulations against Tenant.  These Rules
and Regulations are in addition to, and shall not be construed to in any way
modify or amend, in whole or in part, the terms covenants, agreements and
conditions of the Lease.  Landlord reserves the right to make such other and
reasonable rules and regulations as, in its judgment, may from time to time be
needed for safety and security, the care and cleanliness of the Premises, or the
preservation of good order therein; provided, however, that Tenant shall not be
obligated to adhere to such additional rules or regulations until Landlord has
provided Tenant with written notice thereof.  Tenant agrees to abide by these
Rules and Regulations and any additional rules and regulations issued or adopted
by Landlord.  Tenant shall be responsible for the observance of these Rules and
Regulations by all Tenant Parties.
F-3

--------------------------------------------------------------------------------

EXHIBIT G


TENANT’S PERSONAL PROPERTY
 
None as of Execution Date.
G-1

--------------------------------------------------------------------------------

EXHIBIT H


FORM OF ESTOPPEL CERTIFICATE


To:               BMR-6300 Dumbarton Circle LP
17190 Bernardo Center Drive
San Diego, California  92128
Attention: Vice President, Real Estate Legal
 
BioMed Realty, L.P.
17190 Bernardo Center Drive
San Diego, California  92128



Re: The Premises at 6300 Dumbarton Circle, Fremont, California (the “Property”)



The undersigned tenant (“Tenant”) hereby certifies to you as follows:


1.                   Tenant is a tenant at the Property under a lease (the
“Lease”) for the Premises dated as of [_______], 20[__].  The Lease has not been
cancelled, modified, assigned, extended or amended [except as follows: 
[_______]], and there are no other agreements, written or oral, affecting or
relating to Tenant’s lease of the Premises or any other space at the Property. 
The lease term expires on [_______], 20[__].


2.                    Tenant took possession of the Premises, currently
consisting of [_______] square feet, on [_______], 20[__], and commenced to pay
rent on [_______], 20[__].  Tenant has full possession of the Premises, has not
assigned the Lease or sublet any part of the Premises, and does not hold the
Premises under an assignment or sublease[, except as follows:  [_______]].


3.                    All base rent, rent escalations and additional rent under
the Lease have been paid through [_______], 20[__].  There is no prepaid rent[,
except $[_______]][, and the amount of security deposit is $[_______] [in
cash][OR][in the form of a letter of credit]].  Tenant currently has no right to
any future rent abatement under the Lease, except as may be applicable in the
case of casualty or condemnation as set forth in the Lease.


4.                    Base rent is currently payable in the amount of $[_______]
per month.


5.                    Tenant is currently paying estimated payments of
additional rent of $[_______] per month on account of real estate taxes,
insurance, management fees and maintenance expenses.


6.                    All work to be performed for Tenant under the Lease has
been performed as required under the Lease and has been accepted by Tenant[,
except [_______]], and all allowances to be paid to Tenant, including allowances
for tenant improvements, moving expenses or other items, have been paid[, except
[______]].


7.                   The Lease is in full force and effect, free from default
and free from any event that could become a default under the Lease, and Tenant
has no claims against the landlord or offsets or defenses against rent, and
there are no disputes with the landlord[, except [______]]. Tenant has received
no notice of prior sale, transfer, assignment, hypothecation or pledge of the
Lease or of the rents payable thereunder[, except [_______]].
H-1

--------------------------------------------------------------------------------

8.                    Tenant has no rights or options to purchase the Property.


9.                    To Tenant’s knowledge, no hazardous wastes have been
generated, treated, stored or disposed of by or on behalf of Tenant in, on or
around the Premises in violation of any applicable environmental laws.


10.                 The undersigned has executed this Estoppel Certificate with
the knowledge and understanding that [INSERT NAME OF LANDLORD, PURCHASER OR
LENDER, AS APPROPRIATE] or its assignee is acquiring the Property in reliance on
this certificate and that the undersigned shall be bound by this certificate. 
The statements contained herein may be relied upon by [INSERT NAME OF PURCHASER
OR LENDER, AS APPROPRIATE], [LANDLORD], BioMed Realty, L.P., BioMed Realty
Trust, Inc., and any [other] mortgagee of the Property and their respective
successors and assigns.


Any capitalized terms not defined herein shall have the respective meanings
given in the Lease.


Dated this [____] day of [_______], 20[__].


ASTERIAS BIOTHERAPEUTICS, INC.,
a Delaware corporation
 
By:
 
 
Name:
 
 
Title:
 
 

 
H-2

--------------------------------------------------------------------------------